


Exhibit 10.8

 

JANUS 401(K) AND EMPLOYEE STOCK OWNERSHIP PLAN

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

Page

 

 

BACKGROUND

1

 

 

ARTICLE I DEFINITIONS

5

1.1

“Accounts”

5

1.2

“Administrator”

6

1.3

“Affiliated Employer”

6

1.4

“Basic Compensation”

6

1.5

“Beneficiary”

6

1.6

“Code”

6

1.7

“Company Stock”

6

1.8

“Compensation”

6

1.9

“Contribution”

8

1.10

“Eligible Employee”

9

1.11

“Employee”

9

1.12

“Employer”

10

1.13

“ERISA”

10

1.14

“Excess Aggregate Contributions”

10

1.15

“Excess Contributions”

10

1.16

“Fiduciary”

10

1.17

“Fiscal Year”

10

1.18

“Forfeiture”

10

1.19

“415 Compensation”

10

1.20

“414(s) Compensation”

11

1.21

“Highly Compensated Employee”

12

1.22

“Highly Compensated Participant”

12

1.23

“Hour of Service”

12

1.24

“Investment Manager”

13

1.25

“Investment Fund”

13

1.26

“Janus Stock Fund” (“JNS Fund”)

13

1.27

“Janus Mutual Fund”

13

1.28

“Key Employee”

13

1.29

“Leased Employee”

14

1.30

“Non-Highly Compensated Participant”

15

1.31

“Non-Key Employee”

15

1.32

“Normal Retirement Age”

15

1.33

“1-Year Break in Service”

15

1.34

“Other Elective Deferrals”

15

1.35

“Participant”

16

1.36

“Participating Employer”

16

1.37

“Payroll Withholding Agreement”

16

1.38

“Plan,” “Plan and Trust” and “Trust”

16

1.39

“Plan Year”

16

1.40

“Regulation”

16

1.41

“Retired Participant”

16

 

i

--------------------------------------------------------------------------------


 

1.42

“Required Beginning Date”

16

1.43

“Supplemental Compensation”

16

1.44

“Terminated Participant”

16

1.45

“Top Heavy Plan”

16

1.46

“Top Heavy Plan Year”

16

1.47

“Top-Paid Group”

16

1.48

“Total and Permanent Disability”

17

1.49

“Trustee”

17

1.50

“Trust Fund”

17

1.51

“Valuation Date”

17

1.52

“Vested”

17

1.53

“Year of Service”

18

 

 

ARTICLE II ELIGIBILITY AND PARTICIPATION

19

2.1

Participation

19

2.2

Termination of Eligibility

19

2.3

Omission of Eligible Employee

19

2.4

Inclusion of Ineligible Employee

19

 

 

ARTICLE III PARTICIPANT CONTRIBUTIONS

20

3.1

Elective Contributions

20

3.2

Changing, Revoking or Resuming a Contribution Election

21

3.3

Limits on Pre-tax Elective Deferral Contributions and Roth Elective Deferral
Contributions and Correction of Excess

21

3.4

Suspension of a Contribution Election

23

3.5

Contributions to the Trustee

23

3.6

Rollovers from Other Plans

23

 

 

 

ARTICLE IV EMPLOYER CONTRIBUTIONS

25

4.1

Formula for Determining Non-Elective Contributions

25

4.2

Time of Payment of Employer Contributions

26

 

 

ARTICLE V ACCOUNTS AND INVESTMENT POLICY

27

5.1

Accounts

27

5.2

Direction of Investment

27

5.3

ESOP Stock Bonus Account, Janus Stock Fund and Diversification

28

5.4

Accounting

28

5.5

Addition and Deletion of Investment Funds; Maintenance and Administration of
Accounts

29

5.6

Trading Restrictions

29

5.7

Valuation Procedure

29

5.8

Dividends

29

 

 

 

ARTICLE VI VESTING AND FORFEITURES

30

6.1

Elective Contributions and Rollover Contributions

30

6.2

Employer Contributions

30

6.3

Forfeiture of Non-Vested Amounts

31

6.4

Special Forfeiture Ordering Rule for Company Stock

32

6.5

Permanent Forfeiture

32

6.6

Restoration of Forfeiture

32

6.7

Permitted Uses for Forfeitures

32

 

ii

--------------------------------------------------------------------------------


 

ARTICLE VII DISTRIBUTION OF BENEFITS TO VESTED TERMINATED PARTICIPANTS

34

7.1

Election for Distribution of Benefits

34

7.2

Distribution of Benefits

34

7.3

Effect of the Participant’s or Terminated Participant’s Death

35

7.4

Beneficiary Designation

35

7.5

Automatic Cash Out of Small Account

35

7.6

Distribution for Minor or Incompetent Individual

36

7.7

Location of Terminated Participant or Beneficiary Unknown

36

7.8

Corrective Distributions

36

7.9

Qualified Reservist Distributions

36

7.10

Direct Rollover

36

7.11

Required Minimum Distributions (Code Section 401(a)(9))

38

 

 

ARTICLE VIII IN-SERVICE DISTRIBUTION OF BENEFITS TO PARTICIPANTS

39

8.1

Age 59 1/2 Distribution

39

8.2

Distributions from Rollover Account

39

8.3

Advance Distribution for Hardship

39

 

 

ARTICLE IX LOANS TO PARTICIPANTS

42

9.1

Loans to Participants

42

 

 

ARTICLE X VOTING COMPANY STOCK

43

10.1

Voting Company Stock

43

 

 

ARTICLE XI ADMINISTRATION

44

11.1

Administrator

44

11.2

Powers and Duties of the Administrator

44

11.3

Actions of the Administrator

44

11.4

Reliance on Administrator and Employer

44

11.5

Reports to Participants

45

11.6

Bond

45

11.7

Compensation of Administrator

45

11.8

Claims Procedure

45

11.9

Unclaimed Benefits

45

11.10

Fiduciary Responsibility

46

11.11

Expenses of Administration

46

11.12

Distribution Authority

46

11.13

Member’s Compensation, Expenses

47

11.14

Term

47

11.15

Powers

47

11.16

General

47

11.17

Funding Policy

48

11.18

Manner Of Action

48

11.19

Authorized Representative

48

11.20

Interested Member

48

11.21

Investment Manager

48

 

 

ARTICLE XII AMENDMENT, TERMINATION AND MERGERS

49

12.1

Amendment

49

12.2

Termination

49

12.3

Merger, Consolidation or Transfer of Assets

50

 

iii

--------------------------------------------------------------------------------


 

ARTICLE XIII ADP AND ACP TESTS

51

13.1

Actual Deferral Percentage Tests

51

13.2

Adjustment to Actual Deferral Percentage Tests

54

13.3

Actual Contribution Percentage Tests

57

13.4

Adjustment to Actual Contribution Percentage Tests

58

13.5

Income Allocable to Excess Contributions and Excess Aggregate Contributions

60

13.6

QACA Safe Harbor Plan Potential

61

 

 

ARTICLE XIV ANNUAL ADDITION LIMITATIONS

62

14.1

Maximum Annual Additions

62

14.2

Adjustment for Excessive Annual Additions

65

 

 

 

ARTICLE XV TOP HEAVY

66

15.1

Top Heavy Plan Requirements

66

15.2

Determination of Top Heavy Status

66

 

 

 

ARTICLE XVI MISCELLANEOUS

70

16.1

Plan-to-Plan Transfers from Qualified Plans

70

16.2

Qualified Military Service

70

16.3

Participant’s Rights

71

16.4

Alienation

71

16.5

Qualified Domestic Relations Order

71

16.6

Construction of Plan

72

16.7

Gender and Number

72

16.8

Prohibition Against Diversion of Funds

72

16.9

Receipt and Release for Payments

73

16.10

Action by the Employer

73

16.11

Named Fiduciaries and Allocation of Responsibility

73

16.12

Headings

73

16.13

Electronic Media

73

16.14

Plan Correction

73

16.15

Approval by Internal Revenue Service

73

16.16

Uniformity

74

16.17

Legacy ESOP Protections

74

 

iv

--------------------------------------------------------------------------------

 

JANUS 401(K) AND EMPLOYEE STOCK OWNERSHIP PLAN

 

BACKGROUND

 

The general purpose of this Janus 401(K) and Employee Stock Ownership Plan (the
“Plan”) and Trust is to provide, in accordance with its provisions, a tax
qualified, defined contribution plan providing retirement and related benefits
for eligible employees of the Company, Janus Capital Group Inc.  Among others,
it is a purpose of this Plan to align the economic interests of the Company and
its employees by making available to those who are eligible to participate in
the Plan a tax advantaged opportunity to acquire equity in the Company through
investment in the JNS Fund and to acquire shares of any or all of the retail
mutual funds to which the Company is an advisor.  As further described below,
the Plan is a stock bonus plan, and is no longer an employee stock ownership
plan within the meaning of Code Section 4975(e)(7).

 

The Stilwell 401(k) Plan

 

Stilwell Financial Inc. established, effective as of July 12, 2000, the Stilwell
Financial Inc. 401(k) and Profit Sharing Plan (“Stilwell 401(k) Plan”) for the
administration and distribution of (i) amounts transferred to the Stilwell
401(k) Plan from the Kansas City Southern Industries, Inc. 401(k) Plan and the
Kansas City Southern Industries, Inc. Profit Sharing Plan on behalf of current
and former employees of Stilwell Financial Inc. and its subsidiaries and
(ii) contributions to be made by the Participating Employers for the purpose of
providing retirement benefits to eligible employees of Stilwell Financial Inc.
and its subsidiaries.

 

Immediately prior to July 12, 2000, Stilwell Financial Inc. and its subsidiaries
were members of the controlled group of corporations (within the meaning of Code
Section 414(b)) that included Kansas City Southern Industries, Inc. As of
July 12, 2000, all of the shares of Stilwell Financial Inc. held by Kansas City
Southern Industries, Inc. were distributed to the shareholders as a spin off
dividend and Stilwell Financial Inc. and its subsidiaries thereby ceased to be
members of the controlled group of corporations that included Kansas City
Southern Industries Inc.

 

Prior to July 12, 2000, eligible employees of Stilwell Financial Inc.
participated in the Kansas City Southern Industries, Inc. 401(k) Plan and the
Kansas City Southern Industries, Inc. Profit Sharing Plan. As of the July 12,
2000, the Kansas City Southern Industries, Inc. 401(k) Plan was split into two
separate plans: (1) a 401(k) plan, together with a profit sharing plan
component, providing benefits to eligible employees of Stilwell Financial Inc.
and its subsidiaries, to which were transferred the assets of the Kansas City
Southern Industries, Inc. 401(k) Plan and the Kansas City Southern
Industries, Inc. Profit Sharing Plan allocable to employees and former employees
of Stilwell Financial Inc. and its subsidiaries, and which became known as the
Stilwell 401(k) Plan; and (2) a 401(k) plan providing benefits to employees of
Kansas City Southern Industries Inc. and certain of its affiliates other than
Stilwell Financial Inc. and its subsidiaries, and which continued to be known as
the Kansas City Southern Industries, Inc. 401(k) Plan. As of July 12, 2000,
Kansas City Southern Industries, Inc. also continued to maintain the Kansas City
Southern Industries, Inc. Profit Sharing Plan, which continued to hold assets
allocable to employees and former employees of Kansas City Southern
Industries, Inc. and certain of its affiliates other than Stilwell Financial
Inc. and its subsidiaries.

 

Effective as of July 12, 2000, employees of Stilwell Financial Inc. and its
subsidiaries ceased to be eligible to continue active participation in the
Kansas City Southern Industries, Inc. plans. Effective as of July 12, 2000, the
Stilwell 401(k) Plan was established by Stilwell Financial Inc. as a successor
to the Kansas City Southern Industries, Inc. plans to provide retirement
benefits for eligible employees who

 

1

--------------------------------------------------------------------------------


 

continue employment with or become employed by Stilwell Financial Inc. and its
subsidiaries following July 12, 2000.

 

Prior to January 1, 2001, Janus Capital Corporation sponsored the Janus Capital
Corporation Profit Sharing Plan in which eligible employees of Janus Capital
Corporation, Janus Service Corporation and Janus Capital International Limited
(collectively, “Janus”) participated, and Berger LLC sponsored the Berger
401(k) Profit Sharing Plan in which eligible employees participated. Effective
as of January 1, 2001, the Janus Capital Corporation Profit Sharing Plan and the
Berger 401(k) Profit Sharing Plan were merged into the Stilwell 401(k) Plan.

 

The provisions of the Stilwell 401(k) Plan, as previously amended and restated
effective as of January 1, 2001, apply to an Employee who is employed by a
Participating Employer on or after January 1, 2001, and to any other Employee
(i) who was employed by a Participating Employer before July 12, 2000, whose
Account was transferred from either of the Kansas City Southern Industries, Inc.
plans to this Plan and who continues to have an Account in this Plan as of
January 1, 2001, or (ii) who was employed by a Participating Employer before
January 1, 2001, and whose Account was transferred from the Janus Capital
Corporation Profit Sharing Plan or the Berger 401(k) Profit Sharing Plan to the
Stilwell 401(k) Plan. If a Participant whose Account was transferred from either
of the Kansas City Southern Industries, Inc. plans to the Stilwell 401(k) Plan
as of July 12, 2000, terminated employment from his last Participating Employer
prior to such date, or if a Participant whose Account is transferred from the
Janus Capital Corporation Profit Sharing Plan or the Berger Plan to the Stilwell
401(k) Plan as of January 1, 2001, terminated employment from his last
Participating Employer prior to January 1, 2001, the terms of this Plan, as
amended and restated effective as of January 1, 2001, shall govern the
maintenance and distribution of such Participant’s Account on and after
January 1, 2001, and the terms of this Plan shall govern the maintenance and
distribution of his Account on and after November 1, 2001, but in all other
respects the benefits to which such Participant is entitled shall be determined
under the terms of the Kansas City Southern Industries, Inc. 401(k) Plan, Kansas
City Southern Industries, Inc. Profit Sharing Plan, Janus Capital Corporation
Profit Sharing Plan or Berger 401(k) Profit Sharing Plan, as applicable, as in
effect on the date of the Employee’s termination of employment.

 

The Plan was amended as of July 1, 2011 to change its name to the Janus
401(k) and Employee Stock Ownership Plan.

 

The Stilwell ESOP

 

Stilwell Financial Inc. established, effective as of October 1, 1999, the
Stilwell Financial Inc. Employee Stock Ownership Plan (the “Stilwell ESOP”) for
the administration and distribution of (i) accounts transferred to the Plan from
the Kansas City Southern Industries, Inc. Employee Stock Ownership Plan on
behalf of current and former employees of Stilwell Financial Inc. and its
subsidiaries, and (ii) contributions to be made by the Participating Employers
that are members of the Stilwell Financial Inc. for the purpose of providing
retirement benefits to eligible employees.

 

As of October 1, 1999, and thereafter through the period ending immediately
prior to July 12, 2000, the members of the Stilwell Financial Inc. were members
of the controlled group of corporations (within the meaning of Code § 414(b))
that includes Kansas City Southern Industries, Inc. As of July 12, 2000, all of
the shares of Stilwell Financial Inc. held by Kansas City Southern
Industries, Inc. were distributed to the shareholders of Kansas City Southern
Industries, Inc. as a spin off dividend (such transaction being referred to
herein as the “Spinoff”) and the members of the Stilwell Group thereby ceased to
be members of the controlled group of corporations that includes Kansas City
Southern Industries, Inc.

 

2

--------------------------------------------------------------------------------


 

Prior to October 1, 1999, eligible employees of Stilwell Financial Inc.
participated in the Kansas City Southern Industries, Inc. Employee Stock
Ownership Plan. As of October 1, 1999, the Kansas City Southern Industries, Inc.
Employee Stock Ownership Plan was split into two separate plans: (1) an employee
stock ownership plan providing benefits to eligible employees of Stilwell
Financial Inc., to which were transferred the assets of the Kansas City Southern
Industries, Inc. Employee Stock Ownership Plan allocable to employees and former
employees of Stilwell Financial Inc., and which became known as the Stilwell
ESOP; and (2) an employee stock ownership plan providing benefits to employees
of Kansas City Southern Industries, Inc. and certain of its affiliates, which
continued to hold the assets of the Kansas City Southern Industries, Inc.
Employee Stock Ownership Plan allocable to eligible employees and former
employees, and which continued to be known as the Kansas City Southern
Industries, Inc. Employee Stock Ownership Plan.

 

Effective as of October 1, 1999, employees of the Stilwell Financial Inc. and
its subsidiaries ceased to be eligible to continue active participation in the
Kansas City Southern Industries, Inc. Employee Stock Ownership Plan. Effective
as of October 1, 1999, the Stilwell ESOP was established by Stilwell Financial
Inc. as a successor to the Kansas City Southern Industries, Inc. Employee Stock
Ownership Plan to provide retirement benefits for eligible employees who
continue employment with or become employed by Stilwell Financial Inc. following
October 1, 1999.

 

As a result of the Spinoff, Participants’ Accounts under the ESOP held both
Kansas City Southern Industries, Inc. shares and shares of common stock of
Stilwell Financial Inc. that were received as dividends with respect to such
Kansas City Southern Industries, Inc. shares, and are Company Stock. Following
the Spinoff, all of the Kansas City Southern Industries, Inc. shares allocated
to Participants’ Accounts were sold and the sales proceeds reinvested in shares
of common stock of Stilwell Financial Inc.

 

Prior to January 1, 2001, the Stilwell ESOP was intended to be an employee stock
ownership plan, and to qualify as such under Code Section 4975(e)(7) and under
Treasury Regulation Section 54.4975-11. Effective as of January 1, 2001, the
Stilwell ESOP was amended and restated , and as so amended and restated, the
Stilwell ESOP (i) was and is intended to be a stock bonus plan, and to qualify
as such under Code Section 401(a) (including Code Section 401(a)(23)) and
applicable Treasury Regulations, (ii) was and is intended to be an employee
stock ownership plan within the meaning of Code Section 4975(e)(7), and
(iii) was and is intended to satisfy the requirements of Treasury Regulation
Section 54.4975-11 (including the requirement to provide participants with
nonterminable protections and rights set forth in Treasury Regulation
Section 54.4975-11(a)(3)) necessary to maintain the qualification of the Plan as
an employee stock ownership plan under Code Section 4975(e)(7) and Treasury
Regulation Section 54.4975-11 with respect to all periods prior to January 1,
2001.

 

Effective as of January 1, 2001, Berger LLC became a Participating Employer
under the Stilwell ESOP.

 

The provisions of the Stilwell ESOP, as amended and restated effective as of
January 1, 2001, apply to an Employee who is employed by a Participating
Employer on or after January 1, 2001, and to any other Employee who was employed
by a Participating Employer before the October 1, 1999, whose Account was
transferred from the Kansas City Southern Industries Inc. Employee Stock
Ownership Plan to the Stilwell ESOP and who continued to have an Account in the
Stilwell ESOP as of January 1, 2001. If a Participant whose Account was
transferred from the Kansas City Southern Industries Inc. Employee Stock
Ownership Plan to the Stilwell ESOP as of October 1, 1999, terminated employment
from his last Participating Employer prior to such date, the terms of the
Stilwell ESOP, as amended and restated effective as of January 1, 2001, shall
govern the maintenance and distribution of his Account on and after January 1,
2001, and the term of the Plan shall govern the maintenance and distribution of
his Account on

 

3

--------------------------------------------------------------------------------


 

and after November 1, 2001, but in all other respects the benefits to which he
is entitled shall be determined under the terms of the Kansas City Southern
Industries Inc. Employee Stock Ownership Plan as in effect on the date of the
Employee’s termination of employment.

 

Merger of the Stilwell 401(k) Plan and the Stilwell ESOP

 

The Stilwell 401(k) Plan and the Stilwell ESOP were amended and restated into
the Stilwell Financial Inc. 401(k), Profit Sharing and Employee Stock Ownership
Plan, as amended and restated effective November 1, 2001.  Further restatements
were made effective November 1, 2002 and January 1, 2007, including a change in
the name of the plan sponsor to Janus Capital Group Inc. and a change in the
Plan Name to Janus Capital Group Inc. 401(k), Profit Sharing and Employee Stock
Ownership Plan. Amendments subsequent to January 1, 2008 included a further
change in the Plan Name to Janus 401(K) and Employee Stock Ownership Plan.

 

The Current Plan

 

The Plan is hereby amended and restated effective January 1, 2014.  The
provisions of the amendment and restatement shall apply to all persons who are
Participants or beneficiaries on or after January 1, 2014, except that the
vested benefit of any such person who terminated employment prior to January 1,
2014, shall be determined pursuant to the Plan provisions in effect at the time
of such termination of employment.

 

4

--------------------------------------------------------------------------------


 

ARTICLE I
DEFINITIONS

 

1.1                              “Accounts” means the records maintained for
purposes of accounting for a Participant’s interest in the Plan.  “Account” may
refer to one or all of the following accounts which have been created on behalf
of a Participant to hold amounts attributable to specific types of Contributions
under the Plan:

 

(a)                                 “Catch-Up Account” means the account created
to hold amounts attributable to Catch-Up Contributions.

 

(b)                                “Elective Account” means the account created
to hold amounts attributable to the Participant’s total interest in the Plan and
Trust resulting from the Elective Contributions used to satisfy the “Actual
Deferral Percentage” tests. The Participant’s Elective Account may consist of a
Pre-Tax Elective Deferral Account and a Roth Elective Deferral Account. Unless
specifically stated otherwise, any reference to a Participant’s Elective Account
will refer to both of these Accounts. A separate accounting shall be maintained
with respect to that portion of the Participant’s Elective Account attributable
to such Elective Contributions and any Employer Qualified Non-Elective
Contributions.

 

(c)                                 “ESOP Stock Bonus Account” means the account
created to hold the shares of the Participant’s ESOP Stock Bonus Contributions
purchased and paid for by the Trust Fund or contributed to the Trust Fund.

 

(d)                                “Matching Account” means the account created
to hold amounts attributable to Matching Contributions.

 

(e)                                 “Non-Elective Account” means the account
created to hold amounts attributable to the Participant’s total interest in the
Plan and Trust resulting from the Non-Elective Contributions.  The Participant’s
Non-Elective Account may consist of an ESOP Stock Bonus Account, a Matching
Account, a Profit Sharing Account and a Special Discretionary Account.  A
separate accounting shall be maintained with respect to that portion of the
Participant’s Non-Elective Account attributable to such Non-Elective
Contributions and any Employer Qualified Matching Contributions.

 

(f)                                   “Pre-Tax Elective Deferral Account” means
the account created to hold amounts attributable to Pre-Tax Elective Deferral
Contributions.

 

(g)                                “Profit Sharing Account” means the account
created to hold amounts attributable to Profit Sharing Contributions.

 

(h)                                 “Rollover Account” means the account created
to hold amounts attributable to Rollover Contributions.  A separate accounting
shall be maintained with respect to that portion of the Participant’s Rollover
Account attributable to after-tax Employee contributions.

 

(i)                                     “Roth Elective Deferral Account” means
the account created to hold amounts attributable to Roth Elective Deferral
Contributions.

 

(j)                                     “Special Discretionary Account” means
the account created to hold amounts attributable to Special Discretionary
Contributions.

 

5

--------------------------------------------------------------------------------


 

(k)                                  “Transfer Account” means the account
created to hold amounts transferred to this Plan from a direct plan-to-plan
transfer and/or with respect to such Participant’s interest in the Plan
resulting from amounts transferred to the Plan.

 

The term Account also includes any other Account established to identify
contributions to or investments under the Plan, and includes a Participant’s
Loan Account.

 

1.2                              “Administrator” means the Plan Advisory
Committee, except where the Plan provides that the Compensation Committee may
act, unless changed by the Employer pursuant to Section 11.1.

 

1.3                              “Affiliated Employer” means any corporation
which is a member of a controlled group of corporations (as defined in Code
Section 414(b)) which includes the Employer; any trade or business (whether or
not incorporated) which is under common control (as defined in Code
Section 414(c)) with the Employer; any organization (whether or not
incorporated) which is a member of an affiliated service group (as defined in
Code Section 414(m)) which includes the Employer; and any other entity required
to be aggregated with the Employer pursuant to Regulations under Code
Section 414(o).

 

1.4                              “Basic Compensation” means amounts paid to an
Eligible Employee by a Participating Employer as annual base salary or overtime;
provided, that, such amounts are otherwise includible in Compensation.

 

1.5                              “Beneficiary” means the person (or entity) to
whom the share of a deceased Participant’s interest in the Plan is payable.

 

1.6                              “Code” means the Internal Revenue Code of 1986,
as amended or replaced from time to time.  Reference to any specific Code
section shall include such section, any regulation promulgated thereunder, and
any comparable provision of any future legislation amending, supplementing or
superseding such section.

 

1.7                              “Company Stock” means common stock issued by
the Employer (or by a corporation which is a member of the controlled group of
corporations of which the Employer is a member) which is readily tradeable on an
established securities market. If there is no common stock which meets the
foregoing requirement, the term “Company Stock” means common stock issued by the
Employer (or by a corporation which is a member of the same controlled group)
having a combination of voting power and dividend rights equal to or in excess
of: (A) that class of common stock of the Employer (or of any other such
corporation) having the greatest voting power, and (B) that class of common
stock of the Employer (or of any other such corporation) having the greatest
dividend rights. Noncallable preferred stock shall be deemed to be “Company
Stock” if such stock is convertible at any time into stock which constitutes
“Company Stock” hereunder and if such conversion is at a conversion price which
(as of the date of the acquisition by the Trust) is reasonable. For purposes of
the preceding sentence, pursuant to Regulations, preferred stock shall be
treated as noncallable if after the call there will be a reasonable opportunity
for a conversion which meets the requirements of the preceding sentence.

 

1.8                              “Compensation” means (i) Basic Compensation for
purposes of the regular Payroll Withholding Agreement election in
Section 3.1(a)(2)(i) (including an election with respect to Catch-Up
Contributions); (ii) Supplemental Compensation for purposes of the bonus Payroll
Withholding Agreement election in Section 3.1(a)(2)(ii); (iii) Basic
Compensation and Supplemental Compensation for purposes of Matching
Contributions; and (iv) amounts paid to an Eligible Employee by a Participating
Employer as “Wages” (defined below) for purposes of other Contributions made
under Article IV.

 

6

--------------------------------------------------------------------------------


 

(a)                                 Basic Compensation and Supplemental
Compensation are amounts paid to the Eligible Employee as annual base salary,
bonus (other than retention bonus or signing bonus), commissions or overtime. 
Accordingly, Basic Compensation and Supplemental Compensation shall be
determined on a payroll period basis prior to any reductions made pursuant to
Code Sections 125, 132(f)(4), 402(e)(3), 402(h)(1)(B), 403(b), 414(v) or 457(b),
and Employee contributions described in Code Section 414(h)(2) that are treated
as Participating Employer contributions.

 

(b)                                “Wages” means wages as defined in Code
Section 3401(a) for purposes of income tax withholding at the source, plus all
other payment of compensation reportable under Code Sections 6041(d),
6051(a)(3) and 6052 and the regulations thereunder, but determined without
regard to any rules that limit the remuneration included in wages based on the
nature or location of the employment or the services performed (such as the
exception for agricultural labor in Code Section 3401(a)(2)). Notwithstanding
the foregoing, Wages (i) shall include any amount contributed by the
Participating Employer on behalf of the Eligible Employee, pursuant to a salary
reduction agreement, which are not included in gross income of the Employee or
self-employed individual due to Code Section 125, 132(f)(4), 402(e)(3), 402(h),
402(k), 403(b) or 457(b), and (ii) shall exclude the following amounts that
otherwise would constitute wages: reimbursements or other expense allowances,
fringe benefits (cash or noncash), moving expenses, deferred compensation
payouts, welfare benefits, option exercise income, mutual fund unit awards,
signing bonuses and income realized pursuant to vesting under Code Section 83.

 

(c)                                 Notwithstanding the preceding subsections,
for purposes of determining Compensation of a Self-Employed Individual,
(i) Basic Compensation and Supplemental Compensation mean each guaranteed
payment from the Participating Employer representing annual base salary, bonus
(other than a retention bonus and signing bonus) or commissions, provided such
amounts are attributable to the Plan Year and included in the Self-Employed
Individual’s “Earned Income,” and provided further that such amounts are
received by the Self-Employed Individual within 15 days of the close of the Plan
Year, and (ii) “Wages” means the individual’s net earnings from self-employment
in the trade or business of the Participating Employer for which his or her
personal services to the Participating Employer are a material income-producing
factor, determined without regard to items not included in gross income and the
deductions allowable to such items and the deductions allowed to the taxpayer
under Code Section 164(f), and reduced by contributions to a qualified plan
deductible under Code Section 404.  For purposes of determining Basic
Compensation and Supplemental Compensation of a Self-Employed Individual for a
Plan Year, “Earned Income” means net earnings from self-employment as defined in
Code Section 1402(a).

 

(d)                                Compensation shall include any differential
wage payments (as defined in Code Section 3401(h)(2)) to an individual who does
not currently perform services for a Participating Employer by reason of
performing service in the uniformed services (as defined in chapter 43 of title
38, United States Code), while such individual is on active duty for a period of
more than thirty (30) days.

 

(e)                                 For any Plan Year, only the amounts paid to
the Eligible Employee during the Plan Year and while the individual is an
Eligible Employee under the Plan shall be taken into account, such that, for
example, no amount paid to the Participant following termination of his or her
employment with a Participating Employer shall be taken into account as
Compensation.  In addition, no severance payment shall be taken into account as
Compensation. Furthermore, notwithstanding anything in this definition to the
contrary, in each Plan Year and for each Eligible Employee, no amount in excess
of the applicable limitation under Code

 

7

--------------------------------------------------------------------------------


 

Section 401(a)(17) may be considered Compensation; provided, however, that for
purposes of Article III, the annual dollar limitation of Code Section 401(a)(17)
shall not apply except that the Administrator may elect to apply such limit as
part of the Elective Contribution procedures. For the Plan Year commencing
January 1, 2014, the applicable limitation under Code Section 401(a)(17) is
$260,000.

 

1.9                              “Contribution” means an amount contributed to
the Plan by a Participating Employer or a Participant, and allocated by
contribution type to Participants’ Accounts.  Specific types of contributions
include:

 

(a)                                 “Catch-Up Contribution” means an amount
contributed to the Plan by a Participant in conjunction with his or her Payroll
Withholding Agreement and pursuant to Section 3.1(c).

 

(b)                                “Elective Contribution” means a contribution
that is a Pre-Tax Elective Deferral Contribution or a Roth Elective Deferral
Contribution.

 

(c)                                 “ESOP Stock Bonus Contribution” means an
amount of cash or Company Stock contributed to the Plan by the Employer (or
another Participating Employer) in accordance with Section 4.1(b).

 

(d)                                “Matching Contribution” means an amount
contributed to the Plan by a Participating Employer based upon the amount
contributed to the Plan by the Participant as an Elective Contribution, as
provided in Section 4.1(a).

 

(e)                                 “Non-Elective Contribution” means a
contribution that is a Profit Sharing Contribution, an ESOP Stock Bonus
Contribution, a Matching Contribution or a Special Discretionary Contribution.

 

(f)                                   “Pre-Tax Elective Deferral Contribution”
means an amount contributed to the Plan by a Participant in conjunction with his
or her Payroll Withholding Agreement and pursuant to Section 3.1(a)(1), which
shall be treated as made by the Participating Employer on the Participant’s
behalf.  Pre-Tax Elective Deferral Contributions are not includible in the
Participant’s gross income at the time deferred.

 

(g)                                “Profit Sharing Contribution” means an amount
contributed to the Plan by a Participating Employer as provided in
Section 4.1(c).

 

(h)                                 “Qualified Matching Contribution” means a
contribution intended to be a “qualified matching contribution” within the
meaning of Regulation 1.401(k)-6.

 

(i)                                     “Qualified Non-Elective Contribution”
means a contribution intended to be a “qualified nonelective contribution”
within the meaning of Regulation 1.401(k)-6.

 

(j)                                     “Rollover Contribution” means an amount
contributed to the Plan by a Participant in accordance with Section 3.6.

 

(k)                                  “Roth Elective Deferral Contribution” means
an amount contributed to the Plan by an Participant in conjunction with his or
her Payroll Withholding Agreement and pursuant to Section 3.1(a)(1), in which
the Contribution is irrevocably designated as a Roth Elective Deferral
Contribution and which shall be treated as made by a Participating Employer on
the Participant’s

 

8

--------------------------------------------------------------------------------


 

behalf. Roth Elective Deferral Contributions are includible in the Participant’s
gross income at the time deferred.

 

(l)                                     “Special Discretionary Contribution”
means an amount contributed to the Plan by a Participating Employer as provided
in Section 4.1(d).

 

1.10                       “Eligible Employee” means any Employee, except as
provided below. The following Employees shall not be eligible to participate in
this Plan:

 

(a)                                 Employees of Affiliated Employers, unless
such Affiliated Employers are Participating Employers, and, provided further,
that such Employee is not excluded from participation under any of paragraphs
(b) through (h).  Appendix A sets forth the list of Participating Employers.

 

(b)                                Individuals who are not reported on the
payroll records of the Participating Employers as common law employees. In
particular, it is expressly intended that individuals who are independent
contractors or who are employees of third-party agencies or in a similar status,
or partners or other self-employed individuals who are treated as independent
contractors, are not Eligible Employees and are excluded from Plan participation
even if a court or administrative agency determines that such individuals are
common law employees.

 

(c)                                 Employees who are Leased Employees within
the meaning of Code Sections 414(n)(2) and 414(o)(2).

 

(d)                                Employees whose employment is governed by the
terms of a collective bargaining agreement between Employee representatives
(within the meaning of Code Section 7701(a)(46)) and the Participating Employer
under which retirement benefits were the subject of good faith bargaining
between the parties, unless such agreement expressly provides for coverage in
this Plan.

 

(e)                                 Employees who are nonresident aliens (within
the meaning of Code Section 7701(b)(1)(B)).

 

(f)                                   Employees classified by the Participating
Employer as interns.

 

(g)                                Employees who are employed outside the United
States, unless such Employee (i) is a citizen of the United States, (ii) is
employed by a Participating Employer, and (iii) does not participate in any
retirement program sponsored by the Employer or an Affiliated Employer outside
of the United States in a manner that would enable such Employee to accrue
benefits funded by the Employer or the Affiliated Employer in such plan.

 

(h)                                 Employees who are not citizens of the United
States, and who transfer to regular employment with a Participating Employer
from employment outside of the United States with the Employer or an Affiliated
Employer, if such Employee continues to participate in a retirement program
sponsored by the Employer or an Affiliated Employer outside of the United States
and accrue benefits funded by the Employer or the Affiliated Employer in such
plan.

 

1.11                       “Employee” means any person who is employed by the
Employer or an Affiliated Employer. Employee shall include Leased Employees
within the meaning of Code Sections 414(n)(2) and 414(o)(2) unless such Leased
Employees are covered by a plan described in Code Section 414(n)(5) and such
Leased Employees do not constitute more than 20% of the recipient’s non-highly
compensated work

 

9

--------------------------------------------------------------------------------


 

force.  The term “Employee” shall include any service provider of the Employer
or an Affiliated Employer, who also is a partner or member of such Affiliated
Employer and thus considered a self-employed individual under the Code.

 

1.12                       “Employer” means Janus Capital Group Inc. and any
successor which shall maintain this Plan; and any predecessor which has
maintained this Plan. The Employer is a corporation with principal offices in
the State of Missouri.

 

1.13                       “ERISA” means the Employee Retirement Income Security
Act of 1974, as amended or replaced from time to time.  Reference to any
specific ERISA section shall include such section, any regulation promulgated
thereunder, and any comparable provision of any future legislation amending,
supplementing or superseding such section.

 

1.14                       “Excess Aggregate Contributions” means, with respect
to any Plan Year, the excess of the aggregate amount of the Matching
Contributions made pursuant to Section 4.1(a) and any qualified non-elective
contributions or elective deferrals taken into account pursuant to
Section 13.3(c) on behalf of Highly Compensated Participants for such Plan Year,
over the maximum amount of such contributions permitted under the limitations of
Section 13.3(a) (determined by hypothetically reducing contributions made on
behalf of Highly Compensated Participants in order of the actual contribution
ratios beginning with the highest of such ratios). Such determination shall be
made after first taking into account corrections of any Excess Deferred
Compensation pursuant to Section 3.3 and taking into account any adjustments of
any Excess Contributions pursuant to Section 13.2.

 

1.15                       “Excess Contributions” means, with respect to a Plan
Year, the excess of Elective Contributions used to satisfy the “Actual Deferral
Percentage” tests made on behalf of Highly Compensated Participants for the Plan
Year over the maximum amount of such contributions permitted under Section 13.1
(determined by hypothetically reducing contributions made on behalf of Highly
Compensated Participants in order of the actual deferral ratios beginning with
the highest of such ratios). Excess Contributions shall be treated as an “annual
addition” pursuant to Section 14.1(b).

 

1.16                       “Fiduciary” means any person who (a) exercises any
discretionary authority or discretionary control respecting management of the
Plan or exercises any authority or control respecting management or disposition
of its assets, (b) renders investment advice for a fee or other compensation,
direct or indirect, with respect to any monies or other property of the Plan or
has any authority or responsibility to do so, or (c) has any discretionary
authority or discretionary responsibility in the administration of the Plan.

 

1.17                       “Fiscal Year” means the Employer’s accounting year of
12 months commencing on January 1 of each year and ending the following
December 31.

 

1.18                       “Forfeiture” means that portion of a Participant’s
Account that is forfeited in accordance with Section 6.3. The term “Forfeiture”
shall also include amounts deemed to be Forfeitures pursuant to any other
provision of this Plan.

 

1.19                       “415 Compensation” with respect to any Participant
means such Participant’s wages as defined in Code Section 3401(a) and all other
payments of compensation by the Employer and Affiliated Employers (in the course
of such Employer’s or Affiliated Employer’s trade or business) for a Plan Year
for which the Employer or Affiliated Employer is required to furnish the
Participant a written statement under Code Sections 6041(d), 6051(a)(3) and
6052.  “415 Compensation” must be determined without regard to any rules under
Code Section 3401(a) that limit the remuneration included in wages based on

 

10

--------------------------------------------------------------------------------

 

the nature or location of the employment or the services performed (such as the
exception for agricultural labor in Code Section 3401(a)(2)).

 

Notwithstanding the above, the determination of 415 Compensation shall be made
by:

 

(a)                                 including any elective deferral (as defined
in Code Section 402(g)(3)), and any amount which is contributed or deferred by
the Employer or Affiliated Employer at the election of the Participant and which
is not includible in the gross income of the Participant by reason of Code
Sections 125, 132(f)(4) and 457. For this purpose, amounts not includible in
gross income under Code Section 125 shall be deemed to include any amounts not
available to a Participant in cash in lieu of group health coverage because the
Participant is unable to certify that the Participant has other health coverage,
provided the Employer or Affiliated Employer does not request or collect
information regarding the Participant’s other health coverage as part of the
enrollment process for the health plan.

 

(b)                                including any “regular pay,” “leave cashouts”
and “deferred compensation” to the extent such amounts are paid by the later of
2 ½ months after severance from employment or by the end of the Plan Year that
includes the date of such severance from employment.

 

(c)                                 including any differential wage payments (as
defined in Code Section 3401(h)(2)) to an individual who does not currently
perform services for the Employer or Affiliated Employers by reason of
performing service in the uniformed services (as defined in chapter 43 of title
38, United States Code), while such individual is on active duty for a period of
more than thirty (30) days.

 

(d)                                For purposes of Section 15.1(b), excluding
Catch-Up contributions.

 

For purposes of this Section the following definitions shall apply:

 

(a)                                 “Regular pay” means any regular compensation
for services during the Participant’s regular working hours, or compensation for
services outside the Participant’s regular working hours (such as overtime or
shift differential), commissions, bonuses, or other similar payments that would
have been paid to the Participant prior to a severance from employment if the
Participant had continued in employment with the Employer or Affiliated
Employer.

 

(b)                                “Leave cashouts” are amounts that are payment
for unused accrued bona fide sick, vacation, or other leave that would have been
included in the definition of 415 Compensation if they were paid prior to the
Participant’s severance from employment, but only if the Participant would have
been able to use the leave if employment had continued.

 

(c)                                 “Deferred Compensation” is compensation that
would have been included in the definition of 415 Compensation if it had been
paid prior to the Participant’s severance from employment and is received
pursuant to a nonqualified unfunded deferred compensation plan, but only if the
payment would have been paid at the same time if the Participant had continued
in employment with the Employer or Affiliated Employer and only to the extent
that the payment is includible in the Participant’s gross income.

 

1.20                       “414(s) Compensation” means any definition of
compensation that satisfies the nondiscrimination requirements of Code
Section 414(s) and the Regulations thereunder. The period for determining
414(s) Compensation must be either the Plan Year or the calendar year ending
with or within the Plan Year. The Administrator may further limit the period
taken into account to that part of the Plan

 

11

--------------------------------------------------------------------------------


 

Year or calendar year in which an Employee was a Participant in the component of
the Plan being tested. The period used to determine 414(s) Compensation must be
applied uniformly to all Participants for the Plan Year.

 

1.21                       “Highly Compensated Employee” means an Employee
described in Code Section 414(q) and the Regulations thereunder, and generally
means any Employee who:

 

(a)                                 was a “five percent owner” as defined in
Section 1.28(b) at any time during the “determination year” or the “look-back
year”; or

 

(b)                                for the “look-back year” had “415
Compensation” from the Employer and Affiliated Employers in excess of $80,000
and were in the Top Paid Group of Employees for the Plan Year. The $80,000
amount is adjusted at the same time and in the same manner as under Code
Section 415(d), except that the base period is the calendar quarter ending
September 30, 1996.

 

The “determination year” means the Plan Year for which testing is being
performed, and the “look back year” means the immediately preceding twelve (12)
month period.

 

A highly compensated former Employee is based on the rules applicable to
determining Highly Compensated Employee status as in effect for the
“determination year,” in accordance with Regulation 1.414(q)-1T, A-4 and IRS
Notice 97-45 (or any superseding guidance).

 

In determining who is a Highly Compensated Employee, Employees who are
non-resident aliens and who received no earned income (within the meaning of
Code Section 911(d)(2)) from the Employer or Affiliated Employers constituting
United States source income within the meaning of Code Section 861(a)(3) shall
not be treated as Employees. If a Nonresident Alien Employee has U.S. source
income, that Employee is treated as satisfying this definition if all of such
Employee’s U.S. source income from the Employer and the Affiliated Employers is
exempt from U.S. income tax under an applicable income tax treaty. Additionally,
all Affiliated Employers shall be taken into account as a single employer and
Leased Employees within the meaning of Code Sections 414(n)(2) and
414(o)(2) shall be considered Employees unless such Leased Employees are covered
by a plan described in Code Section 414(n)(5) and are not covered in any
qualified plan maintained by the Employer or an Affiliated Employer. The
exclusion of Leased Employees for this purpose shall be applied on a uniform and
consistent basis for all of the Employer’s retirement plans. Highly Compensated
Former Employees shall be treated as Highly Compensated Employees without regard
to whether they performed services during the “determination year.”

 

1.22                       “Highly Compensated Participant” means any Highly
Compensated Employee who is eligible to participate in the component of the Plan
being tested.

 

1.23                       “Hour of Service” means, for purposes of vesting and
benefit accrual, (1) each hour for which an Employee is directly or indirectly
compensated or entitled to compensation by the Employer or an Affiliated
Employer for the performance of duties (these hours will be credited to the
Employee for the computation period in which the duties are performed); (2) each
hour for which an Employee is directly or indirectly compensated or entitled to
compensation by the Employer or an Affiliated Employer (irrespective of whether
the employment relationship has terminated) for reasons other than performance
of duties (such as vacation, holidays, sickness, jury duty, disability, lay-off,
military duty or leave of absence) during the applicable computation period
(these hours will be calculated and credited pursuant to Department of Labor
regulation 2530.200b-2 which is incorporated herein by reference); (3) each hour
for which back pay is awarded or agreed to by the Employer or an Affiliated
Employer without regard to

 

12

--------------------------------------------------------------------------------


 

mitigation of damages (these hours will be credited to the Employee for the
computation period or periods to which the award or agreement pertains rather
than the computation period in which the award, agreement or payment is made).
The same Hours of Service shall not be credited both under (1) or (2), as the
case may be, and under (3).

 

Notwithstanding (2) above, (i) no more than 501 Hours of Service are required to
be credited to an Employee on account of any single continuous period during
which the Employee performs no duties (whether or not such period occurs in a
single computation period); (ii) an hour for which an Employee is directly or
indirectly paid, or entitled to payment, on account of a period during which no
duties are performed is not required to be credited to the Employee if such
payment is made or due under a plan maintained solely for the purpose of
complying with applicable worker’s compensation, or unemployment compensation or
disability insurance laws; and (iii) Hours of Service are not required to be
credited for a payment which solely reimburses an Employee for medical or
medically related expenses incurred by the Employee.

 

For purposes of (2) above, a payment shall be deemed to be made by or due from
the Employer or Affiliated Employer regardless of whether such payment is made
by or due from the Employer or Affiliated Employer directly, or indirectly
through, among others, a trust fund, or insurer, to which the Employer or
Affiliated Employer contributes or pays premiums and regardless of whether
contributions made or due to the trust fund, insurer, or other entity are for
the benefit of particular Employees or are on behalf of a group of Employees in
the aggregate.

 

The provisions of Department of Labor regulations 2530.200b-2(b) and (c) are
incorporated herein by reference.

 

1.24                       “Investment Manager” means any Fiduciary described in
ERISA Section 3(38).

 

1.25                       “Investment Fund” means a vehicle for investment of
assets of the Trust Fund designated as an investment fund by the Administrator
in a manner and form acceptable to the Trustee.  From time to time, the
Administrator may determine to include among the Plan’s investment options a
self-directed brokerage window, with such limitations and restrictions as it may
deem appropriate.  Any such brokerage window included as an investment option
under the Plan shall be considered a single Investment Fund .

 

1.26                       “Janus Stock Fund” (“JNS Fund”) means an investment
fund consisting of common stock issued by the Employer or by an affiliate, and
cash necessary for liquidity purposes.

 

1.27                       “Janus Mutual Fund” means each retail mutual fund
advised by the Employer or subsidiary thereof.

 

1.28                       “Key Employee” means an Employee as defined in Code
Section 416(i) and the Regulations thereunder. Generally, any Employee or former
Employee (as well as each of the Employee’s or former Employee’s Beneficiaries)
is considered a Key Employee if the Employee’s or former Employee’s, at any time
during the Plan Year that contains the “determination date,” has been included
in one of the following categories:

 

(a)                                 an officer of the Participating Employer (in
accordance with the Regulations under Code Section 416) having annual “415
Compensation” greater than $130,000 (as adjusted under Code Section 416(i)(1),
which for 2014 is adjusted to be $170,000).

 

13

--------------------------------------------------------------------------------


 

(b)                                a “five percent owner” of the Participating
Employer (in accordance with the Regulations under Code Section 416). “Five
percent owner” means any person who owns (or is considered as owning within the
meaning of Code Section 318) more than five percent (5%) of the outstanding
stock of the Participating Employer or stock possessing more than five percent
(5%) of the total combined voting power of all stock of the Participating
Employer or, in the case of an unincorporated business, any person who owns more
than five percent (5%) of the capital or profits interest in the Participating
Employer. In determining percentage ownership hereunder, employers that would
otherwise be aggregated under Code Sections 414(b), (c), (m) and (o) shall be
treated as separate employers.

 

(c)                                 a “one percent owner” of the Participating
Employer having an annual “415 Compensation” from the Employer and Affiliated
Employers of more than $150,000. “One percent owner” means any person who owns
(or is considered as owning within the meaning of Code Section 318) more than
one percent (1%) of the outstanding stock of the Participating Employer or stock
possessing more than one percent (1%) of the total combined voting power of all
stock of the Participating Employer or, in the case of an unincorporated
business, any person who owns more than one percent (1%) of the capital or
profits interest in the Participating Employer. In determining percentage
ownership hereunder, employers that would otherwise be aggregated under Code
Sections 414(b), (c), (m) and (o) shall be treated as separate employers.
However, in determining whether an individual has “415 Compensation” of more
than $150,000, “415 Compensation” from each employer required to be aggregated
under Code Sections 414(b), (c), (m) and (o) shall be taken into account.

 

For purposes of this Section, the determination of “415 Compensation” shall be
made by including amounts which are contributed by the Employer of Affiliated
Employer pursuant to a salary reduction agreement and which are not includible
in the gross income of the Participant under Code Sections 125, 132(f)(4),
402(e)(3), 402(h)(1)(B), 403(b) or 457(b), and Employee contributions described
in Code Section 414(h)(2) that are treated as Participating Employer
contributions.

 

1.29                       “Leased Employee” means any person (other than an
Employee of the recipient Employer or Affiliated Employer) who pursuant to an
agreement between the recipient Employer or Affiliated Employer and any other
person or entity (“leasing organization”) has performed services for the
recipient (or for the recipient and related persons determined in accordance
with Code Section 414(n)(6)) on a substantially full time basis for a period of
at least one year, and such services are performed under primary direction or
control by the recipient Employer or Affiliated Employer. Contributions or
benefits provided a Leased Employee by the leasing organization which are
attributable to services performed for the recipient Employer or Affiliated
Employer shall be treated as provided by the recipient Employer or Affiliated
Employer. Furthermore, Compensation for a Leased Employee shall only include
Compensation from the leasing organization that is attributable to services
performed for the recipient Employer or Affiliated Employer. A Leased Employee
shall not be considered an Employee of the recipient Employer or Affiliated
Employer:

 

(a)                                 if such employee is covered by a money
purchase pension plan providing:

 

(1)                                 a nonintegrated employer contribution rate
of at least 10% of compensation, as defined in Code Section 415(c)(3);

 

(2)                                 immediate participation;

 

(3)                                 full and immediate vesting; and

 

14

--------------------------------------------------------------------------------


 

(b)                                if Leased Employees do not constitute more
than 20% of the recipient Employer’s or Affiliated Employer’s nonhighly
compensated work force.

 

1.30                       “Non-Highly Compensated Participant” means any
Participant who is not a Highly Compensated Employee. However, for purposes of
Section 13.1 and Section 13.3, if the prior year testing method is used, a
Non-Highly Compensated Participant shall be determined using the definition of
Highly Compensated Employee in effect for the preceding Plan Year.

 

A Participant is a Non-Highly Compensated Participant for a particular Plan Year
if such Participant does not meet the definition of a Highly Compensated
Employee in effect for that Plan Year.

 

1.31                       “Non-Key Employee” means any Employee or former
Employee (and such Employee’s or former Employee’s Beneficiaries) who is not a
Key Employee.

 

1.32                       “Normal Retirement Age” means the Participant’s 65th
birthday. A Participant shall become fully Vested in the Participant’s Account
upon attaining Normal Retirement Age.

 

1.33                       “1-Year Break in Service” means, for purposes of
vesting, the applicable computation period during which an Employee has not
completed more than 500 Hours of Service with the Employer or an Affiliated
Employer. Further, solely for the purpose of determining whether a Participant
has incurred a 1-Year Break in Service, Hours of Service shall be recognized for
“authorized leaves of absence” and “maternity and paternity leaves of absence.” 
Years of Service and 1-Year Breaks in Service shall be measured on the same
computation period.

 

“Authorized leave of absence” means an unpaid, temporary cessation from active
employment with the Employer or Affiliated Employer pursuant to an established
nondiscriminatory policy, whether occasioned by illness, military service, or
any other reason.

 

A “maternity or paternity leave of absence” means an absence from work for any
period by reason of the Employee’s pregnancy, birth of the Employee’s child,
placement of a child with the Employee in connection with the adoption of such
child, or any absence for the purpose of caring for such child for a period
immediately following such birth or placement. For this purpose, Hours of
Service shall be credited for the computation period in which the absence from
work begins, only if credit therefore is necessary to prevent the Employee from
incurring a 1-Year Break in Service, or, in any other case, in the immediately
following computation period. The Hours of Service credited for a “maternity or
paternity leave of absence” shall be those which would normally have been
credited but for such absence, or, in any case in which the Administrator is
unable to determine such hours normally credited, eight (8) Hours of Service per
day. The total Hours of Service required to be credited for a “maternity or
paternity leave of absence” shall not exceed the number of Hours of Service
needed to prevent the Employee from incurring a 1-Year Break in Service.

 

1.34                       “Other Elective Deferrals” means amounts, other than
a Participant’s Elective Contributions, as follows: (i) any employer
contribution under a qualified cash or deferred arrangement (as defined in Code
Section 401(k)) to the extent not includible in gross income for the taxable
year under Code Section 402(e)(3) (determined without regard to Code
Section 402(g)), (ii) any employer contribution to the extent not includible in
gross income for the taxable year under Code Section 402(h)(1)(B) (determined
without regard to Code Section 402(g)), (iii) any employer contribution to
purchase an annuity contract under Code Section 403(b) under a salary reduction
agreement (within the meaning of Code Section 3121(a)(5)(D)) and (iv) any
elective employer contribution under Code Section 408(p)(2)(A)(i).  An Other
Elective Deferral shall not include any amount contributed to a plan in
compliance with Code Section 414(v).

 

15

--------------------------------------------------------------------------------


 

1.35                       “Participant” means any Eligible Employee who
participates in the Plan and has not for any reason become ineligible to
participate further in the Plan.

 

1.36                       “Participating Employer” means the Employer and any
Affiliated Employer which has adopted the Plan, by action of its directors or
other governing body, with the consent of the Employer.  The Participating
Employers are listed in Appendix A.

 

1.37                       “Payroll Withholding Agreement” means an affirmative
or passive election by a Participant directing the Participating Employer to
withhold, each payroll period, a whole percentage of his Compensation (or such
other amount as allowed by the Administrator) and to contribute such withheld
amount to the Plan pursuant to the provisions of Article III.  An affirmative
Payroll Withholding Agreement shall be made in such a manner and with such
advanced notice prescribed by the Administrator, and may be limited to a whole
percentage of Compensation.

 

1.38                       “Plan,” “Plan and Trust” and “Trust” mean the Janus
401(k) and Employee Stock Ownership Plan (formerly known as the Janus 401(k),
Profit Sharing and Employee Stock Ownership Plan). The Plan identification
number is 003. Pursuant to Code Section 401(a)(27), the Plan is designated a
profit sharing plan and pursuant to Code Section 401(a)(23) is designated a
stock bonus plan. Furthermore, the Plan includes provisions within the meaning
of Code Sections 401(k) and 401(m).

 

1.39                       “Plan Year” means the Plan’s accounting year of
twelve (12) months commencing on January 1 of each year and ending the following
December 31.

 

1.40                       “Regulation” means the Income Tax Regulations as
promulgated by the Secretary of the Treasury or a delegate of the Secretary of
the Treasury, and as amended from time to time.

 

1.41                       “Retired Participant” means a person who has been a
Participant, but who has become entitled to retirement benefits under the Plan.

 

1.42                       “Required Beginning Date” means, with respect to any
Participant, April 1st of the calendar year following the later of the calendar
year in which the Participant attains age 70 1/2 or the calendar year in which
the Participant becomes a Terminated Participant, except that benefit
distributions to a “5-percent owner” must commence by April 1st of the calendar
year following the calendar year in which the Participant attains age 70 ½. 
“5-percent owner” means a Participant who is a 5-percent owner as defined in
Code Section 416 at any time during the Plan Year ending with or within the
calendar year in which such owner attains age 70 1/2.

 

1.43                       “Supplemental Compensation” means amounts paid to an
Eligible Employee by a Participating Employer as bonuses or commissions
(excluding retention bonuses and signing bonuses); provided, that, such amounts
are otherwise includible in Compensation.

 

1.44                       “Terminated Participant” means a person who has been
a Participant, but who has ceased to be an Employee on account of a termination
of employment with the Employer and all Affiliated Employers, death, Total and
Permanent Disability or retirement.

 

1.45                       “Top Heavy Plan” means a plan described in
Section 15.2(a).

 

1.46                       “Top Heavy Plan Year” means a Plan Year during which
the Plan is a Top Heavy Plan.

 

1.47                       “Top-Paid Group” means the top-paid group as
determined pursuant to Code Section 414(q) and the Regulations thereunder and
generally means the top twenty percent (20%) of

 

16

--------------------------------------------------------------------------------


 

Employees who performed services for the Employer or an Affiliated Employer
during the applicable year, ranked according to the amount of “415 Compensation”
received from the Employer and Affiliated Employers during such year.  All
Affiliated Employers shall be taken into account as a single employer, and
Leased Employees shall be treated as Employees if required pursuant to Code
Section 414(n) or (o).  Employees who are non-resident aliens who received no
earned income (within the meaning of Code Section 911(d)(2)) from the Employer
and the Affiliated Employers constituting United States source income within the
meaning of Code Section 861(a)(3) shall not be treated as Employees.
Furthermore, for the purpose of determining the number of Employees in any year,
the following additional Employees shall also be excluded, however, such
Employees may still be considered for the purpose of identifying the particular
Employees in the Top-Paid Group:

 

(a)                                 Employees with less than six (6) months of
service;

 

(b)                                Employees who normally work less than 17 1/2
hours per week;

 

(c)                                 Employees who normally work less than six
(6) months during a year; and

 

(d)                                Employees who have not yet attained age
twenty-one (21).

 

In addition, if 90 percent or more of the Employees of the Employer and the
Affiliated Employers are covered under agreements the Secretary of Labor finds
to be collective bargaining agreements between Employee representatives and the
Employer or an Affiliated Employer, and the Plan covers only Employees who are
not covered under such agreements, then Employees covered by such agreements
shall be excluded from both the total number of active Employees as well as from
the identification of particular Employees in the Top-Paid Group.

 

The foregoing exclusions set forth in this Section shall be applied on a uniform
and consistent basis for all purposes for which the Code
Section 414(q) definition is applicable.  Furthermore, in applying such
exclusions, the Administrator may substitute any lesser service, hours or age.

 

1.48                       “Total and Permanent Disability” means the
determination by the Administrator that a Participant is unable by reason of any
medically determinable physical or mental impairment to perform the usual duties
of the Participant’s employment or of any other employment for which the
Participant is reasonably qualified based upon the Participant’s education,
training and expertise for an indefinite period which the Administrator
considers will be of long continued duration.

 

1.49                       “Trustee” means the person or entity appointed by the
Compensation Committee to hold the assets of the Plan in trust, and any
successors so appointed.

 

1.50                       “Trust Fund” means the assets of the Plan and Trust
as the same shall exist from time to time.

 

1.51                       “Valuation Date” means the last day of the Plan Year
and may include any other date or dates deemed necessary or appropriate by the
Administrator for the valuation of the Participant’s accounts during the Plan
Year, which may include any day that the Trustee, any transfer agent appointed
by the Trustee or the Employer or any stock exchange used by such agent, are
open for business.

 

1.52                       “Vested” means the nonforfeitable portion of any
account maintained on behalf of a Participant as determined in accordance with
Article VI.

 

17

--------------------------------------------------------------------------------


 

1.53                       “Year of Service” means the computation period of
twelve (12) consecutive months, herein set forth, during which an Employee has
at least 1,000 Hours of Service.

 

For vesting purposes, the computation periods shall be the Plan Year, including
periods prior to the Effective Date of the Plan.

 

The computation period shall be the Plan Year if not otherwise set forth herein.

 

Notwithstanding the foregoing, for any short Plan Year, the determination of
whether an Employee has completed a Year of Service shall be made in accordance
with Department of Labor regulation 2530.203-2(c). However, in determining
whether an Employee has completed a Year of Service for benefit accrual purposes
in the short Plan Year, the number of the Hours of Service required shall be
proportionately reduced based on the number of full months in the short Plan
Year.  Years of Service with any Affiliated Employer shall be recognized.

 

18

--------------------------------------------------------------------------------


 

ARTICLE II
ELIGIBILITY AND PARTICIPATION

 

2.1                              Participation.  An Eligible Employee shall
become a Participant effective as of the date of such Employee’s employment with
the Participating Employer.  If an Eligible Employee shall go from a
classification of an Eligible Employee to a noneligible class of Employees, such
Employee shall become a Participant in the Plan on the date such Employee again
becomes an Eligible Employee.

 

2.2                              Termination of Eligibility.  In the event a
Participant shall go from a classification of an Eligible Employee to an
ineligible Employee, such Participant shall continue to vest in the Plan for
each Year of Service completed while a noneligible Employee, until such time as
the Participant’s Account shall be forfeited or distributed pursuant to the
terms of the Plan. Additionally, the Participant’s interest in the Plan shall
continue to share in the earnings of the Trust Fund.

 

2.3                              Omission of Eligible Employee.  If, in any Plan
Year, any Employee who should be included as a Participant in the Plan is
erroneously omitted and discovery of such omission is not made until after a
contribution by the Participating Employer for the year has been made and
allocated, then the Participating Employer shall make a subsequent contribution,
if necessary after the application of Section 6.7, so that the omitted Employee
receives a total amount which the Employee would have received (including both
contributions and earnings thereon) had the Employee not been omitted. Such
contribution shall be made regardless of whether it is deductible in whole or in
part in any taxable year under applicable provisions of the Code.

 

2.4                              Inclusion of Ineligible Employee.  If, in any
Plan Year, any person who should not have been included as a Participant in the
Plan is erroneously included and discovery of such inclusion is not made until
after a contribution for the year has been made and allocated, the Participating
Employer shall be entitled to recover the contribution made with respect to the
ineligible person provided the error is discovered within twelve (12) months of
the date on which it was made. Otherwise, the amount contributed with respect to
the ineligible person shall constitute a Forfeiture for the Plan Year in which
the discovery is made.  Notwithstanding the foregoing, any Elective
Contributions made by an ineligible person shall be distributed to the person
(along with any earnings attributable to such Elective Contributions).

 

19

--------------------------------------------------------------------------------


 

ARTICLE III
PARTICIPANT CONTRIBUTIONS

 

3.1                              Elective Contributions.

 

(a)                                 Contribution Election.  Each Participant may
elect to defer from 1% to 75% of Compensation which would have been received in
the Plan Year, but for the deferral election, by entering into a Payroll
Withholding Agreement to make Elective Contributions. A deferral election (or
modification of an earlier election) may not be made with respect to
Compensation which is currently available on or before the date the Participant
executed such election.

 

(1)                                 Pre-tax Elective Deferral Contributions and
Roth Elective Deferral Contributions.  When making a deferral election, the
Participant must irrevocably designate the Elective Contributions as either a
Pre-tax Elective Deferral Contribution or a Roth Elective Deferral Contribution
(or designate the portion of the Elective Contributions that will be Pre-tax
Elective Deferral Contributions and the portion of the Elective Contribution
that will be Roth Elective Deferral Contributions) in the Payroll Withholding
Agreement. In the event a Participant fails to designate Elective Contributions
as either Pre-tax Elective Deferral Contributions or Roth Elective Deferral
Contributions in the Payroll Withholding Agreement, the Elective Contributions
will be deemed to be a Pre-tax Elective Deferral Contribution.

 

(2)                                 Separate Base Salary and Bonus Elections. 
When making a deferral election, the Participant may elect to have two Payroll
Withholding Agreements: (i) the regular Payroll Withholding Agreement, which
will apply to Compensation that is Basic Compensation; and (ii) the bonus
Payroll Withholding Agreement, which will apply to Compensation that is
Supplemental Compensation.  Such contributions will be designated as a whole
percentage of Basic Compensation or Supplemental Compensation, as applicable.

 

(b)                                Automatic Enrollment of New Participants in
Pre-tax Elective Deferral Contributions.  The Administrator shall automatically
enroll each newly Eligible Employee who fails to make an affirmative election in
a Payroll Withholding Agreement either to make Elective Contributions under
Section 3.1(a) or not to make Elective Contributions under Section 3.1(a).

 

(1)                                 Pre-Tax Elective Deferral Amount.  An
automatically enrolled Participant shall be deemed to have elected to make
Pre-tax Elective Deferral Contributions in the following amount of Compensation
pursuant to a passive Payroll Withholding Agreement: (A) 4 percent during the
period ending on the day before the second anniversary of the date on which the
Participant became an automatically enrolled Participant; (B) 5 percent during
the period following the period in (A) and ending on the day before the third
anniversary of the date on which the Participant became an automatically
enrolled Participant; and (C) 6 percent following the period in (B). Upon the
receipt of an affirmative Payroll Withholding Agreement pursuant to which the
Participant elects either to make Elective Contributions under Section 3.1(a) or
not to make Elective Contributions under Section 3.1(a), such Participant shall
cease to be an automatically enrolled Participant.

 

(2)                                 Notice Requirement.  In connection with the
automatic enrollment provisions of this Article III, within a reasonable period
prior to the initial automatic enrollment of a Participant, the Administrator
shall give the Participant a notice

 

20

--------------------------------------------------------------------------------

 

explaining the automatic enrollment and his right to make an affirmative
contribution election (or to make no Elective Contributions), including the
procedure for exercising that right and the timing for implementation of any
such election, and an explanation of how Pre-tax Elective Deferral Contributions
made under this Section will be invested in the absence of an investment
election by the Automatically Enrolled Participant. At the beginning of each
Plan Year, the Administrator shall give each Participant the notice described in
the preceding sentence.

 

(c)                                 Catch-Up Contributions. Notwithstanding any
contrary provision of this Article III, a Participant who for a calendar year is
age 50 or older shall be eligible to make Catch-Up Contributions from his or her
Basic Compensation in accordance with, and subject to the limitations of, Code
Section 414(v).  Such Catch-Up Contributions shall not be taken into account for
purposes of Code Sections 402(g) and 415(c). Catch-Up Contributions may be a
percentage of Basic Compensation for each payroll period not to exceed the
applicable dollar limit under Code Section 414(v), pursuant to procedures
established by the Administrator. The Plan shall not be treated as failing to
satisfy the provisions of the Plan implementing the requirements of Code
Section 401(k)(3), 416 or 410(b), as applicable, by reason of the making of such
Catch-Up Contributions.  Any such Catch-Up Contributions may be designated in a
Participant’s regular Payroll Withholding Agreement, in accordance with
Section 3.1(a)(2)(i), as Pre-tax Elective Deferral Contributions or as Roth
Elective Deferral Contributions.

 

3.2                              Changing, Revoking or Resuming a Contribution
Election.

 

(a)                                 A Participant may prospectively change his
or her Pre-tax Elective Deferral Contribution and/or Roth Elective Deferral
Contribution deferral election by entering into a new Payroll Withholding
Agreement at any time in such manner and with the advance notice prescribed by
the Administrator, provided that any such notice requirement shall not operate
to deny the Participant an opportunity to make (or change) a cash or deferred
election at least annually within the meaning of Regulation
1.401(k)-1(e)(2)(ii).  The election change shall be effective as soon as
administratively feasible thereafter.  A Participant’s deferral election made as
a percentage of Compensation shall automatically apply to Compensation increases
or decreases.

 

(b)                                A Participant may prospectively revoke his or
her Pre-tax Elective Deferral Contribution and/or Roth Elective Deferral
Contribution deferral election at any time in such manner and with the advance
notice prescribed by the Administrator. The revocation shall be effective as
soon as administratively feasible thereafter.

 

(c)                                 A Participant who is an Eligible Employee
may prospectively resume his or her Pre-tax Elective Deferral Contributions
and/or Roth Elective Deferral Contributions by making a new deferral election on
a Payroll Withholding Agreement at any time in such manner and with the advance
notice prescribed by the Administrator, and such deferral election shall be
effective as soon as administratively feasible thereafter.

 

3.3                              Limits on Pre-tax Elective Deferral
Contributions and Roth Elective Deferral Contributions and Correction of Excess.

 

(a)                                 Application to the Employer and the
Affiliated Employer Plans.  For each calendar year, the sum of a Participant’s
Elective Contributions made under this Plan and Other Elective Deferrals made
under all other plans, contracts or arrangements of the Employer or an
Affiliated Employer shall not exceed the dollar limitation imposed by Code
Section 402(g), as in

 

21

--------------------------------------------------------------------------------


 

effect at the beginning of such calendar year (after any indexing), except to
the extent permitted under Code Section 414(v).  To the extent necessary to
satisfy the limitation for a calendar year, the Administrator, for the calendar
year, may prospectively restrict a Participant’s Elective Contributions. If
after any such restriction, the dollar limitation is exceeded, a Participant
will be deemed to have notified the Administrator of such excess amount which
shall be distributed in a manner consistent with Section 3.3.

 

(b)                                Application to All Plans in Which Person Is a
Participant for the Calendar Year.  For each calendar year, if a Participant’s
Elective Contributions under this Plan together with any Other Elective
Deferrals made under all other plans, contracts or arrangements of the Employer
or an Affiliated Employer and Other Elective Deferrals under a plan of another
employer cumulatively exceed the limitation imposed by Code Section 402(g) (as
adjusted annually in accordance with the method provided in Code
Section 415(d) pursuant to Regulations) for such Participant’s taxable year, the
Participant may, not later than March 1st following the close of the
Participant’s taxable year, notify the Administrator in writing of such excess
and request that the Participant’s Elective Contributions under this Plan be
reduced by an amount specified by the Participant. In such event, the
Administrator may direct the Trustee to distribute such excess amount (and any
income allocable to such excess amount) to the Participant not later than the
first April 15th following the close of the Participant’s taxable year.

 

(c)                                 Distribution Procedures.  The amount of any
excess to be refunded from the Plan shall be reduced, but not below zero, by any
distribution of Excess Contributions attributable to such Participant pursuant
to Section 13.2(a) for the Plan Year beginning with or within the calendar
year.  The excess amount, adjusted for income (i.e., gain or loss), shall be
distributed to the Participant by the April 15 following the calendar year of
the deferral, and shall not be included as “annual additions” under
Section 14.1. Any excess distributed pursuant to this Section 3.3 shall be made
first from unmatched Elective Contributions and, thereafter, from Elective
Contributions which is matched.  Matching Contributions which relate to such
excess Elective Contributions, adjusted for gain or loss, shall be treated as a
Forfeiture.  Distribution and Forfeitures arising under this
Section 3.3(c) shall not include gain or loss for the “gap period,” i.e., the
period between the end of the applicable calendar year and the date of
distribution or forfeiture.

 

The Administrator shall have discretion to determine and allocate income using
any of the methods set forth below:

 

(1)                                 Reasonable method of allocating income. The
Administrator may use any reasonable method for computing the income allocable
to excess Elective Contributions, provided that the method does not violate Code
Section 401(a)(4), is used consistently for all Participants and for all
corrective distributions under the Plan for the Plan Year, and is used by the
Plan for allocating income to Participant’s accounts. A Plan will not fail to
use a reasonable method for computing the income allocable to excess Elective
Contributions merely because the income allocable to Excess Deferred
Compensation is determined on a date that is no more than seven (7) days before
the distribution.

 

(2)                                 Alternative method of allocating income. The
Administrator may allocate income to excess Elective Contributions for the Plan
Year by multiplying the income for the Plan Year allocable to the Elective
Contributions, by a fraction, the numerator of which is the excess Elective
Contributions for the Employee for the Plan Year, and the

 

22

--------------------------------------------------------------------------------


 

denominator of which is the sum of the account balance attributable to Elective
Contributions.

 

(d)                                Additional Distribution Procedures.  With
respect to distributions described in Section 3.3(c), for any Plan Year in which
a Participant may elect both Roth Elective Deferral Contributions and Pre-Tax
Elective Deferral Contributions, the Administrator may operationally implement
an ordering rule procedure for the distribution of excess Elective
Contributions. Matching Contributions that relate to Excess Deferred
Compensation (regardless of whether such excess Elective Contributions is
Pre-tax Elective Deferral Contributions or Roth Elective Deferral Contributions)
shall be treated as a Forfeiture.

 

3.4                              Suspension of a Contribution Election.  The
Administrator may amend or revoke its Payroll Withholding Agreement with any
Participant at any time, if the Administrator determines that such revocation or
amendment is necessary to ensure that a Participant’s “annual additions” for any
Plan Year will not exceed the limitations of Article XIV or to insure that the
requirements of Code Sections 401(k) and 401(m) have been satisfied with respect
to the amount which may be withheld and contributed on behalf of the Highly
Compensated Employees.  In connection with any such amendment or revocation, the
Administrator automatically shall reinstate the Payroll Withholding Agreement
with the Participant as of the first day of the following Plan Year, if the
Participant is an Eligible Employee on that date.

 

3.5                              Contributions to the Trustee.  Pre-tax Elective
Deferral Contributions and/or Roth Elective Deferral Contributions shall be paid
to the Trustee in cash and posted to each Participant’s Accounts as soon as such
amounts can reasonably be separated from the Participating Employer’s general
assets and balanced against the specific amount made on behalf of each
Participant.  However, it is the intention of the Employer that in all events
such amounts shall be paid to the Trustee no more than 15 business days
following the end of the month that includes the date amounts are deducted from
a Participant’s Compensation (or as that maximum period may be otherwise
extended by ERISA).

 

3.6                              Rollovers from Other Plans.

 

(a)                                 With the consent of the Administrator, the
Plan may accept a “rollover” by Eligible Employees, provided the “rollover” will
not jeopardize the tax-exempt status of the Plan or create adverse tax
consequences for the Participating Employers. Prior to accepting any “rollovers”
to which this Section 3.6 applies, the Administrator may require the Employee to
establish that the amounts to be rolled over to this Plan meet the requirements
of this Section 3.6. The Employer may instruct the Administrator, operationally
and on a nondiscriminatory basis, to limit the source of rollovers that may be
accepted by the Plan. The amounts rolled over shall be set up in a separate
account herein referred to as a Participant’s Rollover Account. Such account
shall be fully Vested at all times and shall not be subject to Forfeiture for
any reason. Furthermore, any Roth Elective Deferral Contributions that are
accepted as rollovers in this Plan shall be accounted for separately.

 

(b)                                Amounts in a Participant’s Rollover Account
shall be held by the Trustee pursuant to the provisions of this Plan and may be
withdrawn by, or distributed to the Participant, in whole or in part, in
accordance with the terms of the Plan.

 

(c)                                 For purposes of this Section, the following
definitions shall apply:

 

(1)                                 A “rollover” means: (i) amounts transferred
to this Plan directly from another “eligible retirement plan;”
(ii) distributions received by an Employee from other

 

23

--------------------------------------------------------------------------------


 

“eligible retirement plans” which are eligible for tax-free rollover to an
“eligible retirement plan” and which are transferred by the Employee to this
Plan within sixty (60) days following receipt thereof; (iii) amounts transferred
to this Plan from a conduit individual retirement account provided that the
conduit individual retirement account has no assets other than assets which
(A) were previously distributed to the Employee by another “eligible retirement
plan,” (B) were eligible for tax-free rollover to an “eligible retirement plan”
and (C) were deposited in such conduit individual retirement account within
sixty (60) days of receipt thereof; (iv) amounts distributed to the Employee
from a conduit individual retirement account meeting the requirements of clause
(iii) above, and transferred by the Employee to this Plan within sixty (60) days
of receipt thereof from such conduit individual retirement account; and (v) any
other amounts which are eligible to be rolled over to this Plan pursuant to the
Code.

 

(2)                                 An “eligible retirement plan” means an
individual retirement account described in Code Section 408(a), an individual
retirement annuity described in Code Section 408(b) (other than an endowment
contract), a qualified trust (an employees’ trust described in Code
Section 401(a) which is exempt from tax under Code Section 501(a)), an annuity
plan described in Code Section 403(a), an eligible deferred compensation plan
described in Code Section 457(b) which is maintained by an eligible employer
described in Code Section 457(e)(1)(A), and an annuity contract described in
Code Section 403(b).

 

24

--------------------------------------------------------------------------------


 

ARTICLE IV
EMPLOYER CONTRIBUTIONS

 

4.1                              Formula for Determining Non-Elective
Contributions.  For each Plan Year, the Employer may choose for any one or more
of the following contributions to be contributed to the Plan:

 

(a)                                 Matching Contributions.  On behalf of each
Participant who has made Elective Contributions for the Plan Year, the Employer
may determine that Participating Employers shall contribute a Matching
Contribution equal to the specified uniform percentage of each such
Participant’s Elective Contributions.  The specified uniform percentage of such
Matching Contribution generally shall be 100%, except in such instances where
the Board or the Board’s delegate implements a prospective reduction or increase
in the specified percentage of the Matching Contribution.  In all cases, in
applying the Matching Contribution specified uniform percentage to a
Participant’s Elective Contributions, the Board or the Board’s delegate shall,
from time to time, determine the limit on the percentage of annual Compensation
to be taken into account; provided, that, such percentage shall be no more than
6% of annual Compensation.

 

(b)                                ESOP Stock Bonus Contributions.  On behalf of
all eligible Participants who have completed a Year of Service during the Plan
Year, the Employer may determine that the Participating Employers shall
contribute (i) a discretionary cash amount of ESOP Stock Bonus Contribution
contributed to the Janus Stock Fund, or (ii) a discretionary amount of Company
Stock contributed as an ESOP Stock Bonus Contribution to the Janus Stock Fund. 
The following Participants who have a Year of Service during the Plan Year are
eligible Participants entitled to share in the discretionary ESOP Stock Bonus
Contribution: those Participants who (x) remain Employees on the last day of the
Plan Year or (y) are not Employees on the last day of the Plan Year on account
of termination of employment with the Employer and Affiliated Employers on or
after attainment of Normal Retirement Age or as a result of Total and Permanent
Disability or death.  Any discretionary ESOP Stock Bonus Contribution shall be
allocated to each eligible Participant in the same proportion as such
Participant’s Compensation for the Plan Year bears to the total Compensation of
all eligible Participants for such Plan Year.

 

(c)                                 Profit Sharing Contributions.  On behalf of
all eligible Participants who have completed a Year of Service during the Plan
Year, the Employer may determine that the Participating Employers shall
contribute a discretionary cash amount of Profit Sharing Contribution.  The
following Participants who have a Year of Service during the Plan Year are
eligible Participants entitled to share in the discretionary Profit Sharing
Contribution: those Participants who (x) remain Employees on the last day of the
Plan Year or (y) are not Employees on the last day of the Plan Year on account
of termination of employment with the Employer and Affiliated Employers on or
after attainment of Normal Retirement Age or as a result of Total and Permanent
Disability or death.  Any discretionary Profit Sharing Contribution shall be
allocated to each eligible Participant in the same proportion as such
Participant’s Compensation for the Plan Year bears to the total Compensation of
all eligible Participants for such Plan Year.

 

(d)                                Special Discretionary Contributions.  A
special discretionary allocation approved by the Compensation Committee;
provided, that, at the time of any such special discretionary allocation the
Compensation Committee shall establish (1) whether such contributions shall be a
matching contribution or employer nonelective contribution, (2) the allocation
formula and (3) the eligibility criteria for receipt of the special
discretionary allocation. In the event it is determined to make a Special
Discretionary Contribution as a matching contribution for a Plan Year, the
contribution shall be based on a formulaic percentage allocation based on a
Participant’s Elective Contributions for the Plan Year. In the event it is
determined to

 

25

--------------------------------------------------------------------------------


 

make a Special Discretionary Contribution as an employer non-elective
contribution for a Plan Year, the contribution shall be credited to an eligible
Participant in the same proportion as such Participant’s Compensation for the
Plan Year bears to the total Compensation of all eligible Participants for the
Plan Year.

 

4.2                              Time of Payment of Employer Contributions.  The
Participating Employer may make its contribution to the Plan for a particular
Plan Year at such time as the Participating Employer, in its sole discretion,
determines. If the Participating Employer makes a contribution for a particular
Plan Year after the close of that Plan Year, the Participating Employer will
designate to the Trustee the Plan Year for which the Participating Employer is
making its contribution.  While the Participating Employer may elect to
contribute the Matching Contributions to the Plan on a payroll basis, the
Matching Contributions shall be calculated on a Plan Year basis and, if
necessary, utilize a true-up payment to the Plan for a Plan Year.

 

26

--------------------------------------------------------------------------------


 

ARTICLE V
ACCOUNTS AND INVESTMENT POLICY

 

5.1                              Accounts.  The Administrator shall establish
and maintain an individual set of Account in the name of each Participant and
shall record transactions both by type of Account and Investment Fund. 
Participant Account values shall be maintained in units for the investment funds
and in dollars for the Loan Accounts.  Participant Account values shall be
determined as of each to which the Administrator shall credit as of each
Valuation Date.

 

5.2                              Direction of Investment.

 

(a)                                 Investment Direction. Subject to the
provisions of this Section 5.2 and except as next provided, each Participant
shall have the right to direct the investment of all of his Accounts among the
Investment Funds that are available under the Plan.  Notwithstanding the
preceding, subject to Section 5.3, a Participant’s ESOP Stock Bonus Account
shall be entirely in the Janus Stock Fund.  Furthermore, no portion of
Participant’s Accounts, other than his or her ESOP Stock Bonus Account, may be
invested in the Janus Stock Fund.

 

(b)                                Future Contributions. Each Participant will
elect the percentage of those contributions which are subject to Participant
direction of investment which are to be deposited to each available Investment
Fund. The timing of such election will be specified by the Administrator. Such
election will remain in effect until modified. If any Participant fails to make
an election by the appropriate date, he will be deemed to have elected an
Investment Fund(s) as determined by the Administrator. Elections will be limited
to whole percentages or whole dollar amounts.

 

(c)                                 Change in Investment of Existing Balances. A
Participant may file an election with the Administrator to shift the aggregate
amount or reasonable increments (as determined by the Administrator) of the
balance of his existing Account or Accounts which are subject to Participant
direction of investment among the various Investment Funds. Elections will be
limited to whole percentages (or such other reasonable increments as determined
by the Administrator).

 

(d)                                Changes in Investment Elections. Elections
with respect to future contributions and/or with respect to changes in the
investment of past contributions will be in writing or through such other means
as may be approved by the Administrator and in a format specified by the
Administrator.

 

(e)                                 General Powers of the Administrator. The
Administrator will have the power to establish rules and guidelines as it deems
necessary, desirable or appropriate with regard to the directed investment of
contributions in accordance with this Section 5.2. Such rules and guidelines are
intended to comply with Section 404(c) of ERISA and the regulations thereunder.
Included in such powers, but not by way of limitation, are the following powers
and rights.

 

(1)                                 To direct the Trustee to temporarily invest
those contributions which are pending directed investment in an Investment Fund
or in some other manner as determined by the Administrator.

 

(2)                                 To establish rules with regard to the
transfer of all or any part of the balance of an Account or Accounts of a given
Participant from one Investment Fund to another.

 

27

--------------------------------------------------------------------------------


 

(3)                                 Direct the Trustee to maintain any part of
the assets of any Investment Fund in cash, or in demand or short-term time
deposits bearing a reasonable rate of interest, or in a short-term investment
fund that provides for the collective investment of cash balances or in other
cash equivalents having ready marketability, including, but not limited to, U.S.
Treasury Bills, commercial paper, certificates of deposit, and similar types of
short-term securities.

 

(4)                                 To temporarily suspend the ability of
Participants to redirect the investment of their Accounts during a transfer of
assets between trustees or custodians, during the replacement of funds within
the Trust, or at other times deemed necessary with respect to the administration
of the Plan.

 

Neither the Trustee nor the Administrator will be liable for any loss that
results from a Participant’s exercise of control over the investment of the
Participant’s Accounts. If the Participant fails to provide adequate directions,
the Administrator will direct the investment of the Participant’s Account. The
Administrator may establish additional rules and procedures with respect to
investment election changes including, for example, the number of allowed
changes per specified period, the amount of reasonable fee, if any, which will
be charged to the Participant for making a change, specified dates or cutoff
dates for making a change, etc.

 

5.3                              ESOP Stock Bonus Account, Janus Stock Fund and
Diversification.  Except as provided in this Section 5.3, each Participant’s
ESOP Stock Bonus Contribution Account shall be invested exclusively in the Janus
Stock Fund and the Participant does not have the right to direct the Trustee
with respect to the investment or reinvestment of the assets comprising the
Participant’s ESOP Stock Bonus Account.

 

(a)                                 Each Participant who attains age 55 or older
and who is or becomes 100% vested in the Participant’s ESOP Stock Bonus Account
may direct the Trustee as to the investment of 100% of the value of the
Participant’s Accrued Benefit attributable to Company Stock (the Eligible
Accrued Benefit).

 

(b)                                Effective January 1, 2007, a Participant who
has completed three Years of Service, a Participant who has suffered a Total and
Permanent Disability, a Beneficiary of such a Participant or a Beneficiary of a
deceased Participant (where the Beneficiary has an account under the Plan to
which the Beneficiary is entitled to exercise the rights of a Participant) may
direct the Trustee as to the investment of up to 100% of the value of the
Participant’s Accrued Benefit attributable to Company Stock at any time.

 

(c)                                 Each Participant who elects to diversify
pursuant to this Section 5.3 may direct the investment in the same manner as
described in Section 5.2. Once diversified, the Participant may not direct the
investment of the diversified amount to acquire Company Stock.

 

5.4                              Accounting.  The Administrator will maintain a
set of accounts for each Investment Fund, which may include a self-directed
brokerage window. The accounts of the Administrator for each Investment Fund
will indicate separately the dollar amounts of all contributions made to such
Investment Fund by or on behalf of each Participant from time to time. The
Administrator will compute the net income from investments; net profits or
losses arising from the sale, exchange, redemption, or other disposition of
assets, and the pro rata share attributable to each Investment Fund of the
expenses of the administration of the Plan and Trust and will debit or credit,
as the case may be, such income, profits or losses, and expenses to the
unsegregated balance in each Investment Fund from time to time. To the extent
that the expenses of the administration of the Plan and Trust are not directly
attributable to a given

 

28

--------------------------------------------------------------------------------


 

Investment Fund, such expenses, as of a given Valuation Date, will be prorated
among each Investment Fund; such allocation of expenses will, in general, be
performed in accordance with the guidelines which are specified in this Article.

 

5.5                              Addition and Deletion of Investment Funds;
Maintenance and Administration of Accounts.  Investment funds other than the
Janus Stock Fund (“JNS Fund”) and the Janus Mutual Funds may be deleted from
time to time at the direction of the Administrator, provided that the
Administrator must at all times maintain an array of mutual funds other than
Janus Mutual funds that constitute a “broad range of investment alternatives”
within the meaning of 29 C.F.R. §2550.404c-1(b)(2)(iii)(C)(1). The JNS Fund and
the Janus Mutual Funds may be removed as investment options under the Plan only
by amendment of the Plan by the Employer. For each Investment Fund required by
the terms of the Plan or chosen by the Administrator, the Administrator will
maintain a separate set of accounts, and the Administrator shall establish
guidelines for the proper administration of affected accounts when an investment
fund is added or deleted, whether at the direction of the Administrator or by
amendment of the Plan.

 

5.6                              Trading Restrictions.  The Administrator shall
observe restrictions on the trading activity of the Plan Participants and
Beneficiaries that are substantially the same as those imposed by the Employer
on its employees or required by law in order to prevent illegal or abusive
trading practices. Nothing in this Plan shall confer on a Participant or
Beneficiary the right to direct assets credited to his Plan Account or to obtain
a distribution from the Plan in violation of any such Plan restrictions. The
observance of an compliance with any such Plan restriction shall not give rise
to a blackout as that term is defined in Section 101(i)(7) of ERISA and the
Department of Labor Regulation codified in 29 U.S.C. §2520.101-3(d)(1).

 

5.7                              Valuation Procedure.  As of each Valuation
Date, the Administrator will determine from the Trustee the fair market value of
each Investment Fund and will, subject to the provisions of this Article,
determine the allocation of such value among the Accounts of the Participants;
in doing so, the Administrator will in the following order:

 

(a)                                 Credit or charge, as appropriate, to the
proper Accounts all contributions, payments, transfers, forfeitures, withdrawals
or other distributions made to or from such Accounts since the last preceding
Valuation Date and that have not been previously credited or charged.

 

(b)                                Credit or charge, as applicable, each Account
with its pro rata portion of the appreciation or depreciation in the fair market
value of each Investment Fund since the prior Valuation Date. Such appreciation
or depreciation will reflect investment income, realized and unrealized gains
and losses, other investment transactions and expenses paid from each Investment
Fund.

 

5.8                              Dividends.  All dividends paid with respect to
Company Stock owned by the Trust shall be paid to the Plan and reinvested in
Company Stock.

 

29

--------------------------------------------------------------------------------


 

ARTICLE VI
VESTING AND FORFEITURES

 

6.1                              Elective Contributions and Rollover
Contributions.  A Participant shall be fully vested in the Participant’s
Elective Contributions, Catch-Up Contributions and Rollover Contributions at all
times and no portion of the Participant’s Accounts holding such contribution
shall become a Forfeiture for any reason.

 

6.2                              Employer Contributions.

 

(a)                                 Matching Contributions.

 

(1)                                 Except with respect to an Eligible Employee
who becomes a Participant on or after January 1, 2014, a Participant shall be
fully Vested in the Participant’s Matching Contributions at all times and such
contributions shall not be subject to Forfeiture for any reason.

 

(2)                                 With respect to an Eligible Employee who
becomes a Participant on or after January 1, 2014, the vested percentage of the
Participant’s Matching Contributions shall be determined on the basis of the
Participant’s number of Years of Service according to the following schedule:

 

Vesting Schedule

 

Years of Service

 

Percentage

 

1

 

20

%

2

 

40

%

3

 

60

%

4

 

80

%

5

 

100

%

 

(b)                                ESOP Stock Bonus Contributions and Profit
Sharing Contributions.  The vested percentage of a Participant’s ESOP Stock
Bonus Contributions and Profit Sharing Contributions shall be determined on the
basis of the Participant’s number of Years of Service according to the following
schedule:

 

Vesting Schedule

 

Years of Service

 

Percentage

 

1

 

20

%

2

 

40

%

3

 

60

%

4

 

80

%

5

 

100

%

 

30

--------------------------------------------------------------------------------

 

(c)                                 Special Discretionary Contributions.  At the
time that a Special Discretionary Contribution is approved by the Compensation
Committee, such committee shall provide the vesting schedule for such Special
Discretionary Contribution.

 

(d)                                Normal Retirement Age, Death or Total and
Permanent Disability.  Notwithstanding any provision of Section 6.2(a),
Section 6.2(b) or Section 6.2(c), a Participant shall be fully Vested in his or
her Non-Elective Accounts if his or her Employee status terminates on account of
attainment of Normal Retirement Age or on account of the Participant’s death or
Total and Permanent Disability. Accounts so vested shall not thereafter become a
Forfeiture.

 

(e)                                 Notwithstanding the vesting schedule above,
upon the complete discontinuance of the Contributions to the Plan or upon any
full or partial termination of the Plan, all amounts then credited to the
account of any affected Participant shall become 100% Vested and shall not
thereafter be subject to Forfeiture.

 

(f)                                   The Accrued Benefit of each Participant
who terminates employment with the Employer and all Affiliated Employers on
account of a Job Elimination (defined below) shall be fully vested and 100%
nonforfeitable. “Job Elimination” shall mean the termination of a Participant’s
employment with the Employer and all Affiliated Employers as a result of the
elimination of the Participant’s position in the group, division, department or
branch of the Employer or Affiliated Employer in which the Participant works,
because of a corporate transaction or reorganization, outsourcing, technology
change, reduced work volume or another business reason. A Participant’s
termination of employment with the Employer and all Affiliated Employers is not
on account of a Job Elimination if the Participant’s employment is terminated
due to death, disability, voluntary termination of employment, or any
involuntary termination of employment initiated by an Employer or Affiliated
Employer for cause, inadequate job performance or any other reason that results
in the Participant’s position remaining open to be filled by a new hire.

 

(g)                                If a distribution is made to a Participant
who has not severed employment and who is not fully Vested in the Participant’s
Account and the Participant may increase the Vested percentage in such account,
then, at any relevant time the Participant’s Vested portion of the account will
be equal to an amount (“X”) determined by the formula:

 

X equals P(AB plus D) - D

 

For purposes of applying the formula: P is the Vested percentage at the relevant
time, AB is the account balance at the relevant time, and D is the amount of
distribution.

 

6.3                              Forfeiture of Non-Vested Amounts.  With respect
to a Participant who ceases to be an Employee, the portion of the Participant’s
Non-Elective Accounts that are not Vested will be forfeited on the earlier of:

 

(a)                                 the date of distribution of the entire
Vested portion of the Participant’s Accounts under Article VII, or

 

(b)                                the last day of the Plan Year in which the
Participant incurs five (5) consecutive 1-Year Breaks in Service; provided,
however, that if a Participant is eligible to share in the allocation of
Contributions or Forfeitures in the Plan Year in which the unvested amount
otherwise would be forfeited, then the amount will not be forfeited until the
end of the first Plan

 

31

--------------------------------------------------------------------------------


 

Year for which the Participant is not eligible to share in the allocation of
Contributions or Forfeitures.

 

As of the date unvested amounts are forfeited, such amounts will become a
Forfeiture.

 

6.4                              Special Forfeiture Ordering Rule for Company
Stock.  If a portion of a Participant’s Account is forfeited, Company Stock
allocated to the Participant’s ESOP Stock Bonus Account must be forfeited only
after the Participant’s other investments, not attributable to the ESOP Stock
Bonus Account, have been depleted. If interest in more than one class of Company
Stock has been allocated to a Participant’s Account, the Participant must be
treated as forfeiting the same proportion of each such class.

 

6.5                              Permanent Forfeiture.  If any portion of a
Participant’s Non-Elective Accounts became a Forfeiture in accordance with
Section 6.3, such amount shall not be subject to restoration and shall become a
permanent Forfeiture as of the date the Participant incurs five (5) consecutive
1-Year Breaks in Service.

 

6.6                              Restoration of Forfeiture. If any Terminated
Participant becomes reemployed by the Employer or an Affiliated Employer before
five (5) consecutive 1-Year Breaks in Service, and such Terminated Participant
had received a distribution of the entire Vested interest prior to reemployment,
then the forfeited account shall be reinstated only if the Terminated
Participant repays the full amount which had been distributed. Such repayment
must be made before the earlier of five (5) years after the first date on which
the Participant is subsequently reemployed by the Employer or an Affiliated
Employer or the close of the first period of five (5) consecutive 1-Year Breaks
in Service commencing after the distribution. If a distribution occurs for any
reason other than a severance of employment, the time for repayment may not end
earlier than five (5) years after the date of distribution. In the event the
rehired  Terminated Participant does repay the full amount distributed, the
undistributed forfeited portion of the Participant’s Account must be restored in
full, unadjusted by any gains or losses occurring subsequent to the Valuation
Date preceding the distribution. The source for such reinstatement may be
Forfeitures occurring during the Plan Year. If such source is insufficient, then
the Employer will contribute an amount which is sufficient to restore any such
forfeited Accounts provided, however, that if a Non-Elective Contribution is
made for such year pursuant to Sections 4.1(b), 4.1(c) or 4.1(d), such
contribution shall first be applied to restore any such Accounts and the
remainder shall be allocated in accordance with Sections 4.1(b), 4.1(c) or
4.1(d), as applicable.

 

6.7                              Permitted Uses for Forfeitures. Forfeitures
under the Plan shall be applied as follows:

 

(a)                                 Forfeitures shall first be applied to pay
Plan expenses described in Section 11.11 (pertaining to Expenses of
Administration). Any Plan expenses remaining after the application of
Forfeitures under this Paragraph (a) shall be paid in accordance with
Section 11.11 of the Plan;

 

(b)                                any Forfeitures remaining after the
application of Paragraph (a) of this subsection shall be applied to reduce the
Employer’s contribution obligation under Section 6.6 (pertaining to restoration
of Participant Accounts);

 

(c)                                 any Forfeitures remaining after the
application of Paragraphs (a) and (b) of this subsection shall be applied to
reduce the Participating Employers’ Matching Contribution obligation under
Section 4.1;

 

(d)                                any Forfeitures remaining after the
application of paragraphs (a), (b) and (c) of this subsection shall be applied
to reduce the Participating Employers’ contribution obligation, if

 

32

--------------------------------------------------------------------------------


 

any, to maintain the Plan’s qualified status and/or satisfy the
Nondiscrimination requirements of the Plan;

 

(e)                                 any Forfeitures remaining after the
application of paragraphs (a), (b), (c) and (d) of this subsection may be
applied to make any Special Discretionary Contribution that the Compensation
Committee or the Advisory Committee shall approve under Section 4.1; and

 

(f)                                   any Forfeitures remaining after the
application of paragraphs (a), (b), (c), (d) and (e) of this subsection shall be
treated as a Profit Sharing Contribution and allocated in accordance with
Section 4.1(c).

 

33

--------------------------------------------------------------------------------


 

ARTICLE VII
DISTRIBUTION OF BENEFITS TO VESTED TERMINATED PARTICIPANTS

 

7.1                              Election for Distribution of Benefits.  Each
Terminated Participant may elect to receive distribution of his or her Vested
Accounts, in accordance with Section 7.2, no later than the Terminated
Participant’s Required Beginning Date.  In the absence of an affirmative
election to receive his or her Plan benefits under the preceding sentence, and
except as provided in Section 7.5, payment shall be deferred until the time of
the Terminated Participant’s Required Beginning Date; provided, that, the
Administrator shall direct the Trustee to distribute such Terminated
Participant’s Account in a single sum payment at the time of the Terminated
Participant’s Required Beginning Date and no consent of the Terminated
Participant shall be required to make such distribution.

 

7.2                              Distribution of Benefits.

 

(a)                                 The Administrator, pursuant to the election
of the Terminated Participant, shall direct the Trustee to distribute to a
Terminated Participant or such Terminated Participant’s Beneficiary any amount
to which the Terminated Participant is entitled under the Plan in a single sum
payment. However, the single sum payment requirement shall apply independently
to distributions of Company Stock and distribution of all assets other than
Company Stock, so as to enable a Terminated Participant to obtain a distribution
of all Company Stock in the Terminated Participant’s Account while deferring
distribution of all assets other than Company Stock, or vice-versa. No partial
distributions of Company Stock or assets other than Company Stock shall be
allowed.

 

(b)                                All distributions of Company Stock in a
Terminated Participant’s account shall be made in-kind in the form of Company
Stock. A Terminated Participant may, however, elect to receive distributions in
cash based on the fair market value of the Company Stock as of the Valuation
Date corresponding to the distribution or in a combination of cash and Company
Stock. Any fractional share of Company Stock shall be paid in cash.

 

(c)                                 Any distribution to a Terminated Participant
who has a benefit which exceeds $1,000, shall require such Terminated
Participant’s written (or in such other form as permitted by the Internal
Revenue Service) consent if such distribution is to occur prior to the time the
benefit is “immediately distributable.” A benefit is “immediately distributable”
if any part of the benefit could be distributed to the Terminated Participant
(or surviving spouse) before the Terminated Participant attains (or would have
attained if not deceased) the Terminated Participant’s Normal Retirement Age.
With regard to this required consent:

 

(1)                                 The Terminated Participant must be informed
of the right to defer receipt of the distribution and the consequences of
failing to defer receipt of the distribution. If a Terminated Participant fails
to consent, it shall be deemed an election to defer the distribution of any
benefit. However, any election to defer the receipt of benefits shall not apply
with respect to distributions which are required under Section 7.11.

 

(2)                                 Notice of the rights specified under this
paragraph shall be provided no less than thirty (30) days and no more than one
hundred and eighty (180) days before the date the distribution is made.

 

(3)                                 Written (or such other form as permitted by
the Internal Revenue Service) consent of the Terminated Participant to the
distribution must not be made before the

 

34

--------------------------------------------------------------------------------


 

Terminated Participant receives the notice and must not be made more than one
hundred and eighty (180) days before the date the distribution is made.

 

(4)                                 No consent shall be valid if a significant
detriment is imposed under the Plan on any Terminated Participant who does not
consent to the distribution.

 

Any such distribution may occur less than thirty (30) days after the notice
required under Regulation 1.411(a)-11(c) is given, provided that: (1) the
Administrator clearly informs the Terminated Participant that the Terminated
Participant has a right to a period of at least thirty (30) days after receiving
the notice to consider the decision of whether or not to elect a distribution
(and, if applicable, a particular distribution option), and (2) the Terminated
Participant, after receiving the notice, affirmatively elects a distribution.

 

7.3                              Effect of the Participant’s or Terminated
Participant’s Death.  Upon the death of a Participant or Terminated Participant
(in each event, thereafter a Terminated Participant) before his or her Required
Beginning Date, the Administrator shall direct the Trustee to distribute any
Vested amounts credited to the Accounts of the deceased Terminated Participant
in a lump sum to his or her Beneficiary as soon as administratively feasible
following the Terminated Participant’s death in accordance with procedures
prescribed by the Administrator.  Notwithstanding the preceding, payment to a
Beneficiary must be completed by the end of the calendar year that contains the
fifth anniversary of the Terminated Participant’s death, except that if the
surviving spouse is the Beneficiary, payments need not begin until the end of
the calendar year in which the Terminated Participant would have attained age
70½, if later.  If the Terminated Participant and the surviving spouse who is
the Beneficiary die before payment of the Participant’s Vested amount has
commenced, the spouse shall be treated as the Terminated Participant in applying
these rules.

 

7.4                              Beneficiary Designation.  In accordance with
procedures prescribed by the Administrator, each Participant or Terminated
Participant may complete a beneficiary designation form indicating the
Beneficiary who is to receive the Vested amounts credited to the Accounts of the
Participant or Terminated Participant at the time of his or her death.  Such
designation may be changed from time to time.  A Participant’s spouse, however,
shall be the sole primary Beneficiary unless the Participant’s Beneficiary
designation includes Spousal Consent for another or a different Beneficiary.  If
no proper designation is in effect at the time of a Terminated Participant’s
death or if the Beneficiary does not survive the Terminated Participant, the
Beneficiary shall be, in the order listed:

 

(1)                                 the Terminated Participant’s surviving
spouse;

 

(2)                                 the Terminated Participant’s children,
including adopted children, per stirpes;

 

(3)                                 the Terminated Participant’s surviving
parents in equal shares; or

 

(4)                                 the Terminated Participant’s estate.

 

If the Beneficiary does not predecease the Terminated Participant, but dies
prior to distribution of the death benefit, the death benefit will be paid to
the Beneficiary’s designated Beneficiary (or if there is no designated
Beneficiary, to the Beneficiary’s estate).

 

7.5                              Automatic Cash Out of Small Account.  At the
time that a Participant becomes a Terminated Participant, if the balance under
all of his or her Accounts is $1,000 or less, the Administrator shall direct the
Trustee to distribute such Terminated Participant’s Account in a single sum
payment as

 

35

--------------------------------------------------------------------------------


 

soon as administratively feasible to the Terminated Participant or the
Beneficiary of the Terminated Participant, as applicable, in accordance with
procedures prescribed by the Administrator, and no consent of the Terminated
Participant or Beneficiary shall be required to make this distribution.  A
Rollover Account shall not be considered as part of a Terminated Participant’s
Account in determining whether the $1,000 threshold has been exceeded; but shall
be included as part of the distribution of such Account.

 

7.6                              Distribution for Minor or Incompetent
Individual.  In the event a distribution is to be made to a minor or incompetent
individual, then the Administrator may direct that such distribution be paid to
the legal guardian, or if none in the case of a minor Beneficiary, to a parent
of such Beneficiary or a responsible adult with whom the Beneficiary maintains
residence, or to the custodian for such Beneficiary under the Uniform Gift to
Minors Act or Gift to Minors Act, if such is permitted by the laws of the state
in which said Beneficiary resides. Such a payment to the legal the guardian,
custodian or parent of a minor or incompetent individual shall fully discharge
the Trustee, Employer and Plan from further liability on account thereof.

 

7.7                              Location of Terminated Participant or
Beneficiary Unknown.  In the event that all, or any portion, of the distribution
payable to a Terminated Participant at the time of his or her Required Beginning
Date or payable to the Beneficiary at the time otherwise required under the Plan
shall remain unpaid solely by reason of the inability of the Administrator,
after sending a registered letter, return receipt requested, to the last known
address, and after further diligent effort, to ascertain the whereabouts of such
Terminated Participant or Beneficiary, the amount so distributable may either,
at the discretion of the Administrator, be treated as a Forfeiture or paid
directly to an individual retirement account described in Code Section 408(a) or
individual retirement annuity described in Code Section 408(b) pursuant to the
Plan.  However, the foregoing shall also apply at the time that a Participant
becomes a Terminated Participant if, pursuant to the terms of the Plan, a
mandatory distribution may be made to the Terminated Participant without the
Terminated Participant’s consent and the amount of such distribution is not more
than $1,000.  In the event a Terminated Participant or Beneficiary is located
subsequent to a Forfeiture, such benefit shall be restored, first from
Forfeitures, if any, and then from an additional Employer contribution if
necessary.  However, regardless of the preceding, a benefit which is lost by
reason of escheat under applicable state law is not treated as a Forfeiture for
purposes of this Section nor as an impermissible forfeiture under the Code.

 

7.8                              Corrective Distributions.  Nothing in this Plan
shall preclude the Administrator from making a distribution to a Participant to
the extent such distribution is made to correct a qualification defect in
accordance with the correction procedures under the IRS’s Employee Plans
Compliance Resolution System or any other voluntary compliance programs.

 

7.9                              Qualified Reservist Distributions.  This Plan
does not permit a Participant to elect a “qualified reservist distribution” as
described in Code Section 72(t)(2)(G)(iii).

 

7.10                       Direct Rollover.

 

(a)                                 Notwithstanding any provision of the Plan to
the contrary that would otherwise limit a “distributee’s” election under this
Section 7.10, a “distributee” may elect, at the time and in the manner
prescribed by the Administrator, to have any portion of an “eligible rollover
distribution” that is equal to at least $500 paid directly to an “eligible
retirement plan” specified by the “distributee” in a “direct rollover.”

 

36

--------------------------------------------------------------------------------


 

(b)                                For purposes of this Section 7.10 the
following definitions shall apply:

 

(1)                                 An “eligible rollover distribution” is any
distribution of all or any portion of the balance to the credit of the
“distributee,” except that an “eligible rollover distribution” does not include:
any distribution that is one of a series of substantially equal periodic
payments (not less frequently than annually) made for the life (or life
expectancy) of the “distributee” or the joint lives (or joint life expectancies)
of the “distributee” and the “distributee’s” designated beneficiary, or for a
specified period of ten years or more; any distribution to the extent such
distribution is required under Code Section 401(a)(9); the portion of any other
distribution that is not includible in gross income (determined without regard
to the exclusion for net unrealized appreciation with respect to employer
securities); any hardship distribution; and any other distribution that is
reasonably expected to total less than $200 during a year.  A portion of a
distribution shall not fail to be an “eligible rollover distribution” merely
because the portion consists of Roth Elective Deferral Contributions which are
not includible in gross income; provided, however, that such portion which is
not includible in gross income may be transferred only to the following
“eligible retirement plans”: (A) an individual retirement account or annuity
described in Code Section 408(a) or (b), (B) a qualified defined contribution
plan described in Code Sections 401(a) or 403(a) that agrees to separately
account for amounts so transferred, including separately accounting for the
portion of such distribution which is includible in gross income and the portion
of such distribution which is not so includible, (C) to a qualified trust or to
an annuity contract described in Code Section 403(b), if such trust or contract
provides for separate accounting for amounts so transferred (including interest
thereon) including separately accounting for the portion of such distribution
which is includable in gross income and the portion of such distribution which
is not so includible, or (D) a Roth IRA described in Code Section 408A.

 

(2)                                 An “eligible retirement plan” is an
individual retirement account described in Code Section 408(a), an individual
retirement annuity described in Code Section 408(b) (other than an endowment
contract), a Roth IRA described in Code Section 408A, a qualified trust (an
employees’ trust) described in Code Section 401(a) which is exempt from tax
under Code Section 501(a), an annuity plan described in Code Section 403(a), an
eligible deferred compensation plan described in Code Section 457(b) which is
maintained by an eligible employer described in Code Section 457(e)(1)(A), and
an annuity contract described in Code Section 403(b), that accepts the
“distributee’s” “eligible rollover distribution.”

 

(3)                                 A “distributee” includes an Employee or
former Employee. In addition, the Employee’s or former Employee’s surviving
spouse and the Employee’s or former Employee’s spouse or former spouse who is
the alternate payee under a qualified domestic relations order, as defined in
Code Section 414(p), are “distributees” with regard to the interest of the
spouse or former spouse.  A non-spouse Beneficiary who is a “designated
beneficiary” under Code Section 401(a)(9)(E) and the regulations thereunder, by
a “direct rollover,” may roll over all or any portion of his or her distribution
to an individual retirement account the Beneficiary establishes for purposes of
receiving the distribution, provided, the distribution otherwise satisfies the
definition of an “eligible rollover distribution.”  If the Terminated
Participant’s named Beneficiary is a trust, the Plan may make a direct rollover
to an individual retirement account on behalf of the trust, provided the trust
satisfies the requirements to be a designated Beneficiary within the meaning of
Code Section 401(a)(9)(E).

 

37

--------------------------------------------------------------------------------


 

(4)                                 A “direct rollover” is a payment by the Plan
to the “eligible retirement plan” specified by the “distributee.”

 

7.11                       Required Minimum Distributions (Code
Section 401(a)(9)).  Notwithstanding any provision in the Plan to the contrary,
the distribution of a Participant’s , Terminated Participant’s or Beneficiary’s
benefits shall be made in accordance with the final Regulations under Code
Section 401(a)(9), which regulations are incorporated into the Plan by reference
and shall override any inconsistent provisions of the Plan.

 

38

--------------------------------------------------------------------------------


 

ARTICLE VIII
IN-SERVICE DISTRIBUTION OF BENEFITS TO PARTICIPANTS

 

8.1                              Age 59 1/2 Distribution.  Unless otherwise
provided, on or after such time as a Participant shall have attained the age of
59 1/2 years, the Administrator, at the election of the Participant who has not
severed employment with the Employer and Affiliated Employers, shall direct the
Trustee to distribute all or a portion of the amount then credited to the
accounts maintained on behalf of the Participant.  However, no distribution from
a segregated portion of the Participant’s account shall occur prior to 100%
vesting of such segregated portion.  Any distribution made pursuant to this
Section 8.1 shall be made in a manner consistent with Section 7.2, including,
but not limited to, all notice and consent requirements of Code
Section 411(a)(11) and the Regulations thereunder.

 

Notwithstanding the above, pre-retirement distributions from a Participant’s
Elective Account shall not be permitted prior to the Participant attaining age
59 1/2 except as otherwise permitted under the terms of the Plan.

 

8.2                              Distributions from Rollover Account.  A
Participant who has not severed employment with the Employer and Affiliated
Employers may elect, not more frequently than twice per Plan Year, to have the
Administrator direct the Trustee to distribute all or a portion of the amount
then credited to the Rollover Account maintained on behalf of the Participant.

 

8.3                              Advance Distribution for Hardship.

 

(a)                                 The Administrator, at the election of the
Participant, shall direct the Trustee to distribute to any Participant in any
one Plan Year up to the lesser of 100% of the Participant’s Elective
Contributions valued as of the last Valuation Date or the amount necessary to
satisfy the immediate and heavy financial need of the Participant. Any
distribution made pursuant to this Section 8.3 shall be deemed to be made as of
the first day of the Plan Year or, if later, the Valuation Date immediately
preceding the date of distribution, and the Participant’s Elective Contributions
shall be reduced accordingly. Withdrawal under this Section 8.3 shall be
authorized if the distribution is on account of:

 

(1)                                 Expenses for (or necessary to obtain)
medical care that would be deductible under Code Section 213(d) (determined
without regard to whether the expenses exceed 7.5% of adjusted gross income);

 

(2)                                 Costs directly related to the purchase
(excluding mortgage payments) of a principal residence for the Participant;

 

(3)                                 Payments for burial or funeral expenses for
the Participant’s deceased parent, spouse, children or dependents (as defined in
Code Section 152, and without regard to Code Section 152(d)(1)(B));

 

(4)                                 Payment of tuition, related educational
fees, and room and board expenses, for up to the next twelve (12) months of
post-secondary education for the Participant, and the Participant’s spouse,
children, or dependents (as defined in Code Section 152, and without regard to
Code Section 152(b)(1), (b)(2), and (d)(1)(B));

 

(5)                                 Payments necessary to prevent the eviction
of the Participant from the Participant’s principal residence or foreclosure on
the mortgage on that residence;

 

39

--------------------------------------------------------------------------------


 

(6)                                 Expenses for the repair of damage to the
Participant’s principal residence that would qualify for the casualty deduction
under Code Section 165 (determined without regard to whether the loss exceeds
10% of adjusted gross income);

 

(7)                                 An immediate and heavy financial need of the
Participant provided that the Administrator applies the need to all Participants
in a uniform and nondiscriminatory manner; or

 

(8)                                 An immediate and heavy financial need of the
Participant’s primary Beneficiary under the Plan, that would constitute a
hardship event if it occurred with respect to the Participant’s spouse or
dependent as defined under Code Section 152 (such hardship events being limited
to educational expenses, funeral expenses and certain medical expenses).  For
purposes of this provision, a Participant’s “primary Beneficiary under the Plan”
is an individual who is named as a Beneficiary under the Plan and has an
unconditional right to all or a portion of the Participant’s account balance
under the Plan upon the Participant’s death.

 

(b)                                No distribution shall be made pursuant to
this Section 8.3 unless the Administrator determines, based upon all relevant
facts and circumstances, that the amount to be distributed is not in excess of
the amount required to relieve the financial need and that such need cannot be
satisfied from other resources reasonably available to the Participant. For this
purpose, the Participant’s resources shall be deemed to include those assets of
the Participant’s spouse and minor children that are reasonably available to the
Participant. The amount of the immediate and heavy financial need may include
any amounts necessary to pay any federal, state or local income taxes or
penalties reasonably anticipated to result from the distribution. A distribution
may be treated as necessary to satisfy a financial need if the Administrator
relies upon the Participant’s representation that the need cannot be relieved:

 

(1)                                 Through reimbursement or compensation by
insurance or otherwise;

 

(2)                                 By reasonable liquidation of the
Participant’s assets, to the extent such liquidation would not itself increase
the amount of the need;

 

(3)                                 By cessation of elective deferrals under the
Plan; or

 

(4)                                 By other distributions or loans from the
Plan or any other qualified retirement plan, or by borrowing from commercial
sources on reasonable commercial terms, to the extent such amounts would not
themselves increase the amount of the need.

 

(c)                                 Notwithstanding the above, distributions
from the Participant’s Elective Account pursuant to this Section 8.3 shall be
limited solely to the Participant’s total Elective Contributions as of the date
of distribution (and not take into account earnings on those Contributions),
reduced by the amount of any previous distributions pursuant to this Section 8.3
and Section 8.1.

 

(d)                                Any distribution made pursuant to this
Section shall be made exclusively in cash.  Otherwise, any distribution made
pursuant to this Section shall be made in a manner which is consistent with and
satisfies the provisions of Sections 7.2, including, but not limited to, all
notice and consent requirements of Code Section 411(a)(11) and the Regulations
thereunder.

 

(e)                                 Upon making a hardship withdrawal, a
Participant shall be suspended from making any Elective Contributions to the
Plan (or any contribution to any other qualified or

 

40

--------------------------------------------------------------------------------

 

nonqualified deferred compensation or stock option or stock purchase plan
maintained by the Employer or an Affiliated Employer) for a period of six months
from the date the hardship withdrawal payment is made.

 

41

--------------------------------------------------------------------------------


 

ARTICLE IX
LOANS TO PARTICIPANTS

 

9.1                              Loans to Participants.  Loans to Participants
are permitted pursuant to uniform and nondiscriminatory standards established by
the Committee in a written loan policy; provided, however, that a Participant
who is no longer an Employee or to a Beneficiary shall not be eligible for a
Plan loan.  A Participant may have one (1) loan outstanding at any time. 
Notwithstanding the foregoing sentence, prior to January 1, 2013, a Participant
was permitted to have two (2) loans outstanding at any time, so all loans
outstanding prior to January 1, 2013 will be grandfathered and continue to be
outstanding pursuant to their terms in effect as of December 31, 2012.  Each
loan shall be evidenced by a promissory note, secured only by the portion of the
Participant’s Account from which the loan is made, and the Plan shall have a
lien on such portion of his or her Account.  The interest rate charged on
Participant loans shall be a fixed reasonable rate of interest, determined from
time to time by the Committee, which provides the Plan with a return
commensurate with the prevailing interest rate charged by persons in the
business of lending money for loans which would be made under similar
circumstances.  The Committee may impose a loan application fee and/or loan
maintenance fee provided such fees are imposed on a uniform and
nondiscriminatory basis.  The Committee reserves the right to cease making loans
at any time without prior notice to Participants.

 

42

--------------------------------------------------------------------------------


 

ARTICLE X
VOTING COMPANY STOCK

 

10.1                       Voting Company Stock.  Each Participant or
Beneficiary that has Company Stock allocated to the ESOP Stock Bonus Account of
such Participant or Beneficiary shall have the right to direct the Trustee as to
the manner in which the Trustee is to vote (including not vote) that number of
shares of Company Stock credited to the Participant’s ESOP Stock Bonus Account
(Vested and not vested).  Directions from a Participant or Beneficiary to the
Trustee concerning the voting of Company Stock shall be communicated in writing,
or by such other means as agreed to by the Trustee and the Employer.  Upon its
receipt of the directions, the Trustee shall vote the shares of Company Stock as
directed by the Participant or Beneficiary.  Except as otherwise required by
law, the Trustee shall vote shares of Company Stock credited to a Participant’s
Account for which the Trustee has received no direction from the Participant or
Beneficiary in the same proportion on each issue as it votes those shares
credited to the Participants’ Accounts for which it received voting directions
from Participants and Beneficiaries.

 

Except as otherwise required by law, the Trustee shall vote that number of
shares of Company Stock not credited to the Participants’ Accounts in the same
proportion on each issue as it votes those shares credited to Participants’
Accounts for which it received voting directions from Participants and
Beneficiaries.

 

43

--------------------------------------------------------------------------------


 

ARTICLE XI
ADMINISTRATION

 

11.1                       Administrator. The Administrator will have the
responsibility for the general supervision and administration of the Plan and
will be a fiduciary of the Plan. The Employer may, by Written Resolution,
appoint one or more individuals to serve as Administrator, including in the form
of an Advisory Committee. If the Employer does not appoint an individual or
individuals as Administrator, the Employer will function as Administrator. The
Employer may at any time, with or without cause, remove an individual as
Administrator or substitute another individual therefor.

 

11.2                       Powers and Duties of the Administrator.  The
Administrator will be charged with and will have delegated to it the full power,
duty, authority and discretion to interpret and construe the provisions of this
Plan, to determine its meaning and intent and to make application thereof to the
facts of any individual case; to determine in its discretion the rights and
benefits of Participants and the eligibility of Employees; to give necessary
instructions and directions to the Trustee and the Insurer as herein provided or
as may be requested by the Trustee and the Insurer from time to time; to resolve
all questions of fact relating to any of the foregoing; and generally to direct
the administration of the Plan according to its terms. All decisions of the
Administrator in matters properly coming before it according to the terms of
this Plan, and all actions taken by the Administrator in the proper exercise of
its administrative powers, duties and responsibilities, will be final and
binding upon all Affiliated Employers, Employees, Participants and Beneficiaries
and upon any person having or claiming any rights or interest in this Plan. The
Administrator may engage agents to assist it and may engage legal counsel who
may be counsel for the Employer.

 

The Plan Administrator shall from time to time provide to the Trustee written
investment policies that, consistent with the terms of the Plan, set forth the
Plan’s investment objectives and guidelines, including trading restrictions to
prevent illegal or abusive practices.

 

The Employer and the Administrator will make and receive any reports and
information, and retain any records necessary or appropriate to the
administration of this Plan or to the performance of duties hereunder or to
satisfy any requirements imposed by law. In the performance of its duties, the
Administrator will be entitled to rely on information duly furnished by any
Employee, Participant or Beneficiary or by a Participating Employer or the
Trustee.

 

11.3                       Actions of the Administrator.  The Administrator may
adopt such rules as it deems necessary, desirable or appropriate with respect to
the conduct of its affairs and the administration of the Plan. Whenever any
action to be taken in accordance with the terms of the Plan requires the consent
or approval of the Administrator, or whenever an interpretation is to be made of
the terms of the Plan, the Administrator will act in a uniform and
non-discriminatory manner, treating all Employees and Participants in similar
circumstances in a like manner. If the Administrator is a group of individuals,
all of its decisions will be made by a majority vote. The Administrator will
have the authority to employ one or more persons to render advice or services
with regard to the responsibilities of the Administrator, including but not
limited to attorneys, actuaries, and accountants. The Administrator will have
the authority to delegate its responsibilities under the Plan to appropriate
individuals or entities to act on behalf of the Administrator. Any persons
employed to render advice or services will have no fiduciary responsibility for
any ministerial functions performed with respect to this Plan.

 

11.4                       Reliance on Administrator and Employer.  Until the
Employer gives notice to the contrary, the Trustee and any persons employed to
render advice or services will be entitled to rely on the designation of
Administrator that has been furnished to them. If the Administrator is a group
of individuals, unless otherwise specified, any one of such individuals will be
authorized to sign documents

 

44

--------------------------------------------------------------------------------


 

on behalf of the Administrator and such authorized signatures will be recognized
by all persons dealing with the Administrator.

 

The Trustee and any persons employed to render advice or services may take
cognizance of any rules established by the Administrator and rely upon them
until notified to the contrary.

 

11.5                       Reports to Participants.  The Administrator will
report in writing to a Participant his Accrued Benefit under the Plan and the
Vested percentage of such benefit when the Participant terminates his employment
or reasonably requests such a report in writing from the Administrator. To the
extent required by law or regulation, the Administrator will annually furnish to
each Participant, and to each Beneficiary receiving benefits, a report that
fairly summarizes the Plan’s most recent report.

 

11.6                       Bond.  The Administrator and other fiduciaries of the
Plan will be bonded to the extent required by ERISA or other applicable law. No
additional bond or other security for the faithful performance of any duties
under this Plan will be required.

 

11.7                       Compensation of Administrator. The compensation of
the Administrator will be left to the discretion of the Employer; no person who
is receiving full pay from the Employer will receive compensation for services
as Administrator. All reasonable and necessary expenses incurred by the
Administrator in supervising and administering the Plan will be paid from the
Plan assets by the Trustee at the direction of the Administrator to the extent
directed by the Employer.

 

11.8                       Claims Procedure.  The Administrator will make all
determinations as to the rights of any Employee, Participant, Beneficiary or
other person under the terms of this Plan. Any Employee, Participant or
Beneficiary, or person claiming under them, may make claim for benefit under
this Plan by filing written notice with the Administrator setting forth the
substance of the claim. If a claim is wholly or partially denied, the claimant
will have the opportunity to appeal the denial upon filing with the
Administrator a written request for review within 60 days after receipt of
notice of denial. In making an appeal the claimant may examine pertinent Plan
documents and may submit issues and comments in writing. Denial of a claim or a
decision on review will be made in writing by the Administrator delivered to the
claimant within 60 days after receipt of the claim or request for review, unless
special circumstances require an extension of time for processing the claim or
review, in which event the Administrator’s decision must be made as soon as
possible thereafter but not beyond an additional 60 days. If no action on an
initial claim is taken within 120 days, the claims will be deemed denied for
purposes of permitting the claimant to proceed to the review stage. The denial
of a claim or the decision on review will specify the reasons for the denial or
decision and will make reference to the pertinent Plan provisions upon which the
denial or decision is based. The denial of a claim will also include a
description of any additional material or information necessary for the claimant
to perfect the claim and an explanation of the claim review procedure herein
described. The Administrator will serve as an agent for service of legal process
with respect to the Plan unless the Employer, through Written Resolution,
appoints another agent.

 

11.9                       Unclaimed Benefits.  If a Participant or Beneficiary
is entitled to a distribution from the Plan, the Participant or Beneficiary will
be responsible for providing the Administrator with his current address. If the
Administrator notifies the Participant or Beneficiary by registered mail (return
receipt requested) at his last known address that he is entitled to a
distribution and also notifies him of the provisions of this paragraph, and the
Participant or Beneficiary fails to claim his benefits under the Plan or provide
his current address to the Administrator within one year after such
notification, the distributable amount will be forfeited and used to reduce the
cost of the Plan. If the Participant or Beneficiary is subsequently located,
such benefit will be restored.

 

45

--------------------------------------------------------------------------------


 

11.10                Fiduciary Responsibility.  The Trustee will be solely
responsible for its own acts or omissions. The Trustee will not have duty to
question any other fiduciary’s performance of duties allocated to such other
fiduciary pursuant to the Plan. If the Plan permits the appointment of
additional trustees of separate Trust Funds under the Plan, each will have no
duties or responsibilities for Plan assets held by another trustee.

 

Nothing contained in this Section 11.10 will preclude any agreement allocating
specific responsibilities or obligations among the co-fiduciaries provided that
the agreement does not violate any of the terms and provisions of this Plan or
the requirements of applicable laws.

 

11.11                Expenses of Administration.  The Employer does not and will
not guarantee the Plan assets against loss. All Expenses of Administration
identified in Subsection (a) of this Section shall first be charged against
Forfeitures arising under Section 6.7(a).  If any Forfeitures remain after the
payment of Expenses of Administration identified in subsection (a), such
Forfeitures shall be allocated in accordance with Section 6.7 and used to pay
Expenses of Administration identified in subsection (b) of this Section. The
Employer, in its sole discretion, may pay any portion of the Expenses of
Administration remaining after the application of the Forfeitures.

 

Expenses of Administration remaining after the application of Forfeitures shall
be paid by the Employer.

 

(a)                                 Expenses of Administration shall include
ordinary and necessary expenses associated with maintaining and administering
the Plan, including, without limitation, the fees or expenses of administrators,
record keepers, consultants, advisers, accountants and attorneys in connection
therewith; expenses incurred for maintaining the tax qualified status of the
Plan; and taxes, if any, imposed upon the Plan.

 

(b)                                Except with respect to Participant-directed
Account transactions, which may be assessed against and paid directly from the
Participant’s Account, and except with respect to the purchase of shares to be
held by the JNS Fund, which may be assessed against and paid out of the
Discretionary ESOP Contribution giving rise to the purchase, Expenses of
Administration shall also include fees, charges or commissions with respect to
the purchase and sale of Plan assets (subject to the investment policies of the
Plan).

 

11.12                Distribution Authority.  If any person entitled to receive
payment under this Plan is a minor, declared incompetent or is under other legal
disability, the Administrator may, in its sole discretion, direct the Trustee
to:

 

(a)                                 Distribute directly to the person entitled
to the payment;

 

(b)                                Distribute to the legal guardian or, if none,
to a parent of the person entitled to payment or to a responsible adult with
whom the person entitled to payment maintains his residence;

 

(c)                                 Distribute to a custodian for the person
entitled to payment under the Uniform Gifts to Minors Act if permitted by the
laws of the state in which the person entitled to payment resides; or

 

(d)                                Withhold distribution of the amount payable
until a court of competent jurisdiction determines the rights of the parties
thereto or appoints a guardian of the estate of the person entitled to payment.

 

46

--------------------------------------------------------------------------------


 

If there is any dispute, controversy or disagreement between any Beneficiary or
person and any other person as to who is entitled to receive the benefits
payable under this Plan, or if the Administrator is uncertain as to who is
entitled to receive benefits, or if the Administrator is unable to locate the
person who is entitled to benefits, the Administrator may with acquittance
interplead the funds into a court of competent jurisdiction in the judicial
district in which the Employer maintains its principal place of business and,
upon depositing the funds with the clerk of the court, be released from any
further responsibility for the payment of the benefits. If it is necessary for
the Administrator to retain legal counsel or incur any expense in determining
who is entitled to receive the benefits, whether or not it is necessary to
institute court action, the Administrator will be entitled to reimbursement from
the benefits for the amount of its reasonable costs, expenses and attorneys’
fees incurred.

 

11.13                Member’s Compensation, Expenses.  The Employer may appoint
an Advisory Committee to administer the Plan, the members of which may or may
not be Participants in the Plan, or which may be the Administrator acting alone.
The members of the Advisory Committee will serve without compensation for
services as such, but the Employer will pay all expenses of the Advisory
Committee, including the expense for any bond required under ERISA.

 

11.14                Term.  Each member of the Advisory Committee serves until
the appointment of his successor.

 

11.15                Powers.  In case of a vacancy in the membership of the
Advisory Committee, the remaining members of the Advisory Committee may exercise
any and all of the powers, authority, duties and discretion conferred upon the
Advisory Committee pending the filling of the vacancy.

 

11.16                General.  The Advisory Committee, in its sole and absolute
discretion, shall have all powers necessary to discharge its duties under this
Plan including, without limitation, the following:

 

(a)                                 To select a Secretary, who need not be a
member of the Advisory Committee;

 

(b)                                To determine the rights of eligibility of an
Employee to participate in the Plan, the value of a Participant’s Accrued
Benefit and the Nonforfeitable percentage of each Participant’s Accrued Benefit;

 

(c)                                 To adopt rules of procedure and regulations
necessary for the proper and efficient administration of the Plan provided the
rules are not inconsistent with the terms of this Plan;

 

(d)                                To construe and enforce the terms of the Plan
and the rules and regulations it adopts, including interpretation of the Plan
documents, and documents related to the Plan’s operation, and its decisions
shall be final and binding on all interested persons;

 

(e)                                 To direct the Trustee as respects the
crediting and distribution of the Trust;

 

(f)                                   To review and render decisions respecting
a claim for (or denial of a claim for) a benefit under the Plan;

 

(g)                                To furnish the Employer with information
which the Employer or any Participating Employer may require for tax or other
purposes;

 

(h)                                 To engage the service of agents whom it may
deem advisable to assist it with the performance of its duties; and

 

47

--------------------------------------------------------------------------------


 

(i)                                     To engage the services of an Investment
Manager or Managers (as defined in ERISA Section 3(38)), each of whom will have
full power and authority to manage, acquire or dispose (or direct the Trustee
with respect to acquisition or disposition) of any Plan asset under its control.

 

The Advisory Committee must exercise all of its powers, duties and discretion
under the Plan in a uniform and nondiscriminatory manner.

 

11.17                Funding Policy.  The Advisory Committee will review, not
less often than annually, all pertinent Employee information and Plan data in
order to establish the funding policy of the Plan and to determine the
appropriate methods of carrying out the Plan’s objectives. The Advisory
Committee must communicate periodically, as it deems appropriate, to the Trustee
and to any Plan Investment Manager the Plan’s short-term and long-term financial
needs so investment policy can be coordinated with Plan financial requirements.

 

11.18                Manner Of Action.  The decision of a majority of the
members appointed and qualified controls.

 

11.19                Authorized Representative.  The Advisory Committee may
authorize any person, whether or not such person is a member of the Advisory
Committee, to sign on its behalf any notices, directions, applications,
certificates, consents, approvals, waivers, letters or other documents. The
Advisory Committee must evidence this authority by an instrument signed by all
members and filed with the Trustee.

 

11.20                Interested Member.  No member of the Advisory Committee may
decide or determine any matter concerning the distribution, nature or method of
settlement of his own benefits under the Plan, except in exercising an election
available to that member in his capacity as a Participant, unless the
Administrator is acting alone in the capacity of the Advisory Committee.

 

11.21                Investment Manager.  The Administrator shall have the right
to appoint an Investment Manager for all or any part of the assets of the Trust
Fund as the Administrator shall designate, provided that any firm so appointed
shall be and continue qualified to act as such in accordance with ERISA. The
Administrator may remove any Investment Manager at any time, and need not
specify any cause for such removal.

 

48

--------------------------------------------------------------------------------


 

ARTICLE XII
AMENDMENT, TERMINATION AND MERGERS

 

12.1                       Amendment.

 

(a)                                 The Employer shall have the right at any
time to amend this Plan subject to the limitations of this Section. However, any
amendment which affects the rights, duties or responsibilities of the Trustee or
Administrator, may only be made with the Trustee’s or Administrator’s written
consent. Any such amendment shall become effective as provided therein upon its
execution. The Trustee shall not be required to execute any such amendment
unless the amendment affects the duties of the Trustee hereunder.

 

(b)                                No amendment to the Plan shall be effective
if it authorizes or permits any part of the Trust Fund (other than such part as
is required to pay taxes and administration expenses) to be used for or diverted
to any purpose other than for the exclusive benefit of the Participants or their
Beneficiaries or estates; or causes any reduction in the amount credited to the
account of any Participant; or causes or permits any portion of the Trust Fund
to revert to or become property of a Participating Employer.

 

(c)                                 Except as permitted by Regulations
(including Regulation 1.411(d)-4) or other IRS guidance, no Plan amendment or
transaction having the effect of a Plan amendment (such as a merger, plan
transfer or similar transaction) shall be effective if it eliminates or reduces
any “Section 411(d)(6) protected benefit” or adds or modifies conditions
relating to “Section 411(d)(6) protected benefits” which results in a further
restriction on such benefit unless such “Section 411(d)(6) protected benefits”
are preserved with respect to benefits accrued as of the later of the adoption
date or effective date of the amendment. “Section 411(d)(6) protected benefits”
are benefits described in Code Section 411(d)(6)(A), early retirement benefits
and retirement-type subsidies, and optional forms of benefit.

 

12.2                       Termination.

 

(a)                                 Except as addressed in Section 12.2(b) with
respect to the Employer, any Participating Employer shall be permitted to
discontinue or revoke its participation in the Plan at any time. At the time of
any such discontinuance or revocation, satisfactory evidence thereof and of any
applicable conditions imposed shall be delivered to the Employer. The Employer
shall thereafter direct the Trustee to transfer, deliver and assign contracts
and other Trust Fund assets allocable to the Participants of such Participating
Employer to such new trustee as shall have been designated by such Participating
Employer, in the event that it has established a separate qualified retirement
plan for its Employees; provided, however, that no such transfer shall be made
if the result is the elimination or reduction of any
“Section 411(d)(6) protected benefits” as described in Section 12.1(c). If no
successor is designated, the Trustee shall retain such assets for the Employees
of said Participating Employer pursuant to the provisions of the Plan hereof. In
no such event shall any part of the corpus or income of the Trust as it relates
to such Participating Employer be used for or diverted for purposes other than
for the exclusive benefit of the Employees of such Participating Employer.

 

(b)                                The Employer shall have the right at any time
to terminate the Plan by delivering to the Trustee and Administrator written
notice of such termination. Upon any full or partial termination, all amounts
credited to the affected Participants’ Accounts shall become 100% Vested and
shall not thereafter be subject to forfeiture, and all unallocated amounts,
including

 

49

--------------------------------------------------------------------------------


 

Forfeitures, shall be allocated to the accounts of all Participants in
accordance with the provisions hereof.

 

(c)                                 Upon the full termination of the Plan, the
Employer shall direct the distribution of the assets of the Trust Fund to
Participants in a manner which is consistent with and satisfies the provisions
of Sections 7.2.  Except as permitted by Regulations, the termination of the
Plan shall not result in the reduction of “Section 411(d)(6) protected benefits”
in accordance with Section 12.1(c).

 

(d)                                For purposes of determining whether the
Employer maintains an alternative defined contribution plan (described in
Regulation 1.401(k)-1(d)(4)(i)) that would prevent the Employer from
distributing elective deferrals (and other amounts, such as an Employer
Qualified Non-Elective Contribution, that are subject to the distribution
restrictions that apply to Pre-tax Elective Deferral Contributions) upon the
Plan’s termination, an alternative defined contribution plan does not include an
employee stock ownership plan defined in Code Section 4975(e)(7) or
Section 409(a), a simplified employee pension as defined in Code Section 408(k),
a SIMPLE IRA plan as defined in Code Section 408(p), a plan or contract that
satisfies the requirements of Code Section 403(b) or a plan that is described in
Code Section 457(b) or Section 457(f).

 

12.3                       Merger, Consolidation or Transfer of Assets.  This
Plan and Trust may be merged or consolidated with, or its assets and/or
liabilities may be transferred to any other plan and trust only if the benefits
which would be received by a Participant of this Plan, in the event of a
termination of the Plan immediately after such transfer, merger or
consolidation, are at least equal to the benefits the Participant would have
received if the Plan had terminated immediately before the transfer, merger or
consolidation, and such transfer, merger or consolidation does not otherwise
result in the elimination or reduction of any “Section 411(d)(6) protected
benefits” in accordance with Section 12.1(c).

 

50

--------------------------------------------------------------------------------

 

ARTICLE XIII
ADP AND ACP TESTS

 

13.1                       Actual Deferral Percentage Tests.

 

(a)                                 Maximum Annual Allocation: For each Plan
Year, the annual allocation derived from Elective Contributions to a Highly
Compensated Participant’s Elective Account shall satisfy one of the following
tests:

 

(1)                                 The “Actual Deferral Percentage” for the
Highly Compensated Participant group shall not be more than the “Actual Deferral
Percentage” of the Non-Highly Compensated Participant group (for the preceding
Plan Year if the prior year testing method is used to calculate the “Actual
Deferral Percentage” for the Non-Highly Compensated Participant group)
multiplied by 1.25, or

 

(2)                                 The excess of the “Actual Deferral
Percentage” for the Highly Compensated Participant group over the “Actual
Deferral Percentage” for the Non-Highly Compensated Participant group (for the
preceding Plan Year if the prior year testing method is used to calculate the
“Actual Deferral Percentage” for the Non-Highly Compensated Participant group)
shall not be more than two percentage points. Additionally, the “Actual Deferral
Percentage” for the Highly Compensated Participant group shall not exceed the
“Actual Deferral Percentage” for the Non-Highly Compensated Participant group
(for the preceding Plan Year if the prior year testing method is used to
calculate the “Actual Deferral Percentage” for the Non-Highly Compensated
Participant group) multiplied by 2. The provisions of Code Section 401(k)(3) and
Regulation 1.401(k)-1(b) are incorporated herein by reference.

 

(b)                                For the purposes of this Section, “Actual
Deferral Percentage” means, with respect to the Highly Compensated Participant
group and Non-Highly Compensated Participant group for a Plan Year, the average
of the ratios, calculated separately for each Participant in such group, of the
amount of Elective Contributions (less Catch-Up Contributions) allocated to each
Participant’s Elective Account for such Plan Year, to such Participant’s
“414(s) Compensation” for such Plan Year. The actual deferral ratio for each
Participant and the “Actual Deferral Percentage” for each group shall be
calculated to the nearest one-hundredth of one percent. Elective Contributions
(less Catch-Up Contributions) allocated to each Non-Highly Compensated
Participant’s Elective Account shall be reduced by excess Elective Contributions
arising under Section 3.3 to the extent such excess amounts are made under this
Plan or any other plan maintained by the Employer or an Affiliated Employer.

 

Notwithstanding the above, if the prior year testing method is used to calculate
the “Actual Deferral Percentage” for the Non-Highly Compensated Participant
group for the first Plan Year of this amendment and restatement, the “Actual
Deferral Percentage” for the Non-Highly Compensated Participant group for the
preceding Plan Year shall be calculated pursuant to the provisions of the Plan
then in effect.

 

(c)                                 For the purposes of Sections 13.1(a) and
13.2, a Highly Compensated Participant and a Non-Highly Compensated Participant
shall include any Employee eligible to make a deferral election pursuant to
Section 3.1, whether or not such deferral election was made or suspended
pursuant to Section 3.1.

 

51

--------------------------------------------------------------------------------


 

Notwithstanding the above, if the prior year testing method is used to calculate
the “Actual Deferral Percentage” for the Non-Highly Compensated Participant
group for the first Plan Year of this amendment and restatement, for purposes of
Section 13.1(a) and 13.2, a Non-Highly Compensated Participant shall include any
such Employee eligible to make a deferral election, whether or not such deferral
election was made or suspended, pursuant to the provisions of the Plan in effect
for the preceding Plan Year.

 

(d)                                For purposes of this Section and Code
Sections 401(a)(4), 410(b) and 401(k), this Plan may not be combined with any
other plan.

 

(e)                                 For the purpose of this Section, when
calculating the “Actual Deferral Percentage” for the Non-Highly Compensated
Participant group, the current year testing method shall be used. Any change
from the current year testing method to the prior year testing method shall be
made pursuant to Internal Revenue Service Notice 98-1, Section VII (or
superseding guidance), the provisions of which are incorporated herein by
reference.

 

(f)                                   Notwithstanding anything in this
Section to the contrary, the provisions of this Section 13.1 and Section 13.2
may be applied separately (or will be applied separately to the extent required
by Regulations) to each “plan” within the meaning of Regulation
Section 1.401(k)-6. Furthermore, the provisions of Code Section 401(k)(3)(F) may
be used to exclude from consideration all Non-Highly Compensated Employees who
have not satisfied the minimum age and service requirements of Code
Section 410(a)(1)(A). For purposes of applying this provision, the Administrator
may use any effective date of participation that is permitted under Code
Section 410(b) provided such date is applied on a consistent and uniform basis
to all Participants.

 

(g)                                Notwithstanding the preceding, Qualified
Nonelective Contributions cannot be taken into account in determining the Actual
Deferral Ratio (ADR) for a Plan Year for a Non-Highly Compensated Employee
(NHCE) to the extent such contributions exceed the product of that NHCE’s Code
Section 414(s) compensation and the greater of five percent (5%) or two
(2) times the Plan’s “representative contribution rate.” Any Qualified
Nonelective Contribution taken into account under an Actual Contribution
Percentage (ACP) test under Regulation Section 1.401(m)-2(a)(6) (including the
determination of the representative contribution rate for purposes of Regulation
Section 1.401(m)-2(a)(6)(v)(B)), is not permitted to be taken into account for
purposes of this Section (including the determination of the “representative
contribution rate” under this Section). For purposes of this Section:

 

(1)                                 The Plan’s “representative contribution
rate” is the lowest “applicable contribution rate” of any eligible NHCE among a
group of eligible NHCEs that consists of half of all eligible NHCEs for the Plan
Year (or, if greater, the lowest “applicable contribution rate” of any eligible
NHCE who is in the group of all eligible NHCEs for the Plan Year and who is
employed by a Participating Employer on the last day of the Plan Year), and

 

(2)                                 The “applicable contribution rate” for an
eligible NHCE is the sum of the Qualified Matching Contributions (as defined in
Regulation Section 1.401(k)-6) taken into account in determining the ADR for the
eligible NHCE for the Plan Year and the Qualified Nonelective Contributions made
for the eligible NHCE for the Plan Year, divided by the eligible NHCE’s Code
Section 414(s) compensation for the same period.

 

52

--------------------------------------------------------------------------------


 

Notwithstanding the above, Qualified Nonelective Contributions that are made in
connection with a Participating Employer’s obligation to pay prevailing wages
under the Davis-Bacon Act (46 Stat. 1494), Public Law 71-798, Service Contract
Act of 1965 (79 Stat. 1965), Public Law 89-286, or similar legislation can be
taken into account for a Plan Year for an NHCE to the extent such contributions
do not exceed 10 percent (10%) of that NHCE’s Code Section 414(s) compensation.

 

Qualified Matching Contributions may only be used to calculate an ADR to the
extent that such Qualified Matching Contributions are matching contributions
that are not precluded from being taken into account under the ACP test for the
Plan Year under the rules of Regulation Section 1.401(m)-2(a)(5)(ii) and as set
forth in Section 13.3.

 

(h)                                 Qualified Nonelective Contributions and
Qualified Matching Contributions cannot be taken into account to determine an
ADR to the extent such contributions are taken into account for purposes of
satisfying any other ADP test, any ACP test, or the requirements of Regulation
Section 1.401(k)-3, 1.401(m)-3, or 1.401(k)-4. Thus, for example, matching
contributions that are made pursuant to Regulation Section 1.401(k)-3(c) cannot
be taken into account under the ADP test. Similarly, if a plan switches from the
current year testing method to the prior year testing method pursuant to
Regulation Section 1.401(k)-2(c), Qualified Nonelective Contributions that are
taken into account under the current year testing method for a year may not be
taken into account under the prior year testing method for the next year.

 

(i)                                     The ADR of any Participant who is a
Highly Compensated Employee (HCE) for the Plan Year and who is eligible to have
Elective Contributions (as defined in Regulation Section 1.401(k)-6) (and
Qualified Nonelective Contributions and/or Qualified Matching Contributions, if
treated as Elective Contributions for purposes of the ADP test) allocated to
such Participant’s accounts under two (2) or more cash or deferred arrangements
described in Code Section 401(k), that are maintained by the same Participating
Employer, shall be determined as if such Elective Contributions (and, if
applicable, such Qualified Nonelective Contributions and/or Qualified Matching
Contributions) were made under a single arrangement. If an HCE participates in
two or more cash or deferred arrangements of the Participating Employer that
have different Plan Years, then all Elective Contributions made during the Plan
Year being tested under all such cash or deferred arrangements shall be
aggregated, without regard to the plan years of the other plans. However, for
Plan Years beginning before the effective date of this Amendment, if the plans
have different Plan Years, then all such cash or deferred arrangements ending
with or within the same calendar year shall be treated as a single cash or
deferred arrangement. Notwithstanding the foregoing, certain plans shall be
treated as separate if mandatorily disaggregated under the Regulations of Code
Section 401(k).

 

(j)                                     Plans using different testing methods
for the ADP and ACP test. Except as otherwise provided in this Section, the Plan
may use the current year testing method or prior year testing method for the ADP
test for a Plan Year without regard to whether the current year testing method
or prior year testing method is used for the ACP test for that Plan Year.
However, if different testing methods are used, then the Plan cannot use:

 

(1)                                 The recharacterization method of Regulation
Section 1.401(k)-2(b)(3) to correct excess contributions for a Plan Year;

 

(2)                                 The rules of Regulation
Section 1.401(m)-2(a)(6)(ii) to take Elective Contributions into account under
the ACP test (rather than the ADP test); or

 

53

--------------------------------------------------------------------------------


 

(3)                                 The rules of Regulation
Section 1.401(k)-2(a)(6)(v) to take Qualified Matching Contributions into
account under the ADP test (rather than the ACP test).

 

(k)                                  ADP when no Non-Highly Compensated
Employees. If, for the applicable year for determining the ADP of the Non-Highly
Compensated Employees for a Plan Year, there are no eligible Non-Highly
Compensated Employees, then the Plan is deemed to satisfy the ADP Test for the
Plan Year.

 

(l)                                     The multiple use test described in Code
Section 401(m) in effect prior to the enactment of the Economic Growth and Tax
Relief Reconciliation Act of 2001 shall not apply for Plan Years beginning after
December 31, 2001.

 

13.2                       Adjustment to Actual Deferral Percentage Tests.  In
the event (or if it is anticipated) that the initial allocations of the Elective
Contributions do (or might) not satisfy one of the tests set forth in
Section 13.1(a), the Administrator shall adjust Excess Contributions pursuant to
the options set forth below:

 

(a)                                 On or before the fifteenth day of the third
month following the end of each Plan Year, but in no event later than the close
of the following Plan Year, the Highly Compensated Participant having the
largest dollar amount of Elective Contributions (less Catch-Up Contributions)
shall have a portion of such Participant’s Elective Contributions treated as
Catch-Up Contributions and/or distributed until the total amount of Excess
Contributions has been treated as Catch-Up Contributions and/or distributed, or
until the amount of such Participant’s remaining Elective Contributions equals
the Elective Contributions (less Catch-Up Contributions) of the Highly
Compensated Participant having the second largest dollar amount of Elective
Contributions (less Catch-Up Contributions). This process shall continue until
the total amount of Excess Contributions has been eliminated. In determining the
amount of Excess Contributions to be treated as Catch-Up Contributions and/or
distributed with respect to an affected Highly Compensated Participant as
determined herein, such amount shall be reduced pursuant to Section 3.3 by any
excess Elective Contributions previously distributed to such affected Highly
Compensated Participant attributable to the Plan Year in accordance with
Section 3.3.

 

(1)                                 With respect to the distribution of Excess
Contributions pursuant to (a) above, such distribution:

 

(i)                                     may be postponed but not later than the
close of the Plan Year following the Plan Year to which they are allocable;

 

(ii)                                  shall be designated by the Employer as a
distribution of Excess Contributions (and income).

 

Notwithstanding the above, for any Plan Years in which Participant’s may make
both Roth Elective Deferral Contributions and Pre-tax Elective Deferral
Contributions, the Administrator may operationally implement an ordering
rule procedure for the distribution of Excess Contributions. Matching
Contributions that relate to Excess Contributions (regardless of whether such
Excess Contributions are Pre-tax Elective Deferral Contributions or Roth
Elective Deferral Contributions) shall be treated as a Forfeiture.

 

54

--------------------------------------------------------------------------------


 

Any distribution of Excess Contributions made pursuant to this subsection shall
be made first from unmatched Elective Deferrals (regardless of whether they are
attributable to Pre-tax Elective Deferral Contributions or Roth Elective
Deferral Contributions) and, thereafter, from Elective Deferrals which are
matched. Matching contributions which relate to Elective Deferrals that are
distributed pursuant to this Subsection shall be treated as a Forfeiture to the
extent required pursuant to Code Section 401(a)(4) and the Regulations
thereunder, unless the related Matching Contribution is distributed as an Excess
Aggregate Contribution pursuant to Section 13.4.

 

(2)                                 Any distribution of less than the entire
amount of Excess Contributions shall be treated as a pro rata distribution of
Excess Contributions and income.

 

(3)                                 Matching Contributions which relate to
Excess Contributions shall be forfeited unless the related Matching Contribution
is distributed as an Excess Aggregate Contribution pursuant to Section 13.4.

 

(b)                                Notwithstanding the above, within twelve (12)
months after the end of the Plan Year, the Employer may make a special Qualified
Non-Elective Contribution in accordance with one of the following provisions
which contribution shall be allocated to the Participant’s Elective Account of
each Non-Highly Compensated Participant eligible to share in the allocation in
accordance with such provision. The Employer shall provide the Administrator
with written notification of the amount of the contribution being made and for
which provision it is being made pursuant to:

 

(1)                                 A special Qualified Non-Elective
Contribution may be made on behalf of Non-Highly Compensated Participants in an
amount sufficient to satisfy (or to prevent an anticipated failure of) one of
the tests set forth in Section 13.1(a). Such contribution shall be allocated in
the same proportion that each Non-Highly Compensated Participant’s
414(s) Compensation for the year (or prior year if the prior year testing method
is being used) bears to the total 414(s) Compensation of all Non-Highly
Compensated Participants for such year.

 

(2)                                 A special Qualified Non-Elective
Contribution may be made on behalf of Non-Highly Compensated Participants in an
amount sufficient to satisfy (or to prevent an anticipated failure of) one of
the tests set forth in Section 13.1(a). Such contribution shall be allocated to
each Non-Highly Compensated Participant electing salary reductions pursuant to
Section 3.1 in the same proportion that each such Non-Highly Compensated
Participant’s Elective Contributions (less Catch-Up Contributions) for the year
(or at the end of the prior Plan Year if the prior year testing method is being
used) bears to the total Elective Contributions (less Catch-Up Contributions) of
all such Non-Highly Compensated Participants for such year.

 

(3)                                 A special Qualified Non-Elective
Contribution may be made on behalf of Non-Highly Compensated Participants in an
amount sufficient to satisfy (or to prevent an anticipated failure of) one of
the tests set forth in Section 13.1(a). Such contribution shall be allocated in
equal amounts (per capita). However, the maximum amount allocated to any
Participant pursuant to this subsection shall be limited to the amount that may
be taken into account in applying the ADP test in Section 13.1.

 

55

--------------------------------------------------------------------------------


 

(4)                                 A special Qualified Non-Elective
Contribution may be made on behalf of Non-Highly Compensated Participants
electing salary reductions pursuant to Section 3.1 in an amount sufficient to
satisfy (or to prevent an anticipated failure of) one of the tests set forth in
Section 13.1(a). Such contribution shall be allocated for the year (or at the
end of the prior Plan Year if the prior year testing method is used) to each
Non-Highly Compensated Participant electing salary reductions pursuant to
Section 3.1 in equal amounts (per capita). However, the maximum amount allocated
to any Participant pursuant to this subsection shall be limited to the amount
that may be taken into account in applying the ADP test in Section 13.1.

 

(5)                                 A special Qualified Non-Elective
Contribution may be made on behalf of Non-Highly Compensated Participants in an
amount sufficient to satisfy (or to prevent an anticipated failure of) one of
the tests set forth in Section 13.1(a). Such contribution shall be allocated to
the Non-Highly Compensated Participant having the lowest 414(s) Compensation,
until one of the tests set forth in Section 13.1(a) is satisfied (or is
anticipated to be satisfied), or until such Non-Highly Compensated Participant
has received the maximum “annual addition” pursuant to Section 14.1. This
process shall continue until one of the tests set forth in Section 13.1(a) is
satisfied (or is anticipated to be satisfied). However, the maximum amount
allocated to any Participant pursuant to this subsection shall be limited to the
amount that may be taken into account in applying the ADP test in Section 13.1.

 

Notwithstanding the above, at the Employer’s discretion, Non-Highly Compensated
Participants who are not employed with a Participating Employer at the end of
the Plan Year (or at the end of the prior Plan Year if the prior year testing
method is being used) shall not be eligible to receive a special Qualified
Non-Elective Contribution and shall be disregarded.

 

Notwithstanding the above, if the testing method changes from the current year
testing method to the prior year testing method, then for purposes of preventing
the double counting of Qualified Non-Elective Contributions for the first
testing year for which the change is effective, any special Qualified
Non-Elective Contribution on behalf of Non-Highly Compensated Participants used
to satisfy the “Actual Deferral Percentage” or “Actual Contribution Percentage”
test under the current year testing method for the prior year testing year shall
be disregarded.

 

(c)                                 If during a Plan Year, it is projected that
the aggregate amount of Elective Contributions to be allocated to all Highly
Compensated Participants under this Plan would cause the Plan to fail the tests
set forth in Section 13.1(a), then the Administrator may automatically reduce
the deferral amount of affected Highly Compensated Participants, beginning with
the Highly Compensated Participant who has the highest deferral ratio until it
is anticipated the Plan will pass the tests or until the actual deferral ratio
equals the actual deferral ratio of the Highly Compensated Participant having
the next highest actual deferral ratio. This process may continue until it is
anticipated that the Plan will satisfy one of the tests set forth in
Section 13.1(a). Alternatively, the Employer may specify a maximum percentage of
Compensation that may be deferred.

 

(d)                                Any Excess Contributions (and income) which
are distributed on or after 2 1/2 months after the end of the Plan Year shall be
subject to the ten percent (10%) employer excise tax imposed by Code
Section 4979.

 

56

--------------------------------------------------------------------------------


 

13.3                       Actual Contribution Percentage Tests.

 

(a)                                 The “Actual Contribution Percentage” for the
Highly Compensated Participant group shall not exceed the greater of:

 

(1)                                 125 percent of such percentage for the
Non-Highly Compensated Participant group (for the preceding Plan Year if the
prior year testing method is used to calculate the “Actual Contribution
Percentage” for the Non-Highly Compensated Participant group); or

 

(2)                                 the lesser of 200 percent of such percentage
for the Non-Highly Compensated Participant group (for the preceding Plan Year if
the prior year testing method is used to calculate the “Actual Contribution
Percentage” for the Non-Highly Compensated Participant group), or such
percentage for the Non-Highly Compensated Participant group (for the preceding
Plan Year if the prior year testing method is used to calculate the “Actual
Contribution Percentage” for the Non-Highly Compensated Participant group) plus
2 percentage points. The provisions of Code Section 401(m) and Regulation
1.401(m)-1(b) are incorporated herein by reference.

 

(b)                                For the purposes of this Section 13.3 and
Section 13.4, “Actual Contribution Percentage” for a Plan Year means, with
respect to the Highly Compensated Participant group and Non-Highly Compensated
Participant group (for the preceding Plan Year if the prior year testing method
is used to calculate the “Actual Contribution Percentage” for the Non-Highly
Compensated Participant group), the average of the ratios (calculated separately
for each Participant in each group and rounded to the nearest one-hundredth of
one percent) of:

 

(1)                                 the sum of Matching Contributions made
pursuant to Section 4.1(a) on behalf of each such Participant for such Plan
Year; to

 

(2)                                 the Participant’s “414(s) Compensation” for
such Plan Year.

 

Notwithstanding the above, if the prior year testing method is used to calculate
the “Actual Contribution Percentage” for the Non-Highly Compensated Participant
group for the first Plan Year of this amendment and restatement, for purposes of
Section 13.3(a), the “Actual Contribution Percentage” for the Non-Highly
Compensated Participant group for the preceding Plan Year shall be determined
pursuant to the provisions of the Plan then in effect.

 

(c)                                 For purposes of determining the “Actual
Contribution Percentage,” only Matching Contributions contributed to the Plan
prior to the end of the succeeding Plan Year shall be considered. In addition,
the Administrator may elect to take into account, with respect to Employees
eligible to have Matching Contributions made pursuant to
Section 4.1(a) allocated to their accounts, elective deferrals (as defined in
Regulation 1.402(g)-1(b)) and qualified non-elective contributions (as defined
in Code Section 401(m)(4)(C)) contributed to any plan maintained by the
Participating Employer. Such elective deferrals and qualified non-elective
contributions shall be treated as Matching Contributions subject to Regulation
1.401(m)-1(b)(5) which is incorporated herein by reference. However, the Plan
Year must be the same as the plan year of the plan to which the elective
deferrals and the qualified non-elective contributions are made.

 

(d)                                For purposes of this Section 13.3 and Code
Sections 401(a)(4), 410(b) and 401(m), this Plan may not be combined with any
other plan.

 

57

--------------------------------------------------------------------------------


 

(e)                                 For purposes of Sections 13.3(a) and 13.4, a
Highly Compensated Participant and Non-Highly Compensated Participant shall
include any Employee eligible to have Matching Contributions (whether or not a
deferral election was made or suspended) allocated to the Participant’s account
for the Plan Year.

 

Notwithstanding the above, if the prior year testing method is used to calculate
the “Actual Contribution Percentage” for the Non-Highly Compensated Participant
group for the first Plan Year of this amendment and restatement, for the
purposes of Section 13.3(a), a Non-Highly Compensated Participant shall include
any such Employee eligible to have Matching Contributions (whether or not a
deferral election was made or suspended) allocated to the Participant’s account
for the preceding Plan Year pursuant to the provisions of the Plan then in
effect.

 

(f)                                   For the purpose of this Section, when
calculating the “Actual Contribution Percentage” for the Non-Highly Compensated
Participant group, the current year testing method shall be used. Any change
from the current year testing method to the prior year testing method shall be
made pursuant to Internal Revenue Service Notice 98-1, Section VII (or
superseding guidance), the provisions of which are incorporated herein by
reference.

 

(g)                                Notwithstanding anything in this Section to
the contrary, the provisions of this Section 13.3 and Section 13.4 may be
applied separately (or will be applied separately to the extent required by
Regulations) to each “plan” within the meaning of Regulation 1.401(m)-5.
Furthermore, the provisions of Code Section 401(m)(5)(C) may be used to exclude
from consideration all Non-Highly Compensated Employees who have not satisfied
the minimum age and service requirements of Code Section 410(a)(1)(A). For
purposes of applying this provision, the Administrator may use any effective
date of participation that is permitted under Code Section 410(b) provided such
date is applied on a consistent and uniform basis to all Participants.

 

13.4                       Adjustment to Actual Contribution Percentage Tests.

 

(a)                                 In the event (or if it is anticipated) that
the “Actual Contribution Percentage” for the Highly Compensated Participant
group exceeds (or might exceed) the “Actual Contribution Percentage” for the
Non-Highly Compensated Participant group pursuant to Section 13.3(a), the
Administrator (on or before the fifteenth day of the third month following the
end of the Plan Year, but in no event later than the close of the following Plan
Year) shall direct the Trustee to distribute to the Highly Compensated
Participant having the largest dollar amount of contributions determined
pursuant to Section 13.3(b)(1), the Vested portion of such contributions (and
income allocable to such contributions) and, if forfeitable, forfeit such
non-Vested Excess Aggregate Contributions attributable to Matching Contributions
(and income allocable to such forfeitures) until the total amount of Excess
Aggregate Contributions has been distributed, or until the Participant’s
remaining amount equals the amount of contributions determined pursuant to
Section 13.3(b)(1) of the Highly Compensated Participant having the second
largest dollar amount of contributions. This process shall continue until the
total amount of Excess Aggregate Contributions has been distributed.

 

If the correction of Excess Aggregate Contributions attributable to Matching
Contributions is not in proportion to the Vested and non-Vested portion of such
contributions, then the Vested portion of the Participant’s Account attributable
to Matching Contributions after the correction shall be subject to
Section 13.1(h).

 

58

--------------------------------------------------------------------------------


 

(b)                                Any distribution and/or forfeiture of less
than the entire amount of Excess Aggregate Contributions (and income) shall be
treated as a pro rata distribution and/or forfeiture of Excess Aggregate
Contributions and income. Distribution of Excess Aggregate Contributions shall
be designated by the Employer as a distribution of Excess Aggregate
Contributions (and income). Forfeitures of Excess Aggregate Contributions shall
be treated in accordance with Article VI.

 

(c)                                 Excess Aggregate Contributions, including
forfeited Matching Contributions, shall be treated as employer contributions for
purposes of Code Sections 404 and 415 even if distributed from the Plan.

 

Forfeited Matching Contributions that are reallocated to Participants’ Accounts
for the Plan Year in which the forfeiture occurs shall be treated as an “annual
addition” pursuant to Section 14.1(b) for the Participants to whose Accounts
they are reallocated and for the Participants from whose Accounts they are
forfeited.

 

(d)                                The determination of the amount of Excess
Aggregate Contributions with respect to any Plan Year shall be made after first
determining the Excess Contributions, if any, to be treated as after-tax
voluntary Employee contributions due to recharacterization for the plan year of
any other qualified cash or deferred arrangement (as defined in Code
Section 401(k)) maintained by the Participating Employer that ends with or
within the Plan Year.

 

(e)                                 If during a Plan Year the projected
aggregate amount of Matching Contributions to be allocated to all Highly
Compensated Participants under this Plan would, by virtue of the tests set forth
in Section 13.3(a), cause the Plan to fail such tests, then the Administrator
may automatically reduce proportionately or in the order provided in
Section 13.4(a) each affected Highly Compensated Participant’s projected share
of such contributions by an amount necessary to satisfy one of the tests set
forth in Section 13.3(a).

 

(f)                                   Notwithstanding the above, within twelve
(12) months after the end of the Plan Year, the Employer may make a special
Qualified Non-Elective Contribution in accordance with one of the following
provisions which contribution shall be allocated to the Participant’s Account of
each Non-Highly Compensated Participant eligible to share in the allocation in
accordance with such provision. The Employer shall provide the Administrator
with written notification of the amount of the contribution being made and for
which provision it is being made pursuant to:

 

(1)                                 A special Qualified Non-Elective
Contribution may be made on behalf of Non-Highly Compensated Participants in an
amount sufficient to satisfy (or to prevent an anticipated failure of) one of
the tests set forth in Section 13.3(a). Such contribution shall be allocated in
the same proportion that each Non-Highly Compensated Participant’s
414(s) Compensation for the year (or prior year if the prior year testing method
is being used) bears to the total 414(s) Compensation of all Non-Highly
Compensated Participants for such year.

 

(2)                                 A special Qualified Non-Elective
Contribution may be made on behalf of Non-Highly Compensated Participants in an
amount sufficient to satisfy (or to prevent an anticipated failure of) one of
the tests set forth in Section 13.3(a). Such contribution shall be allocated to
each Non-Highly Compensated Participant electing salary reductions pursuant to
Section 3.1 in the same proportion that each such Non-Highly Compensated
Participant’s Elective Contributions (less Catch-Up Contributions) for the year
(or at the end of the prior Plan Year if the prior year testing method is being
used) bears to the total

 

59

--------------------------------------------------------------------------------


 

Elective Contributions (less Catch-Up Contributions) of all such Non-Highly
Compensated Participants for such year.

 

Notwithstanding the above, at the Employer’s discretion, Non-Highly Compensated
Participants who are not employed with a Participating Employer at the end of
the Plan Year (or at the end of the prior Plan Year if the prior year testing
method is being used) shall not be eligible to receive a special Qualified
Non-Elective Contribution and shall be disregarded.

 

Notwithstanding the above, if the testing method changes from the current year
testing method to the prior year testing method, then for purposes of preventing
the double counting of Qualified Non-Elective Contributions for the first
testing year for which the change is effective, any special Qualified
Non-Elective Contribution on behalf of Non-Highly Compensated Participants used
to satisfy the “Actual Deferral Percentage” or “Actual Contribution Percentage”
test under the current year testing method for the prior year testing year shall
be disregarded.

 

13.5                       Income Allocable to Excess Contributions and Excess
Aggregate Contributions.  Distributions of Excess Contributions and Excess
Aggregate Contributions shall be adjusted for income (gain or loss) through the
end of the Plan Year to which such contributions relate.  Such distributions
shall not include gain or loss for the “gap period,” i.e., the period between
the end of the applicable Plan Year and the date of distribution.  The
Administrator shall have discretion to determine and allocate income using
either of the methods set forth below:

 

(a)                                 Reasonable Method of Allocating Income. The
Administrator may use any reasonable method for computing the income allocable
to Excess Contributions and Excess Aggregate Contributions, provided that the
method does not violate Code Section 401(a)(4), is used consistently for all
Participants and for all corrective distributions under the Plan for the Plan
Year, and is used by the Plan for allocating income to Participant’s accounts. A
Plan will not fail to use a reasonable method for computing the income allocable
to Excess Contributions or Excess Aggregate Contributions merely because the
income allocable to such Excess Contributions or Excess Aggregate Contributions
is determined on a date that is no more than seven (7) days before the
distribution.

 

(b)                                Alternative Method of Allocating Income.

 

(1)                                 The Administrator may allocate income to
Excess Contributions for the Plan Year by multiplying the income for the Plan
Year allocable to Elective Contributions and other amounts taken into account
under the ADP test (including contributions made for the Plan Year), by a
fraction, the numerator of which is the Excess Contributions for the Employee
for the Plan Year, and the denominator of which is the sum of (A) the Account
balance attributable to Elective Contributions and other amounts taken into
account under the ADP test as of the beginning of the Plan Year, and (B) any
additional amount of such contributions for the Plan Year.

 

(2)                                 The Administrator may allocate income to
Excess Aggregate Contributions for the Plan Year by multiplying the income for
the Plan Year allocable to Matching Contributions and other amounts taken into
account under the ACP test (including contributions made for the Plan Year), by
a fraction, the numerator of which is the Excess Aggregate Contributions for the
Employee for the Plan Year, and the denominator of which is the sum of (A) the
Account balance attributable to Matching Contributions and other amounts taken
into account under the ACP test as of the

 

60

--------------------------------------------------------------------------------

 

beginning of the Plan Year, and (B) any additional amount of such contributions
for the Plan Year.

 

13.6      QACA Safe Harbor Plan Potential. The provisions of this Section 13.6
are intended to constitute a “qualified automatic contribution arrangement” (as
defined in Code Section 401(k)(13)(B)) and shall be construed accordingly for
any Plan Year in advance of which the Employer determines that non-elective
employer contributions of at least 3% of compensation shall be contributed to
the Plan.  For such a Plan Year, the Plan therefore is intended to satisfy the
actual deferral percentage and actual contributions percentage tests by virtue
of its status as a Code Section 401(k)(13) “qualified automatic contribution
arrangement” (the “ADP/ACP QACA Safe Harbor Test”) for each Plan Year as to
which an appropriate notice has been given.  For each such year, notwithstanding
any contrary provision of this Plan, the provisions of Section 13.1 through
Section 13.4 shall be inapplicable. The following additional requirements shall
apply for a Plan Year for which the Plan is intended to satisfy the ADP/ACP QACA
Safe Harbor Test:

 

(a)        Plan Year requirement.  Except as provided in Regulation
1.401(k)-3(e), the Plan will fail to satisfy the requirements of Code
Section 401(k)(13)(B) and this Section 13.6 for a Plan Year unless such
provisions remain in effect for an entire twelve (12) month Plan Year.

 

(b)        Eliminating or Reducing the Safe Harbor Matching Contribution.  The
Employer may amend the Plan to no longer satisfy the ADP/ACP QACA Safe Harbor
Test provided: (1) effective for Plan Years beginning on or after January 1,
2015, the notice provided to Participants before the beginning of the Plan Year
discloses that the contributions might be reduced or suspended mid-year, as will
be disclosed in a supplemental notice, and such reduction or suspension will not
be effective at least 30 days after the supplemental notice is provided,
(2) a supplemental notice is provided to the Participants which explains the
consequences of the amendment, specifies the amendment’s effective date, and
informs Participants that they will have a reasonable opportunity to modify
their Pre-tax Elective Deferral Contributions; (3) Participants have a
reasonable opportunity (including a reasonable period after receipt of the
supplemental notice) prior to the effective date of the amendment to modify
their Pre-tax Elective Deferral Contributions; and (4) the amendment is not
effective earlier than the later of: (A) thirty (30) days after the supplemental
notice is given; or (B) the date the Employer adopts the amendment.  If the
Employer should amend the Plan to no longer satisfy the ADP/ACP QACA Safe Harbor
Test in accordance with this Section 13.6(b), then effective during the Plan
Year, the Employer: (i) must continue to apply all of the ADP/ACP QACA Safe
Harbor Test requirements of the Plan until the amendment becomes effective; and
(ii) also must apply for the entire Plan Year, the nondiscrimination testing
provisions of Sections 13.1 through 13.4, using the Current Year Testing
Method.  Notwithstanding the first sentence of this Section 13.6(b), effective
for Plan Years beginning on or after January 1, 2015, the Employer may amend the
Plan to no longer satisfy the ADP/ACP QACA Safe Harbor Test if the Employer is
operating at an economic loss as described in Code Section 412(c)(2)(A).

 

61

--------------------------------------------------------------------------------


 

ARTICLE XIV
ANNUAL ADDITION LIMITATIONS

 

14.1      Maximum Annual Additions.

 

(a)        Notwithstanding the foregoing, the maximum “annual additions”
credited to a Participant’s accounts for any “limitation year” shall equal the
lesser of: (1) $40,000 adjusted annually as provided in Code
Section 415(d) pursuant to the Regulations (e.g., for the Plan Year commencing
January 1, 2014, the adjusted amount is $52,000) or (2) one-hundred percent
(100%) of the Participant’s “415 Compensation” for such “limitation year.” If
the Employer contribution that would otherwise be contributed or allocated to
the Participant’s accounts would cause the “annual additions” for the
“limitation year” to exceed the maximum “annual additions,” the amount
contributed or allocated will be reduced so that the “annual additions” for the
“limitation year” will equal the maximum “annual additions,” and any amount in
excess of the maximum “annual additions,” which would have been allocated to
such Participant may be allocated to other Participants. For any short
“limitation year,” the dollar limitation in (1) above shall be reduced by a
fraction, the numerator of which is the number of full months in the short
“limitation year” and the denominator of which is twelve (12).

 

(b)        For purposes of applying the limitations of Code Section 415, “annual
additions” means the sum credited to a Participant’s accounts for any
“limitation year” of (1) Employer contributions, (2) Employee contributions,
(3) forfeitures, (4) amounts allocated, after March 31, 1984, to an individual
medical account, as defined in Code Section 415(1)(2) which is part of a pension
or annuity plan maintained by the Employer, (5) amounts derived from
contributions paid or accrued after December 31, 1985, in taxable years ending
after such date, which are attributable to post-retirement medical benefits
allocated to the separate account of a key employee (as defined in Code
Section 419A(d)(3)) under a welfare benefit plan (as defined in Code
Section 419(e)) maintained by the Employer and (6) allocations under a
simplified employee pension plan. Except, however, the “415 Compensation”
percentage limitation referred to in paragraph (a)(2) above shall not apply to: 
(1) any contribution for medical benefits after separation from service (within
the meaning of Code Sections 401(h) or 419A(f)(2)) which is otherwise treated as
an “annual addition,” or (2) any amount otherwise treated as an “annual
addition” under Code Section 415(1)(1).

 

If the “annual additions” under the Plan would cause the maximum “annual
additions” to be exceeded for any Participant, and all or a portion of the
“excess amount” is treated as a Catch-Up Contribution, then any Matching
Contributions which relate to such Catch-Up Contribution will be used to reduce
the Employer contribution in the next “limitation year.”

 

(c)        For purposes of applying the limitations of Code Section 415, the
transfer of funds from one qualified plan to another is not an “annual
addition.” In addition, the following are not Employee contributions for the
purposes of Section 14.1(b): (1) rollover contributions (as defined in Code
Sections 401(a)(31), 402(c)(1), 403(a)(4), 403(b)(8), 408(d)(3) and 457(e)(16));
(2) repayments of loans made to a Participant from the Plan; (3) repayments of
distributions received by an Employee pursuant to Code
Section 411(a)(7)(B) (cash-outs); (4) repayments of distributions received by an
Employee pursuant to Code Section 411(a)(3)(D) (mandatory contributions);
(5) Catch-Up Contributions; and (6) Employee contributions to a simplified
employee pension excludable from gross income under Code Section 408(k)(6).

 

62

--------------------------------------------------------------------------------


 

(d)        For purposes of applying the limitations of Code Section 415, the
“limitation year” shall be the Plan Year.  The limitation year may only be
changed by a Plan amendment.  If the Plan is terminated effective as of a date
other than the last day of the Plan’s limitation year, then the Plan is treated
as if the Plan had been amended to change its limitation year.

 

(e)        For the purpose of this Section, all qualified defined benefit plans
(whether terminated or not) ever maintained by the Employer shall be treated as
one defined benefit plan, and all defined contribution plans (whether terminated
or not) ever maintained by the Employer (or a “predecessor employer”) under
which the Participant receives “annual additions” are treated as one defined
contribution plan.

 

For purposes of aggregating plans for Code Section 415, a “formerly affiliated
plan” of an Employer is taken into account for purposes of applying the Code
Section 415 limitations to the Employer, but the formerly affiliated plan is
treated as if it had terminated immediately prior to the “cessation of
affiliation.”

 

Two or more defined contribution plans that are not required to be aggregated
pursuant to Code Section 415(f) and the Regulations thereunder as of the first
day of a limitation year do not fail to satisfy the requirements of Code
Section 415 with respect to a Participant for the limitation year merely because
they are aggregated later in that limitation year, provided that no “annual
additions” are credited to the Participant’s account after the date on which the
plans are required to be aggregated.

 

(1)        For the purpose of this subsection (e):

 

(i)         The “Employer” shall mean the Employer that adopts this Plan and all
members of a controlled group or an affiliated service group that includes the
Employer (within the meaning of Code Sections 414(b), (c), (m) or (o)), except
that for purposes of this subsection, the determination shall be made by
applying Code Section 514(h), and shall take into account tax-exempt
organizations under Regulation Section 1.414(c)-5, as modified by Regulation
Section 1.415(a)-1(f)(1).

 

(ii)         A former employer is a “predecessor employer” with respect to a
Participant in a Plan maintained by the Employer if the Employer maintains a
plan under which the Participant had accrued a benefit while performing services
for the former Employer, but only if that benefit is provided under the Plan
maintained by the Employer.  For this purpose, the formerly affiliated plan
rules in Regulation Section 1.415(f)-1(b)(2) apply as if the Employer and
predecessor Employer constituted a single employer under the rules described in
Regulation Section 1.415(a)-1(f)(1) and (2) immediately prior to the cessation
of affiliation (and as if they constituted two, unrelated employers under the
rules described in Regulation Section 1.415(a)-1(f)(1) and (2) immediately after
the cessation of affiliation) and cessation of affiliation was the event that
gives rise to the predecessor employer relationship, such as a transfer of
benefits or plan sponsorship.

 

With respect to an Employer of a Participant, a former entity that antedates the
Employer is a “predecessor employer” with respect to the Participant if, under
the facts and circumstances, the Employer constitutes a continuation of all or a
portion of the trade or business of the former entity.

 

63

--------------------------------------------------------------------------------


 

(iii)        A “formerly affiliated plan” of an Employer is a plan that,
immediately prior to the cessation of affiliation, was actually maintained by
one or more of the entities that constitute the Employer (as determined under
the employer affiliation rules described in Regulation
Section 1.415(a)-1(f)(1) and (2)).

 

(iv)        A “cessation of affiliation” means the event that causes an entity
to no longer be aggregated with one or more other entities as a single employer
under the employer affiliation rules described in Regulation
Section 1.415(a)-1(f)(1) and (2) (such as the sale of a subsidiary outside a
controlled group), or that causes a plan to not actually be maintained by any of
the entities that constitute the Employer under the employer affiliation
rules of Regulation Section 1.415(a)-1(f)(1) and (2) (such as a transfer of plan
sponsorship outside of a controlled group).

 

(f)         For the purpose of this Section, if the Employer is a member of a
controlled group of corporations, trades or businesses under common control (as
defined by Code Section 1563(a) or Code Section 414(b) and (c) as modified by
Code Section 415(h)), is a member of an affiliated service group (as defined by
Code Section 414(m)), or is a member of a group of entities required to be
aggregated pursuant to Regulations under Code Section 414(o), all Employees of
such Employers shall be considered to be employed by a single Employer.

 

(g)        If this is a plan described in Code Section 413(c) (other than a plan
described in Code Section 413(f)), then all of the benefits or contributions
attributable to a Participant from all of the Employers maintaining this Plan
shall be taken into account in applying the limits of this Section with respect
to such Participant. Furthermore, in applying the limitations of this
Section with respect to such a Participant, the total “415 Compensation”
received by the Participant from all of the Employers maintaining the Plan shall
be taken into account.

 

(h)        (1)  If a Participant participates in more than one defined
contribution plan maintained by the Employer which have different plan years,
the maximum “annual additions” under this Plan shall equal the maximum “annual
additions” for the “limitation year” minus any “annual additions” previously
credited to such Participant’s accounts during the “limitation year.”

 

(2)        If a Participant participates in both a defined contribution plan
subject to Code Section 412 and a defined contribution plan not subject to Code
Section 412 maintained by the Employer which have the same plan year, “annual
additions” will be credited to the Participant’s accounts under the defined
contribution plan subject to Code Section 412 prior to crediting “annual
additions” to the Participant’s accounts under the defined contribution plan not
subject to Code Section 412.

 

(3)        If a Participant participates in more than one defined contribution
plan not subject to Code Section 412 maintained by the Employer which have the
same plan year, the maximum “annual additions” under this Plan shall equal the
product of (A) the maximum “annual additions” for the “limitation year” minus
any “annual additions” previously credited under subparagraphs (1) or (2) above,
multiplied by (B) a fraction (i) the numerator of which is the “annual
additions” which would be credited to such Participant’s accounts under this
Plan without regard to the limitations of Code Section 415 and (ii) the
denominator of which is such “annual additions” for all plans described in this
subparagraph.

 

64

--------------------------------------------------------------------------------


 

(i)         For all limitation years beginning on or after July 1, 2007, “annual
additions” shall not include restorative payments made to restore losses to a
Plan resulting from actions by a fiduciary for which there is reasonable risk of
liability for breach of a fiduciary duty under ERISA or under other applicable
federal or state law, where Participants who are similarly situated are treated
similarly with respect to the payments.  Generally, payments are restorative
only if the payments are made in order to restore some or all of the Plan’s
losses due to an action (or a failure to act) that creates a reasonable risk of
liability for such a breach of fiduciary duty (other than a breach of fiduciary
duty arising from failure to remit contributions to the Plan).  This includes
payments to a plan made pursuant to a Department of Labor order, the Department
of Labor’s Voluntary Fiduciary Correction Program, or a court-approved
settlement, to restore losses to a qualified defined contribution plan on
account of the breach of fiduciary duty (other than a breach of fiduciary duty
arising from failure to remit contributions to the Plan).  Payments made to the
Plan to make up for losses due merely to market fluctuations and other payments
that are not made on account of a reasonable risk of liability for breach of a
fiduciary duty under ERISA are not restorative payments and generally constitute
contributions that are considered annual additions.

 

(j)         Notwithstanding anything contained in this Section to the contrary,
the limitations, adjustments and other requirements prescribed in this
Section shall at all times comply with the provisions of Code Section 415 and
the Regulations thereunder.

 

14.2      Adjustment for Excessive Annual Additions.

 

(a)        Notwithstanding any provision of the Plan to the contrary, if the
“annual additions” are exceeded for any Participant, then the Plan may only
correct such excess in accordance with the Employee Plans Compliance Resolution
System (EPCRS) as set forth in Revenue Procedure 2008-50, Revenue Procedure
2013-12 or any superseding guidance, including, but not limited to, the preamble
of the final Section 415 regulations.  The EPCRS currently provides in relevant
part the following:

 

(1)        Any “excess amount” that is attributable to elective deferrals or
after-tax employee contributions (along with earnings attributable thereto),
must be distributed to the Participant.

 

(2)        If the “excess amount” is attributable to both employer contributions
and elective deferral or after-tax contributions, any unmatched Participant’s
after-tax contributions (adjusted for earnings) shall be distributed first,
followed by the unmatched Participant’s elective deferrals (adjusted for
earnings).  If any “excess amount” remains and is attributable to either
elective deferrals or after-tax employee contributions that are matched, the
“excess amount” is apportioned first to after-tax employee contributions with
the associated matching employer contributions and then to elective deferrals
with the associated matching employer contributions.  Any matching contributions
or nonelective employer contribution (adjusted for earnings) which constitutes
an excess allocation is then forfeited and placed in an unallocated account
established for the purpose of holding these “excess amounts.”  The amounts in
the unallocated account will be applied to reduce future employer contributions
(excluding elective deferrals) for all remaining Participants in the current
year or succeeding year if necessary.  While such amounts remain in the
unallocated account, the Participating Employer is not permitted to make
contributions to the Plan other than elective deferrals.

 

65

--------------------------------------------------------------------------------


 

ARTICLE XV
TOP HEAVY

 

15.1      Top Heavy Plan Requirements.  For any Top Heavy Plan Year, the Plan
shall provide the special vesting requirements of Code Section 416(b) and the
special minimum allocation requirements of Code Section 416(c), as described
below.

 

(a)        Vesting of the Minimum Allocations. For any Top Heavy Plan Year, the
minimum allocations described in Section 15.1(b) shall vest in accordance with
Section 6.2.

 

(b)        Minimum Allocations Required for Top Heavy Plan Years. For any Top
Heavy Plan Year, the sum of the employer contributions (as determined by Code
Section 416) and Forfeitures allocated to the Account of each Non-Key Employee
shall be equal to at least three percent (3%) of such Non-Key Employee’s “415
Compensation” (reduced by contributions and forfeitures, if any, allocated to
each Non-Key Employee in any defined contribution plan included with this Plan
in a Required Aggregation Group).

 

(1)        If (A) the sum of the employer contributions (as determined by Code
Section 416) and Forfeitures allocated to the Account of each Key Employee for
such Top Heavy Plan Year is less than three percent (3%) of each Key Employee’s
“415 Compensation” and (B) this Plan is not required to be included in an
Aggregation Group to enable a defined benefit plan to meet the requirements of
Code Section 401(a)(4) or 410, then the sum of the employer contributions (as
determined by Code Section 416) and Forfeitures allocated to the Account of each
Non-Key Employee shall be equal to the largest percentage allocated to the
Account of any Key Employee.

 

(2)        In determining whether a Non-Key Employee has received the required
minimum allocation, such Non-Key Employee’s Elective Contributions shall not be
taken into account.

 

(3)        No such minimum allocation shall be required in this Plan for any
Non-Key Employee who participates in another defined contribution plan subject
to Code Section 412 included with this Plan in a Required Aggregation Group.

 

15.2      Determination of Top Heavy Status.

 

(a)        This Plan shall be a Top Heavy Plan for any Plan Year in which, as of
the “determination date,” (1) the Present Value of Accrued Benefits of Key
Employees and (2) the sum of the Aggregate Accounts (defined below) of Key
Employees under this Plan and all plans of an Aggregation Group, exceeds sixty
percent (60%) of the Present Value of Accrued Benefits and the Aggregate
Accounts of all Key and Non-Key Employees under this Plan and all plans of an
Aggregation Group.

 

If any Participant is a Non-Key Employee for any Plan Year, but such Participant
was a Key Employee for any prior Plan Year, such Participant’s Present Value of
Accrued Benefit and/or Aggregate Account balance shall not be taken into account
for purposes of determining whether this Plan is a Top Heavy Plan (or whether
any Aggregation Group which includes this Plan is a Top Heavy Group). In
addition, if a Participant or Terminated Participant has not performed any
services for any Participating Employer at any time during the one-year period
ending on the “determination date,” any accrued benefit for such Participant or
Terminated

 

66

--------------------------------------------------------------------------------


 

Participant shall not be taken into account for the purposes of determining
whether this Plan is a Top Heavy Plan.

 

(b)        A Participant’s “Aggregate Account” as of the “determination date”
means the sum of:

 

(1)        the Participant’s balance under all of his or her Accounts as of the
most recent valuation occurring within a twelve (12) month period ending on the
“determination date.” However, with respect to Employees not performing services
for a Participating Employer during the year ending on the “determination date,”
the Participant’s Account balances as of the most recent valuation occurring
within a twelve (12) month period ending on the “determination date” shall not
be taken into account for purposes of this Section.

 

(2)        an adjustment for any contributions due as of the “determination
date.” Such adjustment shall be the amount of any contributions actually made
after the Valuation Date but due on or before the “determination date,” except
for the first Plan Year when such adjustment shall also reflect the amount of
any contributions made after the “determination date” that are allocated as of a
date in that first Plan Year.

 

(3)        any Plan distributions made within the Plan Year that includes the
“determination date” or, with respect to distributions made for a reason other
than severance from employment, disability or death, within the five
(5) preceding Plan Years. The preceding sentence shall also apply to
distributions under a terminated plan which, had it not been terminated, would
have been aggregated with the Plan under Code Section 416(g)(2)(A)(i). In the
case of distributions made after the Valuation Date and prior to the
“determination date,” such distributions are not included as distributions for
top heavy purposes to the extent that such distributions are already included in
the Participant’s Aggregate Account balance as of the Valuation Date.

 

(4)        any Employee contributions, whether voluntary or mandatory. However,
amounts attributable to tax deductible qualified voluntary employee
contributions shall not be considered to be a part of the Participant’s
Aggregate Account balance.

 

(5)        with respect to unrelated rollovers and plan-to-plan transfers (ones
which are both initiated by the Employee and made from a plan maintained by one
employer to a plan maintained by another employer), if this Plan provides the
rollovers or plan-to-plan transfers, it shall always consider such rollovers or
plan-to-plan transfers as a distribution for the purposes of this Section. If
this Plan is the plan accepting such rollovers or plan-to-plan transfers, it
shall not consider such rollovers or plan-to-plan transfers as part of the
Participant’s Aggregate Account balance.

 

(6)        with respect to related rollovers and plan-to-plan transfers (ones
either not initiated by the Employee or made to a plan maintained by the same
employer), if this Plan provides the rollover or plan-to-plan transfer, it shall
not be counted as a distribution for purposes of this Section. If this Plan is
the plan accepting such rollover or plan-to-plan transfer, it shall consider
such rollover or plan-to-plan transfer as part of the Participant’s Aggregate
Account balance, irrespective of the date on which such rollover or plan-to-plan
transfer is accepted.

 

67

--------------------------------------------------------------------------------


 

(7)        For the purposes of determining whether two employers are to be
treated as the same employer in (5) and (6) above, all employers aggregated
under Code Section 414(b), (c), (m) and (o) are treated as the same employer.

 

(c)        “Aggregation Group” means either a Required Aggregation Group or a
Permissive Aggregation Group as hereinafter determined.

 

(1)        Required Aggregation Group: In determining a Required Aggregation
Group hereunder, each plan of the Employer and Affiliated Employers in which a
Key Employee is a participant in the Plan Year containing the Determination Date
or any of the four preceding Plan Years, and each other plan of the Employer and
Affiliated Employers which enables any plan in which a Key Employee participates
to meet the requirements of Code Sections 401(a)(4) or 410, will be required to
be aggregated. Such group shall be known as a Required Aggregation Group.

 

In the case of a Required Aggregation Group, each plan in the group will be
considered a Top Heavy Plan if the Required Aggregation Group is a Top Heavy
Group. No plan in the Required Aggregation Group will be considered a Top Heavy
Plan if the Required Aggregation Group is not a Top Heavy Group.

 

(2)        Permissive Aggregation Group: The Employer may also include any other
plan not required to be included in the Required Aggregation Group, provided the
resulting group, taken as a whole, would continue to satisfy the provisions of
Code Sections 401(a)(4) and 410. Such group shall be known as a Permissive
Aggregation Group.

 

In the case of a Permissive Aggregation Group, only a plan that is part of the
Required Aggregation Group will be considered a Top Heavy Plan if the Permissive
Aggregation Group is a Top Heavy Group. No plan in the Permissive Aggregation
Group will be considered a Top Heavy Plan if the Permissive Aggregation Group is
not a Top Heavy Group.

 

(3)        Only those plans of the Employer and Affiliated Employers in which
the Determination Dates fall within the same calendar year shall be aggregated
in order to determine whether such plans are Top Heavy Plans.

 

(4)        An Aggregation Group shall include any terminated plan of the
Employer or an Affiliated Employer if it was maintained within the last five
(5) years ending on the Determination Date.

 

(d)        “Determination date” means (a) the last day of the preceding Plan
Year, or (b) in the case of the first Plan Year, the last day of such Plan Year.

 

(e)        Present Value of Accrued Benefit: In the case of a defined benefit
plan, the Present Value of Accrued Benefit for a Participant other than a Key
Employee, shall be as determined using the single accrual method used for all
plans of the Employer and Affiliated Employers, or if no such single method
exists, using a method which results in benefits accruing not more rapidly than
the slowest accrual rate permitted under Code Section 411(b)(1)(C). The
determination of the Present Value of Accrued Benefit shall be determined as of
the most recent valuation date that falls within or ends with the 12-month
period ending on the Determination

 

68

--------------------------------------------------------------------------------


 

Date except as provided in Code Section 416 and the Regulations thereunder for
the first and second plan years of a defined benefit plan.

 

(f)         “Top Heavy Group” means an Aggregation Group in which, as of the
Determination Date, the sum of:

 

(1)        the Present Value of Accrued Benefits of Key Employees under all
defined benefit plans included in the group, and

 

(2)        the Aggregate Accounts of Key Employees under all defined
contribution plans included in the group,

 

(3)        exceeds sixty percent (60%) of a similar sum determined for all
Participants.

 

69

--------------------------------------------------------------------------------


 

ARTICLE XVI
MISCELLANEOUS

 

16.1      Plan-to-Plan Transfers from Qualified Plans.

 

(a)        With the consent of the Administrator, amounts may be transferred
(within the meaning of Code Section 414(1)) to this Plan from other tax
qualified plans under Code Section 401(a) by Eligible Employees, provided that
the trust from which such funds are transferred permits the transfer to be made
and the transfer will not jeopardize the tax exempt status of the Plan or Trust
or create adverse tax consequences for the Participating Employers. Prior to
accepting any transfers to which this Section applies, the Administrator may
require an opinion of counsel that the amounts to be transferred meet the
requirements of this Section. The amounts transferred shall be set up in a
separate account herein referred to as a Participant’s Transfer Account. Vesting
shall occur under the schedule applicable under the Transfer Account or Plan.

 

(b)        Except as permitted by Regulations (including Regulation 1.411(d)-4),
amounts attributable to elective contributions (as defined in Regulation
1.401(k)-1(g)(3)), including amounts treated as elective contributions, which
are transferred from another qualified plan in a plan-to-plan transfer (other
than a direct rollover) shall be subject to the distribution limitations
provided for in Regulation 1.401(k)-1(d).

 

(c)        This Plan shall not accept any direct or indirect transfers (as that
term is defined and interpreted under Code Section 401(a)(11) and the
Regulations thereunder) from a defined benefit plan, money purchase plan
(including a target benefit plan), stock bonus or profit sharing plan which
would otherwise have provided for a life annuity form of payment to the
Participant.

 

(d)        Notwithstanding anything herein to the contrary, a transfer directly
to this Plan from another qualified plan (or a transaction having the effect of
such a transfer) shall only be permitted if it will not result in the
elimination or reduction of any “Section 411(d)(6) protected benefit.”

 

16.2      Qualified Military Service.  Notwithstanding any provision of this
Plan to the contrary, contributions, benefits and service will be provided in
accordance with Code Section 414(u).

 

(a)        In the case of a death occurring on or after January 1, 2007, if a
Participant dies while performing qualified military service (as defined in Code
Section 414(u)), the survivors of the Participant are entitled to any additional
benefits (other than benefit accruals relating to the period of qualified
military service) provided under the Plan as if the Participant had resumed and
then terminated employment on account of death.

 

(b)        An individual receiving differential wage payments (as defined in
Code Section 3401(h)(2)) is treated as an Employee of the Employer or Affiliated
Employer making the payment.

 

(c)        Notwithstanding any provision of this Plan to the contrary, an
individual is treated as having been severed from employment during any period
the individual is performing service in the uniformed services described in Code
Section 3401(h)(2)(A) (for purposes of Code Section 401(k)(2)(B)(i)(I)).  If an
individual elects to receive a distribution by reason of severance from
employment, death or disability, the individual may not make an Elective
Contribution during the 6-month period beginning on the date of the
distribution.

 

70

--------------------------------------------------------------------------------

 

(d)                                If any contribution or benefit under the Plan
is based on a differential wage payments (as defined in Code
Section 3401(h)(2)), the Plan will not be treated as failing to meet the
requirements of Code Section 414(u)(1)(C) only if all employees of the Employer
and the Affiliated Employers performing service in the uniformed services
described in Code Section 3401(h)(2)(A) are entitled to receive differential
wage payments (as defined in Code Section 3401(h)(2)) on reasonably equivalent
terms and, if eligible to participate in a retirement plan maintained by the
Employer or an Affiliated Employer, to make contributions based on the payments
on reasonably equivalent terms (taking into account Code Section 410(b)(3),
(4) and (5)).

 

16.3                       Participant’s Rights.  This Plan shall not be deemed
to constitute a contract between any of the Participating Employers and any
Participant or to be a consideration or an inducement for the employment of any
Participant or Employee. Nothing contained in this Plan shall be deemed to give
any Participant or Employee the right to be retained in the service of a
Participating Employer or to interfere with the right of a Participating
Employer to discharge any Participant or Employee at any time regardless of the
effect which such discharge shall have upon the Employee as a Participant of
this Plan.

 

16.4                       Alienation.

 

(a)                                 Subject to the exceptions provided below,
and as otherwise permitted by the Code and ERISA, no benefit which shall be
payable out of the Trust Fund to any person (including a Participant or the
Participant’s Beneficiary) shall be subject in any manner to anticipation,
alienation, sale, transfer, assignment, pledge, encumbrance, or charge, and any
attempt to anticipate, alienate, sell, transfer, assign, pledge, encumber, or
charge the same shall be void; and no such benefit shall in any manner be liable
for, or subject to, the debts, contracts, liabilities, engagements, or torts of
any such person, nor shall it be subject to attachment or legal process for or
against such person, and the same shall not be recognized by the Trustee, except
to such extent as may be required by law.

 

(b)                                Subsection (a) shall not apply to the extent
a Participant or Beneficiary is indebted to the Plan by reason of a loan made
pursuant to Section 9.1, as a result of a loan from the Plan. At the time a
distribution is to be made to or for a Participant’s or Beneficiary’s benefit,
such proportion of the amount to be distributed as shall equal such indebtedness
shall be paid to the Plan, to apply against or discharge such indebtedness.
Prior to making a payment, however, the Participant or Beneficiary must be given
written notice by the Administrator that such indebtedness is to be so paid in
whole or part from the Participant’s Accounts. If the Participant or Beneficiary
does not agree that the indebtedness is a valid claim against the Participant’s
Vested Accounts, the Participant or Beneficiary shall be entitled to a review of
the validity of the claim in accordance with procedures provided in
Section 11.8.

 

(c)                                 Subsection (a) shall not apply to a
“qualified domestic relations order” defined in Code Section 414(p) and
discussed in Section 16.5.

 

(d)                                Subsection (a) shall not apply to an offset
to a Participant’s accrued benefit against an amount that the Participant is
ordered or required to pay the Plan with respect to a judgment, order, or decree
issued, or a settlement entered into in accordance with Code
Sections 401(a)(13)(C) and (D).

 

16.5                       Qualified Domestic Relations Order.  All rights and
benefits, including elections, provided to a Participant in this Plan shall be
subject to the rights afforded to any “alternate payee” under a “qualified
domestic relations order.” Furthermore, a distribution to an “alternate payee”
shall be

 

71

--------------------------------------------------------------------------------


 

permitted if such distribution is authorized by a “qualified domestic relations
order,” even if the affected Participant has not separated from service and has
not reached the “earliest retirement age” under the Plan. For the purposes of
this Section 16.5, “alternate payee,” “qualified domestic relations order” and
“earliest retirement age” shall have the meaning set forth under Code
Section 414(p).  A domestic relations order that otherwise satisfies the
requirements for a “qualified domestic relations order” will not fail to be a
“qualified domestic relations order” (a) solely because the order is issued
after, or revises, another domestic relations order or “qualified domestic
relations order” or (b) solely because of the time at which the order is issued,
including issuance after the annuity starting date or after the Participant’s
death; such domestic relations order being subject to the same requirements and
protections that apply to “qualified domestic relations orders.”  The
Administrator shall establish a written procedure to determine the qualified
status of domestic relations orders and to administer distributions under such
qualified orders. Further, to the extent provided under a “qualified domestic
relations order,” a former spouse of a Participant shall be treated as the
spouse or surviving spouse for all purposes under the Plan.

 

16.6                       Construction of Plan.  This Plan and Trust shall be
construed and enforced according to the Code, ERISA and the laws of the State of
Missouri, other than its laws respecting choice of law, to the extent not
pre-empted by ERISA.

 

16.7                       Gender and Number.  Wherever any words are used
herein in the masculine, feminine or neuter gender, they shall be construed as
though they were also used in another gender in all cases where they would so
apply, and whenever any words are used herein in the singular or plural form,
they shall be construed as though they were also used in the other form in all
cases where they would so apply.

 

16.8                       Prohibition Against Diversion of Funds.

 

(a)                                 Except as provided below and otherwise
specifically permitted by law, it shall be impossible by operation of the Plan
or of the Trust, by termination of either, by power of revocation or amendment,
by the happening of any contingency, by collateral arrangement or by any other
means, for any part of the corpus or income of any Trust Fund maintained
pursuant to the Plan or any funds contributed thereto to be used for, or
diverted to, purposes other than the exclusive benefit of Participants,
Terminated Participants, or their Beneficiaries.

 

(b)                                In the event a Participating Employer shall
make an excessive contribution under a mistake of fact pursuant to ERISA
Section 403(c)(2)(A), the Participating Employer may demand repayment of such
excessive contribution at any time within one (1) year following the time of
payment and the Trustee shall return such amount to the Participating Employer
within the one (1) year period. Earnings of the Plan attributable to the
contributions may not be returned to the Participating Employer but any losses
attributable thereto must reduce the amount so returned.

 

(c)                                 Except for Sections 2.3, 2.4 and 15.1(b),
any contribution by a Participating Employer to the Trust Fund is conditioned
upon the deductibility of the contribution by the Participating Employer under
the Code and, to the extent any such deduction is disallowed, the Participating
Employer may, within one (1) year following the final determination of the
disallowance, whether by agreement with the Internal Revenue Service or by final
decision of a competent jurisdiction, demand repayment of such disallowed
contribution and the Trustee shall return such contribution within one (1) year
following the disallowance. Earnings of the Plan attributable to the
contribution may not be returned to the Participating Employer, but any losses
attributable thereto must reduce the amount so returned.

 

72

--------------------------------------------------------------------------------


 

16.9                       Receipt and Release for Payments.  Any payment to any
Participant, the Participant’s legal representative, Beneficiary, or to any
guardian or committee appointed for such Participant or Beneficiary in
accordance with the provisions of the Plan, shall, to the extent thereof, be in
full satisfaction of all claims hereunder against the Trustee and the
Participating Employers, and the Employer may require such Participant, legal
representative, Beneficiary, guardian or committee, as a condition precedent to
such payment, to execute a receipt and release thereof in such form as shall be
determined by the Employer.

 

16.10                Action by the Employer.  Whenever the Employer under the
terms of the Plan is permitted or required to do or perform any act or matter or
thing, it shall be done and performed by a person duly authorized by its legally
constituted authority.

 

16.11                Named Fiduciaries and Allocation of Responsibility.  The
“named Fiduciaries” of this Plan are (1) the Employer, (2) the Administrator and
(3) the Trustee, and (4) any Investment Manager appointed hereunder. The named
Fiduciaries shall have only those specific powers, duties, responsibilities, and
obligations as are specifically given them under the Plan or Trust Fund
agreement, including, but not limited to, any agreement allocating or delegating
their responsibilities, the terms of which are incorporated herein by reference.
No named Fiduciary shall guarantee the Trust Fund in any manner against
investment loss or depreciation in asset value. Any person or group may serve in
more than one Fiduciary capacity.

 

16.12                Headings.  The headings and subheadings of this Plan have
been inserted for convenience of reference and are to be ignored in any
construction of the provisions hereof.

 

16.13                Electronic Media.  The Administrator may use telephonic or
electronic media to satisfy any notice requirements required by this Plan, to
the extent permissible under regulations (or other generally applicable
guidance). In addition, a Participant’s consent to an immediate distribution may
be provided through telephonic or electronic means, to the extent permissible
under regulations (or other generally applicable guidance). The Administrator
also may use telephonic or electronic media to conduct plan transactions such as
enrolling participants, making (and changing) deferral elections, electing (and
changing) investment allocations, applying for Plan loans, and other
transactions, to the extent permissible under regulations (or other generally
applicable guidance).

 

16.14                Plan Correction.  The Administrator in conjunction with the
Employer may undertake such correction of Plan errors as the Administrator deems
necessary, including correction to preserve tax qualification of the Plan under
Code Section 401(a) or to correct a fiduciary breach under ERISA. Without
limiting the Administrator’s authority under the prior sentence, the
Administrator, as it determines to be reasonable and appropriate, may undertake
correction of Plan document, operational, demographic and employer eligibility
failures under a method described in the Plan or under the IRS Employee Plans
Compliance Resolution System (“EPCRS”) or any successor program to EPCRS. The
Administrator, as it determines to be reasonable and appropriate, also may
undertake or assist the appropriate fiduciary or plan official in undertaking
correction of a fiduciary breach, including correction under the DOL Voluntary
Fiduciary Correction Program (“VFC”) or any successor program to VFC.

 

16.15                Approval by Internal Revenue Service.  Notwithstanding
anything herein to the contrary, if, pursuant to an application for
qualification filed by or on behalf of the Plan by the time prescribed by law
for filing the Employer’s return for the taxable year in which the Plan is
adopted, or such later date that the Secretary of the Treasury may prescribe,
the Commissioner of Internal Revenue Service or the Commissioner’s delegate
should determine that the Plan does not initially qualify as a tax-exempt plan
under Code Sections 401 and 501, and such determination is not contested, or if
contested, is finally upheld, then if the Plan is a new plan, it shall be void
ab initio and all amounts contributed to the Plan by

 

73

--------------------------------------------------------------------------------


 

the Employer, less expenses paid, shall be returned within one (1) year and the
Plan shall terminate, and the Trustee shall be discharged from all further
obligations. If the disqualification relates to an amended plan, then the Plan
shall operate as if it had not been amended.

 

16.16                Uniformity.  All provisions of this Plan shall be
interpreted and applied in a uniform, nondiscriminatory manner. In the event of
any conflict between the terms of this Plan and any contract purchased
hereunder, the Plan provisions shall control.

 

16.17                Legacy ESOP Protections.

 

(a)                                 Company Stock which is acquired with the
proceeds of an exempt loan and which is not publicly traded when distributed, or
which is subject to a trading limitation when distributed, shall be subject to
the put option described in this Section 16.17.  For purposes of this paragraph,
a “trading limitation” on a Company Stock is a restriction under any Federal or
State securities law or any regulation thereunder, or an agreement (not
prohibited by Section 16.17(d)) affecting the Company Stock which would make the
Company Stock not as freely tradeable as stock not subject to such restriction. 
No part of this Section 16.17 applies to Company Stock that was not acquired
with the proceeds of an exempt loan.

 

(b)                                The put option may be exercised only by a
Participant or Terminated Participant, by the Participant’s or Terminated
Participant’s donees, or by a person (including an estate or its distributee) to
whom the Company Stock passes by reason of a Participant’s or Terminated
Participant’s death.  The put option entitles such person to put the Company
Stock to the Employer.  Under no circumstances may the put option bind the
Plan.  However, the Plan shall have an option to assume the rights and
obligations of the Employer at the time that the put option is exercised.

 

(c)                                 The put option shall commence as of the day
following the date the Company Stock is distributed to (or on behalf of) the
Terminated Participant and end sixty (60) days thereafter and if not exercised
within such sixty (60) day period, an additional sixty day put option shall
commence on the first day of the fifth month of the Plan Year next following the
date the stock was distributed to (or on behalf of) the Terminated Participant
(or such other sixty (60) day period as provided in regulations).  However, in
the case of the Company Stock that is publicly traded without restrictions when
distributed but ceases to be so traded within either of the sixty (60) day
periods described herein after distribution, the Employer must notify each
holder of such Company Stock in writing on or before the tenth day after the
date the Company Stock ceases to be so traded that for the remainder of the
applicable sixty (60) day period the Company Stock is subject to the put option.

 

(d)                                Except as provided above in this
Section 16.17, no Company Stock acquired with the proceeds of an exempt loan may
be subject to a put, call, or other option, or buy-sell or similar arrangement
when held by and when distributed from the Trust Fund, whether or not the Plan
is then an ESOP.  The protections and rights granted in this Section 16.17 are
non-terminable, and such protections and rights shall continue to exist under
the terms of this Plan so long as any Company Stock acquired with the proceeds
of an exempt loan is held by the Trust Fund or by any Participant or other
person for whose benefit such protections and rights have been created.

 

74

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Plan has been adopted in accordance with the
determination letter issued to the Plan by the Internal Revenue Service on
October 14, 2014 and is hereby executed December 19, 2014.

 

 

Janus Capital Group Inc.

 

 

 

 

 

 

By

/s/ Karlene Lacy

 

 

EMPLOYER

 

75

--------------------------------------------------------------------------------


 

Appendix A

 

Participating Employers

 

Janus Capital Group Inc.

 

Janus Capital Management LLC

 

Janus Management Holdings Corporation

 

Janus Holdings LLC

 

INTECH Investment Management LLC

 

Perkins Investment Management LLC

 

Janus Capital International Limited

 

Janus Capital Asia Limited

 

Janus Capital Singapore Pte. Limited

 

Janus Capital (Switzerland) LLC

 

Janus Capital Taiwan Limited

 

1

--------------------------------------------------------------------------------
